Exhibit 10.7

 

EXECUTION VERSION

 

Dated 16 OCTOBER 2012

 

 

DAWN HOLDCO LIMITED

 

BANK OF SCOTLAND  PLC

as Arranger

 

BANK OF SCOTLAND  PLC

as Agent

 

BANK OF SCOTLAND  PLC

as Security Trustee

 

--------------------------------------------------------------------------------

 

AMENDMENT AND RESTATEMENT

AGREEMENT

relating to a Facility Agreement dated

31 July 2007

 

--------------------------------------------------------------------------------

 

 

[g198111ko01i001.jpg]

 

--------------------------------------------------------------------------------


 

Contents

 

 

Clause

 

Page

 

 

 

 

1

Definitions and interpretation

 

1

2

Restatement

 

2

3

Representations

 

3

4

Continuity and further assurance

 

3

5

No waiver

 

4

6

Fees, costs and expenses

 

4

7

Miscellaneous

 

4

 

 

 

 

 

Schedule

 

 

 

 

 

 

1

The Parties

 

5

 

Part 1 - The Obligors

 

5

 

Part 2 - The Lender

 

9

 

Part 3 - The Hedge Counterparty

 

10

2

Conditions precedent

 

11

3

Restated Agreement

 

14

 

--------------------------------------------------------------------------------


 

This Agreement is dated

 

16 OCTOBER 2012

 

Between

 

(1)                                  Dawn Holdco Limited (registered in Jersey
with number 97688) (Parent);

 

(2)                                  The Subsidiaries of the Parent listed in
part 1 (The Obligors) of schedule 1 as borrowers (together with the Parent,
Borrowers);

 

(3)                                  The Subsidiaries of the Parent listed in
part 1 (The Obligors) of schedule 1 as guarantors (together with the Parent,
Guarantors);

 

(4)                                  Dawn General Partner Limited (registered in
Jersey with number 97687 acting in its capacity as general partner of Dawn
Limited Partnership, (registered in Jersey with number LP938) (Topco);

 

(5)                                  Bank of Scotland plc (formerly The Governor
and Company of The Bank of Scotland) as arranger (Arranger);

 

(6)                                  The Financial Institution listed in part 2
(The Lender) of schedule 1 as lender (Lender);

 

(7)                                  The Person listed in part 3 (The Hedge
Counterparty) of schedule 1 as hedge counterparty (Hedge Counterparty);

 

(8)                                  Bank of Scotland plc (formerly The Governor
and Company of The Bank of Scotland) as agent of the other Finance Parties
(Agent); and

 

(9)                                  Bank of Scotland plc (formerly The Governor
and Company of The Bank of Scotland) as security trustee for the Finance Parties
(Security Trustee).

 

It is agreed

 

1                                         Definitions and interpretation

 

1.1                                 Definitions

 

In this Agreement:

 

Amendment and Restatement Documents means this Agreement, the Amendment Fee
Letter, the Intercreditor Deed, the Hedging Documents, the Profit Participation
Deed, the Profit Participation Security Documents, each amendment agreement to
the Management Agreements and the termination agreement to the Pooling Agreement

 

Amendment Fee Letter means the fee letter between the Agent and the Parent dated
on or about the date of this Agreement

 

Hedging Documents means an ISDA Master Agreement (as defined in the
Intercreditor Deed) and related schedule

 

Intercreditor Deed means an intercreditor deed made between, among others, the
Parent, the Borrowers, the Guarantors, the Agent, the Security Trustee, the
Lender and the Hedge Counterparty to be executed on or about the date of this
Agreement

 

Original Facility Agreement means the facility agreement dated 31 July 2007
between the Parties

 

1

--------------------------------------------------------------------------------


 

Party means a party to this Agreement

 

Purchaser means Sunrise Senior Living International Limited Partnership, acting
by its general partner Sunrise Senior Living Jersey Limited

 

Purchase and Sale Agreement means the purchase and sale agreement dated 22
August 2012 made between the Purchaser and the Seller, a certified copy of which
is to be delivered to the Agent as a condition precedent pursuant to clause 2.3
(Conditions Precedent)

 

Restated Agreement means the Original Facility Agreement, as amended by this
Agreement, the terms of which are set out in schedule 3 (Restated Agreement)

 

Restatement Date means the date upon which the Agent gives the notification
referred to in clause 2.2(a) (Conditions precedent)

 

Seller means Morgan Stanley Real Estate Fund VI Special-A International, L.P.,
Morgan Stanley Real Estate Fund VI International-T, L.P., and Morgan Stanley
Real Estate Investors VI International, L.P. acting by their general partner
MSREF VI International-GP, L.L.C.; MSREF VI Special-B C.V., acting by its
general partner MSREF VI Special-B GP LLC and MSREF VI TE C.V., acting by its
general partner MSREF VI TE Coop-GP LLC

 

1.2                                 Interpretation

 

(a)                                  Unless otherwise defined in this Agreement,
a term defined in the Original Facility Agreement has the same meaning when used
in this Agreement or any notices, acknowledgements or other documents issued
under or in connection with this Agreement.

 

(b)                                 Clause 1.2 (Interpretation) of the Original
Facility Agreement is incorporated in this Agreement as if set out here in full
but so that each reference in that clause to this Agreement shall be read as a
reference to this Agreement.

 

1.3                                 Third Party Rights

 

(a)                                  Unless expressly provided to the contrary
in any Finance Document, a person who is not a Party has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of
any term of this Agreement or any other Finance Document issued or entered into
under or in connection with it.

 

(b)                                 Unless expressly provided to the contrary in
any Finance Document the consent of any person who is not a Party is not
required to rescind or vary this Agreement or any other Finance Document entered
into under or in connection with it.

 

2                                         Restatement

 

2.1                                 Restatement of the Original Facility
Agreement

 

With effect from and including the Restatement Date, the Original Facility
Agreement shall be amended and restated so that it shall be read and construed
for all purposes as set out in schedule 3 (Restated Agreement).

 

2.2                                 Conditions precedent

 

(a)                                  The Agent shall notify the Company promptly
in writing when it has received or waived the requirement to receive all the
documents and other evidence listed in

 

2

--------------------------------------------------------------------------------


 

schedule 2 (Conditions precedent) of this Agreement in form and substance
satisfactory to the Agent.

 

(b)                                 The Agent shall not be obliged to issue the
notice referred to in clause 2.2(a) if:

 

(i)                                     a Default is continuing or would result
from the restatement of the Original Facility Agreement pursuant to clause 2.1
(Restatement of the Original Facility Agreement); or

 

(ii)                                  the representations made by each Obligor
pursuant to clause 3 (Representations) are not true.

 

2.3                                 Failure to satisfy conditions precedent

 

If the Restatement Date has not occurred on or before 31 October 2012 (or any
later date which the Agent (acting on the instructions of the Majority Lenders)
and the Company may agree), then clause 2 (other than this clause 2.3) and
clause 4.1 (Continuing obligations) will cease to have effect and none of the
amendments referred to in clause 2.1 (Restatement of the Original Facility
Agreement) shall take effect. The Company shall, however, remain liable to the
Finance Parties for all fees, costs and expenses pursuant to clause 6 (Fees,
costs and expenses).

 

2.4                                 Security confirmation

 

Each Obligor confirms that its, and Topco confirms that each Obligor’s,
liabilities and obligations arising under the Restated Agreement shall form part
of (but do not limit) the Liabilities and Secured Liabilities (each as defined
in the relevant Transaction Security Documents to which such Obligor or Topco is
a party) and that the Transaction Security granted by each Obligor and Topco
pursuant to the Transaction Security Documents to which it is a party shall
cover (without limitation) the obligations and liabilities under the Restated
Agreement.

 

2.5                                 Guarantee confirmation

 

Each Guarantor confirms that the guarantee contained in clause 14 (Guarantee and
Indemnity) of the Original Facility Agreement continues in full force and effect
and shall cover (without limitation) the obligations and liabilities of the
Obligors under the Restated Agreement.

 

3                                         Representations

 

Each Obligor makes the representations in clause 20 (Representations) of the
Restated Agreement by reference to the facts and circumstances then existing:

 

(a)                                  on the date of this Agreement; and

 

(b)                                 on the Restatement Date.

 

4                                         Continuity and further assurance

 

4.1                                 Continuing obligations

 

The provisions of the Original Facility Agreement and the other Finance
Documents shall, save as amended by this Agreement, continue in full force and
effect.

 

3

--------------------------------------------------------------------------------


 

4.2                                 Further assurance

 

Each Obligor shall promptly do all such acts or execute all such documents as
the Agent may reasonably specify (and in such form as the Agent may reasonably
require) in favour of it or any other Finance Party to give effect to the
amendments effected or to be effected pursuant to this Agreement.

 

5                                         No waiver

 

Save as and to the extent expressly waived in this Agreement, the Original
Facility Agreement and the other Finance Documents shall remain in full force
and effect. No waivers are given and the Finance Parties expressly reserve all
rights and remedies in respect of any breach of, or Default under, the Finance
Documents, save as expressly set out in this Agreement.

 

6                                         Fees, costs and expenses

 

6.1                                 The Company shall, within 3 Business Days of
demand, reimburse each Finance Party, for the amount of all costs and expenses
(including legal fees) reasonably incurred by that Finance Party in connection
with the negotiation, preparation, printing, execution and perfection of this
Agreement and any other documents referred to in this Agreement.

 

6.2                                 The Obligors shall pay and, within 3
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability that Finance Party incurs in relation to all stamp duty, registration
and other similar Taxes payable in respect of this Agreement.

 

6.3                                 The Parent must pay to the Agent an
amendment fee in the amount and at the times agreed in the Amendment Fee Letter.

 

7                                         Miscellaneous

 

7.1                                 Incorporation of terms

 

Clauses 26.1 (Notice) and 30 (Governing Law and Enforcement) of the Original
Facility Agreement shall be deemed to be incorporated into this Agreement (with
such conforming changes as the context requires) as if set out in full in this
Agreement.

 

7.2                                 Counterparts

 

This Agreement or any Finance Document entered into under or in connection with
this Agreement may be executed in any number of counterparts, and by each party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of a counterpart
of this Agreement or such Finance Document entered into under or in connection
with this Agreement by e-mail attachment or telecopy shall be an effective mode
of delivery.

 

7.3                                 Finance Document

 

Each of this Agreement and the Restated Agreement is a Finance Document.

 

This Agreement has been entered into on the date given at the beginning of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

Schedule 1

 

The Parties

 

Part 1 - The Obligors

 

Name of Borrower

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Dawn Holdco Limited

 

97688

 

Jersey

 

 

 

 

 

Dawn Opco Limited

 

06300259

 

England

 

 

 

 

 

Sunrise of Bassett Limited

 

87652

 

Jersey

 

 

 

 

 

Sunrise of Edgbaston Limited

 

86849

 

Jersey

 

 

 

 

 

Sunrise of Esher Limited

 

88389

 

Jersey

 

 

 

 

 

Sunrise of Fleet Limited

 

85528

 

Jersey

 

 

 

 

 

Sunrise of Guildford Limited

 

86222

 

Jersey

 

 

 

 

 

Sunrise of Westbourne Limited

 

86223

 

Jersey

 

 

 

 

 

Sunrise of Bramhall II Limited

 

94503

 

Jersey

 

 

 

 

 

Sunrise of Cardiff Limited

 

85527

 

Jersey

 

 

 

 

 

Sunrise of Chorleywood Limited

 

89802

 

Jersey

 

 

 

 

 

Sunrise of Eastbourne Limited

 

92224

 

Jersey

 

 

 

 

 

Sunrise of Mobberley Limited

 

88116

 

Jersey

 

 

 

 

 

Sunrise of Solihull Limited

 

89556

 

Jersey

 

 

 

 

 

Sunrise of Southbourne Limited

 

92067

 

Jersey

 

 

 

 

 

Sunrise of Tettenhall Limited

 

86940

 

Jersey

 

 

 

 

 

Sunrise of Weybridge Limited

 

86559

 

Jersey

 

 

 

 

 

Sunrise Operations Bassett Limited

 

05293860

 

England

 

 

 

 

 

Sunrise Operations Edgbaston Limited

 

05210822

 

England

 

 

 

 

 

Sunrise Operations Esher Limited

 

05300871

 

England

 

 

 

 

 

Sunrise Operations Fleet Limited

 

05210816

 

England

 

 

 

 

 

Sunrise Operations Guildford Limited

 

05222846

 

England

 

 

 

 

 

Sunrise Operations Westbourne Limited

 

05210945

 

England

 

 

 

 

 

Sunrise Operations Bramhall II Limited

 

06135748

 

England

 

 

 

 

 

Sunrise Operations Cardiff Limited

 

05550888

 

England

 

5

--------------------------------------------------------------------------------


 

Name of Borrower

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Sunrise Operations Chorleywood Limited

 

05551189

 

England

 

 

 

 

 

Sunrise Operations Eastbourne Limited

 

05897077

 

England

 

 

 

 

 

Sunrise Operations Mobberley Limited

 

05401819

 

England

 

 

 

 

 

Sunrise Operations Solihull Limited

 

05550889

 

England

 

 

 

 

 

Sunrise Operations Southbourne Limited

 

05879183

 

England

 

 

 

 

 

Sunrise Operations Tettenhall Limited

 

05663739

 

England

 

 

 

 

 

Sunrise Operations Weybridge Limited

 

05855066

 

England

 

6

--------------------------------------------------------------------------------


 

Name of Guarantor

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Dawn Holdco Limited

 

97688

 

Jersey

 

 

 

 

 

Dawn Opco Limited

 

06300259

 

England

 

 

 

 

 

Sunrise of Bassett Limited

 

87652

 

Jersey

 

 

 

 

 

Sunrise of Edgbaston Limited

 

86849

 

Jersey

 

 

 

 

 

Sunrise of Esher Limited

 

88389

 

Jersey

 

 

 

 

 

Sunrise of Fleet Limited

 

85528

 

Jersey

 

 

 

 

 

Sunrise of Guildford Limited

 

86222

 

Jersey

 

 

 

 

 

Sunrise of Westbourne Limited

 

86223

 

Jersey

 

 

 

 

 

Sunrise of Bramhall II Limited

 

94503

 

Jersey

 

 

 

 

 

Sunrise of Cardiff Limited

 

85527

 

Jersey

 

 

 

 

 

Sunrise of Chorleywood Limited

 

89802

 

Jersey

 

 

 

 

 

Sunrise of Eastbourne Limited

 

92224

 

Jersey

 

 

 

 

 

Sunrise of Mobberley Limited

 

88116

 

Jersey

 

 

 

 

 

Sunrise of Solihull Limited

 

89556

 

Jersey

 

 

 

 

 

Sunrise of Southbourne Limited

 

92067

 

Jersey

 

 

 

 

 

Sunrise of Tettenhall Limited

 

86940

 

Jersey

 

 

 

 

 

Sunrise of Weybridge Limited

 

86559

 

Jersey

 

 

 

 

 

Sunrise Operations Bassett Limited

 

05293860

 

England

 

 

 

 

 

Sunrise Operations Edgbaston Limited

 

05210822

 

England

 

 

 

 

 

Sunrise Operations Esher Limited

 

05300871

 

England

 

 

 

 

 

Sunrise Operations Fleet Limited

 

05210816

 

England

 

 

 

 

 

Sunrise Operations Guildford Limited

 

05222846

 

England

 

 

 

 

 

Sunrise Operations Westbourne Limited

 

05210945

 

England

 

 

 

 

 

Sunrise Operations Bramhall II Limited

 

06135748

 

England

 

 

 

 

 

Sunrise Operations Cardiff Limited

 

05550888

 

England

 

 

 

 

 

Sunrise Operations Chorleywood Limited

 

05551189

 

England

 

 

 

 

 

Sunrise Operations Eastbourne Limited

 

05897077

 

England

 

7

--------------------------------------------------------------------------------


 

Name of Guarantor

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Sunrise Operations Mobberley Limited

 

05401819

 

England

 

 

 

 

 

Sunrise Operations Solihull Limited

 

05550889

 

England

 

 

 

 

 

Sunrise Operations Southbourne Limited

 

05879183

 

England

 

 

 

 

 

Sunrise Operations Tettenhall Limited

 

05663739

 

England

 

 

 

 

 

Sunrise Operations Weybridge Limited

 

05855066

 

England

 

8

--------------------------------------------------------------------------------


 

Part 2 - The Lender

 

Name of Lender

 

Commitment

 

 

 

 

 

Bank of Scotland plc (formerly The Governor and Company of The Bank of Scotland)

 

£

401,879,000

 

 

9

--------------------------------------------------------------------------------


 

Part 3 - The Hedge Counterparty

 

Names of Hedge Counterparty

 

Bank of Scotland plc

 

10

--------------------------------------------------------------------------------


 

Schedule 2

 

Conditions precedent

 

1                                         Obligors

 

(a)                                  A copy of the constitutional documents of
each Obligor and Topco or a certificate addressed to the Agent, capable of being
relied on by the Finance Parties, from a director of the Parent and/or Topco
certifying that:

 

(i)            no change or other variation has been made to the articles of
association and memorandum (if applicable) and other constitutional documents of
each Obligor or Topco, as applicable, since they were delivered to the Agent as
a condition precedent under the Original Facility Agreement;

 

(ii)           such documents remain in full force and effect; and

 

(iii)          there has been no change of name of any Obligor or Topco, as
applicable, that has not previously been notified in writing to the Agent.

 

(b)                                 A copy of a resolution of the board or, if
applicable, a committee of the board of directors of each Obligor and Topco:

 

(i)            approving the terms of, and the transactions contemplated by, the
Amendment and Restatement Documents to which it is a party and resolving that it
execute, deliver and perform the Amendment and Restatement Documents to which it
is a party;

 

(ii)           authorising a specified person or persons to execute the
Amendment and Restatement Documents to which it is a party on its behalf; and

 

(iii)          authorising a specified person or persons, on its behalf, to sign
and/or despatch all documents and notices to be signed and/or despatched by it
under or in connection with the Amendment and Restatement Documents to which it
is a party.

 

(c)                                  If applicable, a copy of a resolution of
the board of directors of the relevant Obligor or Topco, establishing the
committee referred to in paragraph 1(b).

 

(d)                                 A specimen of the signature of each person
authorised by the resolution referred to in paragraph 1(b) in relation to the
Amendment and Restatement Documents and related documents.

 

(e)                                  A copy of a resolution signed by all the
holders of the issued shares in each Guarantor, approving the terms of, and the
transactions contemplated by, the Amendment and Restatement Documents to which
the Guarantor is a party.

 

(f)                                    A copy of a resolution of the board of
directors of each corporate shareholder of each Guarantor approving the terms of
the resolution referred to in paragraph 1(e).

 

(g)                                 A certificate from a director of the Parent
confirming that borrowing or guaranteeing or securing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee, Security or similar limit
binding on any Obligor to be exceeded.

 

(h)                                 A certificate from a director of the Parent
or other relevant Obligor certifying that each copy document relating to it
specified in this part 1 of schedule 2 is correct, complete

 

11

--------------------------------------------------------------------------------


 

and in full force and effect and has not been amended, novated, supplemented,
superseded or terminated as at a date no earlier than the date of this
Agreement.

 

(i)                                     A certificate from a director of the
Parent listing the names of all of the directors of the each Obligor holding
office at the date of this Agreement.

 

(j)                                     A certificate from a director of the
Parent listing the names of all of the shareholders of each Obligor at the date
of this Agreement.

 

(k)                                  A certificate addressed to Ogier from a
director of Topco, the Parent and each Obligor incorporated in Jersey.

 

2                                         Finance Documents

 

(a)                                  The Intercreditor Deed executed by all the
parties to that deed.

 

(b)                                 This Agreement executed by each Obligor.

 

(c)                                  The Amendment Fee Letter executed by the
Parent.

 

(d)                                 The Hedging Documents executed by all the
parties thereto.

 

3                                         Legal opinions

 

The following legal opinions, each addressed to the Agent, the Security Trustee
and the Original Lender:

 

(a)                                  A legal opinion of Addleshaw Goddard LLP,
legal advisers to the Agent, the Arranger and the Security Trustee as to English
law substantially in the form provided to the Agent, the Arranger and the
Security Trustee and/or distributed to the Original Lender prior to execution
and delivery of this Agreement.

 

(b)                                 A legal opinion of Ogier, legal advisers to
the Agent, Arranger and the Security Trustee as to Jersey law in substantially
in the form provided to the Agent, the Arranger and the Security Trustee and/or
distributed to the Original Lender prior to execution and delivery of this
Agreement.

 

4                                         Other documents and evidence

 

(a)                                  Evidence that the fees, costs and expenses
then due from the Parent, the Company and each other Obligor pursuant to clause
6 (Fees, costs and expenses) have been paid or will be paid by the Restatement
Date.

 

(b)                                 A copy, certified by a director of the
Parent, of the Group Structure Chart as at the Restatement Date.

 

(c)                                  Financial forecasts of the Group.

 

(d)                                 Evidence that the Certificates of Title may
be relied upon by to the Uplift Participant.

 

(e)                                  A copy of each of the Service Contracts.

 

(f)                                    A copy of the Succession Plan.

 

(g)                                 A certified, true, complete and executed
copy of the following documents:

 

12

--------------------------------------------------------------------------------


 

(i)            the Profit Participation Deed;

 

(ii)           each Profit Participation Security Document;

 

(iii)          each amendment agreement to the Management Agreements;

 

(iv)          the termination agreement to the Pooling Agreement;

 

(v)           the Purchase and Sale Agreement; and

 

(vi)          each Lease Agreement.

 

(h)                                 A certificate of the Parent (signed by a
director) that completion of the acquisition contemplated under clause
2.01(a) of the Purchase and Sale Agreement has occurred in accordance with the
terms of the Purchase and Sale Agreement.

 

(i)                                     Documentation and/or information in
respect of know your customer requirements as may be required by the Agent in
relation to (i) the entity acquiring all the partnership interest in Topco and
all the shares in the capital of Dawn General Partner Limited pursuant to the
Purchase and Sale Agreement and (ii) the identity of any new directors to be
appointed to the boards of directors of Topco, Dawn General Partner Limited
and/or Dawn Holdco Limited following the completion of such acquisitions.

 

13

--------------------------------------------------------------------------------


 

Schedule 3

 

Restated Agreement

 

14

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

Dated 31 July 2007

 

as amended and restated on                  2012

 

 

DAWN HOLDCO LIMITED

 

BANK OF SCOTLAND PLC

as Arranger

 

BANK OF SCOTLAND PLC

as Agent

 

BANK OF SCOTLAND PLC

as Security Trustee

 

--------------------------------------------------------------------------------

 

TERM LOAN FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

[g198111ko07i001.jpg]

 

--------------------------------------------------------------------------------


 

Contents

 

 

Clause

 

Page

 

 

 

 

1

Definitions and interpretation

 

1

2

The Term Facility

 

30

3

Purpose

 

33

4

Conditions of utilisation

 

33

5

Utilisation

 

34

6

Repayment

 

34

7

Illegality, voluntary prepayment and cancellation

 

34

8

Mandatory prepayment

 

35

9

Restrictions

 

39

10

Interest

 

40

11

Interest Periods

 

41

12

Changes to the calculation of interest

 

42

13

Fees

 

43

14

Tax gross up and indemnities

 

44

15

Increased costs

 

51

16

Other indemnities

 

53

17

Mitigation by the Lenders

 

54

18

Costs and expenses

 

54

19

Guarantee and indemnity

 

55

20

Representations

 

59

21

Information undertakings

 

66

22

Financial covenants

 

72

23

Property undertakings

 

85

24

General undertakings

 

90

25

Events of Default

 

101

26

Changes to the Lenders

 

106

27

Restriction on Debt Purchase Transactions

 

111

28

Changes to the Obligors

 

112

29

Role of the Agent, the Arranger and others

 

115

30

Conduct of business by the Finance Parties

 

123

31

Sharing among the Finance Parties

 

123

32

Payment mechanics

 

125

33

Set-off

 

128

34

Notices

 

129

35

Calculations and certificates

 

132

36

Partial invalidity

 

132

37

Remedies and waivers

 

132

38

Amendments and waivers

 

132

39

Confidentiality

 

136

40

Counterparts

 

139

41

Governing law

 

139

42

Enforcement

 

139

 

 

 

 

 

Schedule

 

 

 

 

 

 

1

The Original Parties

 

141

 

Part 1 - The Original Obligors

 

141

 

Part 2 - The Original Lender

 

145

 

Part 3 - The Original Hedge Counterparty

 

146

 

--------------------------------------------------------------------------------


 

2

Conditions precedent

 

147

 

Part 1 - Conditions precedent to initial Utilisation

 

147

 

Part 2 - Conditions precedent required to be delivered by an Additional Obligor

 

148

3

Properties

 

151

4

Opcos and Propcos

 

152

 

Part 1 - Opcos

 

152

 

Part 2 - Propcos

 

153

5

Requests and Notices

 

154

 

Part 1 - Utilisation Request

 

154

 

Part 2 - Selection Notice

 

155

6

Mandatory Cost Formula

 

156

7

Form of Transfer Certificate

 

159

8

Form of Assignment Agreement

 

163

9

Form of Accession Deed

 

167

10

Form of Resignation Letter

 

170

11

Form of Compliance Certificate

 

171

12

Timetables

 

173

13

Form of Increase Confirmation

 

174

14

Forms of Notifiable Debt Purchase Transaction Notice

 

178

 

Part 1 - Form of Notice on Entering into Notifiable Debt Purchase Transaction

 

178

 

Part 2 - Form of Notice on Termination of Notifiable Debt Purchase Transaction /
Notifiable Debt Purchase Transaction ceasing to be with Sponsor Affiliate

 

179

15

Management Agreements

 

180

 

--------------------------------------------------------------------------------


 

This Agreement is dated 31 July 2007 as amended and restated on 15 October 2012

 

Between

 

(1)           Dawn Holdco Limited (registered in Jersey with number 97688)
(Parent);

 

(2)           The Subsidiaries of Parent listed in part 1 (The Original
Obligors) of schedule 1 as original borrowers (together with the Parent,
Original Borrowers);

 

(3)           The Subsidiaries of the Parent listed in part 1 (The Original
Obligors) of schedule 1 as original guarantors (together with the Parent
Original Guarantors);

 

(4)           Bank of Scotland plc as arranger (Arranger);

 

(5)           The Financial Institution listed in part 2 (The Original Lender)
of schedule 1 as lender (Original Lender);

 

(6)           The person listed in part 3 (The Original Hedge Counterparty) of
schedule 1 as hedge counterparty (Original Hedge Counterparty);

 

(7)           Bank of Scotland plc as agent of the other Finance Parties
(Agent); and

 

(8)           Bank of Scotland plc as security trustee for the Finance Parties
(Security Trustee).

 

It is agreed

 

1              Definitions and interpretation

 

1.1           Definitions

 

In this Agreement:

 

Acceptable Bank means:

 

(a)           a bank or financial institution which has a rating for its
long-term unsecured and non credit-enhanced debt obligations of A or higher by
Standard & Poor’s Rating Services, A or higher by Fitch Ratings Ltd or A1 or
higher by Moody’s Investors Service Limited or a comparable rating from an
internationally recognised credit rating agency or

 

(b)           any other bank or financial institution approved by the Agent

 

Accession Deed means a document substantially in the form set out in schedule 9
(Form of Accession Deed)

 

Account means all monies from time to time standing to the credit of each
account held by the relevant Obligor with any bank, building society, financial
institution or other person

 

Accounting Principles means generally accepted accounting principles in the
United Kingdom as at the date of this Agreement

 

Accounting Reference Date has the meaning given to it in section 391 of the
CA2006

 

Additional Borrower means a company which becomes a borrower in accordance with
clause 28.2 (Additional Borrowers)

 

1

--------------------------------------------------------------------------------


 

Additional Cost Rate has the meaning given to it in schedule 6 (Mandatory Cost
Formula)

 

Additional Guarantor means a company which becomes an Additional Guarantor in
accordance with clause 28.4 (Additional Guarantors)

 

Additional Obligor means an Additional Borrower or an Additional Guarantor

 

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company

 

Agent’s Spot Rate of Exchange means the Agent’s spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the London foreign
exchange market at or about 11.00 a.m. on a particular day

 

Amendment and Restatement Agreement means the Amendment and Restatement
Agreement dated on or around 15 October 2012 between the parties to this
Agreement

 

Annual Financial Statements means the financial statements for a Financial Year
delivered pursuant to clause 21.1(a) (Financial statements)

 

Articles means the articles of association of the Parent

 

Assignment Agreement means an agreement substantially in the form set out in
schedule 8 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee provided that if that other form does not contain
the undertaking set out in the form set out in schedule 8 (Form of Assignment
Agreement) it shall not be a Creditor/Agent Accession Undertaking as defined in,
and for the purposes of, the Intercreditor Deed

 

Auditors means one of PricewaterhouseCoopers LLP, Ernst & Young LLP, KPMG Audit
PLC or Deloitte LLP or any other firm approved in advance by the Majority
Lenders (such approval not to be unreasonably withheld or delayed)

 

Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration

 

Available Commitment means a Lender’s Commitment minus:

 

(a)           the Base Currency Amount of its participation in any outstanding
Utilisations under the Facility and

 

(b)           in relation to any duly requested proposed Utilisation, the Base
Currency Amount of its participation in any other Utilisations that are due to
be made under the Facility on or before the proposed Utilisation Date

 

Available Facility means the aggregate for the time being of each Lender’s
Available Commitment

 

Base Currency means sterling

 

Base Currency Amount means in relation to a Utilisation, the amount specified in
the Utilisation Request delivered by a Borrower (or the Parent on its behalf)
for that Utilisation as adjusted to reflect any repayment, prepayment or
consolidation of a Utilisation

 

Base Reference Bank Rate means the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Agent at its request by the Base
Reference Banks in

 

2

--------------------------------------------------------------------------------


 

relation to LIBOR, as the rate at which the relevant Base Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period

 

Base Reference Banks means, in relation to LIBOR, the principal London offices
of the Agent, HSBC Bank plc and Barclays Bank PLC or such other banks as may be
appointed by the Agent in consultation with the Parent

 

Borrower means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with clause 28 (Changes to the Obligors)

 

Break Costs means the amount (if any) by which:

 

(a)           the interest (excluding Margin and Mandatory Costs) which a Lender
should have received for the period from the date of receipt of all or any part
of its participation in a Loan or Unpaid Sum to the last day of the current
Interest Period in respect of that Loan or Unpaid Sum, had the amount of the
Loan or Unpaid Sum received been paid on the last day of that Interest Period

 

exceeds:

 

(b)           the amount which that Lender would be able to obtain by placing an
amount equal to the amount of the Loan or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period

 

Budget means the budget delivered by the Parent to the Agent in respect of that
period pursuant to, and in accordance with, clause 21.4 (Budget)

 

Business means the business of owning and operating the Portfolio Assets and
providing residential, nursing and specialist care services through such
ownership and operation and the provision of all necessary or desirable
ancillary services and support functions relating thereto

 

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and Jersey

 

CA2006 means the Companies Act 2006

 

Careco means:

 

(a)           Sunrise Home Help Fleet Limited a limited liability company
incorporated in England with registered number 05210805

 

(b)           Sunrise Home Help Westbourne Limited a limited liability company
incorporated in England with registered number 04407383

 

(c)           Sunrise Home Help Guildford Limited a limited liability company
incorporated in England with registered number 05272601

 

(d)           Sunrise Home Help Edgbaston Limited a limited liability company
incorporated in England with registered number 04407376

 

3

--------------------------------------------------------------------------------


 

(e)           Sunrise Home Help Bassett Limited a limited liability company
incorporated in England with registered number 05300869

 

(f)            Sunrise Home Help Esher Limited a limited liability company
incorporated in England with registered number 05300872

 

(g)           Sunrise Home Help Mobberley Limited a limited liability company
incorporated in England with registered number 05391704

 

(h)           Sunrise Home Help Solihull Limited a limited liability company
incorporated in England with registered number 05496901

 

(g)           Sunrise Home Help Cardiff Limited a limited liability company
incorporated in England with registered number 05496902

 

(h)           Sunrise Home Help Chorleywood Limited a limited liability company
incorporated in England with registered number 05550902

 

(i)            Sunrise Home Help Tettenhall Limited a limited liability company
incorporated in England with registered number 05663738

 

(j)            Sunrise Home Help Southbourne Limited a limited liability company
incorporated in England with registered number 05879184

 

(k)           Sunrise Home Help Eastbourne Limited a limited liability company
incorporated in England with registered number 05897086

 

(l)            Sunrise Home Help Weybridge Limited a limited liability company
incorporated in England with registered number 05841602 and

 

(m)          Sunrise Home Help Bramhall II Limited a limited liability company
incorporated in England with registered number 06135751

 

Care Home means a nursing or residential home providing medical or social care
which is required to be registered pursuant to the Relevant Act

 

Cash Equivalent Investments means at any time:

 

(a)           certificates of deposit maturing within one year after the
relevant date of calculation and issued by an Acceptable Bank

 

(b)           any investment in marketable debt obligations issued or guaranteed
by the government of the United States of America, the United Kingdom, any
member state of the European Economic Area or any Participating Member State or
by an instrumentality or agency of any of them having an equivalent credit
rating, maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security

 

(c)           commercial paper not convertible or exchangeable to any other
security:

 

(i)            for which a recognised trading market exists

 

(ii)           issued by an issuer incorporated in the United States of America,
the United Kingdom, any member state of the European Economic Area or any
Participating Member State

 

4

--------------------------------------------------------------------------------


 

(iii)          which matures within one year after the relevant date of
calculation and

 

(iv)          which has a credit rating of either A-1 or higher by Standard &
Poor’s Rating Services, F-1 or higher by Fitch Ratings Ltd or P-1 or higher by
Moody’s Investors Service Limited, or, if no rating is available in respect of
the commercial paper, the issuer of which has, in respect of its long-term
unsecured and non-credit enhanced debt obligations, an equivalent rating

 

(d)           sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialised equivalent)

 

(e)           any investment in money market funds which:

 

(i)            have a credit rating of either A-1 or higher by Standard & Poor’s
Rating Services, F-1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investors Service Limited

 

(ii)           invest substantially all their assets in securities of the types
described in sub-paragraphs (a) to (d) and

 

(iii)          can be turned into cash on not more than 30 days’ notice

 

or

 

(f)            any other debt security approved by the Majority Lenders

 

in each case, to which an Obligor is beneficially entitled at that time and
which is not issued or guaranteed by any member of the Group or subject to any
Security (other than Security arising under the Transaction Security Documents)

 

Certificate of Title means a certificate of title, prepared by English legal
counsel for the Parent relating to the Properties and addressed to, and/or
capable of being relied upon by, the, Reliance Parties and updated on or about
date of the Amendment and Restatement Agreement

 

Change of Control means:

 

(a)           the Sponsors taken together cease:

 

(i)            to control Topco or

 

(ii)           on or after the completion of any initial public offering that
involves either itself or in aggregate with any other initial public offering
the admission of at least 20% of the total issued share capital of TopCo or any
Holding Company of TopCo to listing and trading on a recognised stock exchange,
the Sponsors together cease to own (whether directly or indirectly) 30% or more
of the shares in TopCo or

 

(b)           any person or persons acting in concert (other than the Sponsors)
acquire control of TopCo other than pursuant to a transfer of shares or interest
in TopCo (whether directly or indirectly) to one or more of the Sponsors or

 

(c)           any Borrower (whether directly or indirectly) ceases to be the
wholly-owned Subsidiary of the Parent or

 

5

--------------------------------------------------------------------------------


 

(d)           the Parent (whether directly or indirectly) ceases to be the
wholly-owned Subsidiary of Topco

 

in each case, provided that any new person that acquires more than 10% of the
share capital of the Parent or TopCo has complied with the Agent’s know your
customer requirements within 20 Business Days of the Agent notifying the
Obligors’ Agent of any failure by such shareholder to comply with these
requirements

 

For the purposes of this definition:

 

(a)           control of with respect to any person means:

 

(i)            the power (whether by way of ownership of shares, proxy,
contract, agency or otherwise) to:

 

(A)          cast, or control the casting of, more than 50% of the maximum
number of votes that might be cast at a general meeting of such person or

 

(B)           appoint or remove all, or the majority, of the directors or other
equivalent officers of such person or

 

(C)           give directions with respect to the operating and financial
policies of such person which the directors or other equivalent officers of the
such person are obliged to comply and

 

(b)           acting in concert means, a group of persons who, pursuant to an
agreement or understanding (whether formal or informal), actively co-operate,
through the acquisition, directly or indirectly of interests in Topco by any of
them, either directly, indirectly, to obtain or consolidate control of Topco

 

(c)           notwithstanding anything contained herein to the contrary, in no
event shall any of the following transactions qualify as a Change of Control
pursuant to this definition : any merger, consolidation, reorganisation, change
in control transaction, sale of all or substantially all assets or other similar
transaction with respect to Sunrise Senior Living Inc., Sunrise Senior Living
Investments, Inc. and/or Sunrise Senior Living Management Inc.

 

Charged Property means all of the assets of the Obligors which from time to time
are, or are expressed to be, the subject of the Transaction Security

 

Commitment means:

 

(a)           in relation to an Original Lender, the amount in the Base Currency
set opposite its name under the heading Commitment in part 2 (The Original
Lender) of schedule 1 and the amount of any other commitment relating to the
Facility transferred to it in accordance with the terms of this Agreement or
assumed by it in accordance with clause 2.2 (Increase) and

 

(b)           in relation to any other Lender, the amount in the Base Currency
of the Commitment transferred to it under this Agreement or assumed by it in
accordance with 2.2 (Increase)

 

to the extent:

 

6

--------------------------------------------------------------------------------


 

(i)            not cancelled, reduced or transferred by it under this Agreement
and

 

(ii)           not deemed to be zero pursuant to clause 27.2 (Disenfranchisement
on Debt Purchase Transactions entered into by Sponsor Affiliates)

 

Company means Dawn Opco Limited, a company incorporated in England and Wales
with registered number 06300259 at registered address 1st Floor, Phoenix House,
18 King William Street, London EC4N 7BP

 

Compliance Certificate means a certificate substantially in the form set out in
schedule 11 (Form of Compliance Certificate)

 

Confidential Information means all information relating to the Parent, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of  becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:

 

(a)           any member of the Group or any of its advisers or

 

(b)           another Finance Party, if the information was obtained by that
Finance Party directly or indirectly from any member of the Group or any of its
advisers

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)            is or becomes public information other than as a direct or
indirect result of any breach by that Finance Party of clause 39
(Confidentiality) or

 

(ii)           is identified in writing at the time of delivery as
non-confidential by any member of the Group or any of its advisers or

 

(iii)          is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraphs (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality

 

Confidentiality Undertaking means a confidentiality undertaking substantially in
the recommended form of the LMA for the time being

 

Contribution Notice means a contribution notice issued by the Pensions Regulator
under section 38 or section 47 of the Pensions Act 2004

 

CQC means the Care Quality Commission

 

CSSIW means the Care and Social Services Inspectorate Wales

 

CTA means the Corporation Tax Act 2009

 

7

--------------------------------------------------------------------------------


 

Debt Purchase Transaction means, in relation to a person, a transaction where
such person:

 

(a)           purchases by way of assignment or transfer

 

(b)           enters into any sub-participation in respect of or

 

(c)           enters into any other agreement or arrangement having an economic
effect substantially similar to a sub-participation in respect of

 

any Commitment or amount outstanding under this Agreement

 

Default means an Event of Default or any event or circumstance specified in
clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default

 

Defaulting Lender means any Lender (other than a Lender which is a Sponsor
Affiliate):

 

(a)           which has failed to make its participation in a Loan available

 

(b)           which has otherwise rescinded or repudiated a Finance Document or

 

(c)           with respect to which an Insolvency Event has occurred and is
continuing

 

unless, in the case of paragraph (a) above:

 

(i)            its failure to pay is caused by:

 

(A)          administrative or technical error or

 

(B)           a Disruption Event and

 

payment is made within 3 Business Days of its due date or

 

(ii)           the Lender is disputing in good faith whether it is contractually
obliged to make the payment in question

 

Delegate means any delegate, agent, nominee, attorney or co-trustee appointed by
the Security Trustee

 

Disruption Event means either or both of:

 

(a)           a material disruption to those payment or communications systems
or to those financial markets which are, in each case, required to operate in
order for payments to be made in connection with the Facility (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties or

 

(b)           the occurrence of any other event which results in a disruption
(of a technical or systems-related nature) to the treasury or payments
operations of a Party preventing that, or any other Party:

 

(i)            from performing its payment obligations under the Finance
Documents or

 

8

--------------------------------------------------------------------------------


 

(ii)           from communicating with other Parties in accordance with the
terms of the Finance Documents

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted

 

Duty of Care Agreement means an agreement between, amongst others, the Managing
Agent and the Security Trustee for the benefit of the Security Trustee setting
out the standard of care that a Managing Agent shall meet in carrying out its
duties as managing agent of the Opcos in the agreed form or otherwise in such
form as the Managing Agent and the Security Trustee may agree

 

Environment means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:

 

(a)           air (including, without limitation, air within natural or man-made
structures, whether above or below ground)

 

(b)           water (including, without limitation, territorial, coastal and
inland waters, water under or within land and water in drains and sewers) and

 

(c)           land (including, without limitation, land under water)

 

Environmental Claim means any claim, proceeding, formal notice or investigation
by any person in respect of any Environmental Law

 

Environmental Law means any applicable law or regulation which relates to:

 

(a)           the pollution or protection of the Environment

 

(b)           the conditions of the workplace or

 

(c)           the generation, handling, storage, use, release or spillage of any
substance which, alone or in combination with any other, is capable of causing
harm to the Environment, including, without limitation, any waste

 

Environmental Permits means any permit and other Authorisation and the filing of
any notification, report or assessment required under any Environmental Law for
the operation of the business of any member of the Group conducted on or from
any Real Property owned or used by any member of the Group

 

Equipment Rental Agreement means each agreement between the relevant Propco and
Opco pursuant to which the Propco agrees to supply F&E to the Opco

 

ESQS means the essential standards of quality and safety provided by the CQC
pursuant to the Health and Social Care Act 2008

 

Event of Default means any event or circumstance specified as such in clause 25
(Events of Default)

 

Excess Cash has the meaning given to it in clause 8.2 (Disposal, Insurance, and
Excess Cash)

 

9

--------------------------------------------------------------------------------


 

Existing Financial Indebtedness means all Bank Debt and the Shareholder Loans
(each as defined in an acquisition agreement dated 31 July 2007 between, amongst
others, the Parent and the Company in relation to the sale and purchase of the
Portfolio Assets)

 

F&E means the furniture and equipment described in each Equipment Rental
Agreement

 

Facility means the term loan facility made available under this Agreement as
described in clause 2.1(a) (The Facility)

 

Facility Office means:

 

(a)                                  in respect of a Lender, the office or
offices notified by that Lender to the Agent in writing on or before the date it
becomes a Lender (or, following that date, by not less than 7 days’ written
notice) as the office or offices through which it will perform its obligations
under this Agreement or

 

(b)                                 in respect of any other Finance Party, the
office in the jurisdiction in which it is resident for tax purposes

 

Fee Letter means any letter or letters between:

 

(a)           the Arranger and the Parent or

 

(b)           the Agent and the Parent or

 

(c)           the Security Trustee and the Parent

 

setting out any of the fees referred to in clause 2.2(e) (Increase) or clause 13
(Fees)

 

Finance Document means this Agreement, any Accession Deed, any Compliance
Certificate, any Fee Letter, any Hedging Agreement, the Intercreditor Deed, the
Duty of Care Agreement any Resignation Letter, any Selection Notice, any
Transaction Security Document, the Amendment and Restatement Agreement, any
Utilisation Request and any other document designated as a Finance Document by
the Agent and the Parent  provided that where the term Finance Document is used
in, and construed for the purposes of, this Agreement or the Intercreditor Deed,
a Hedging Agreement shall be a Finance Document only for the purposes of:

 

(a)           the definition of Material Adverse Effect

 

(b)           paragraph (a) of the definition of Permitted Transaction

 

(c)           the definition of Transaction Document

 

(d)           the definition of Transaction Security Document

 

(e)           clause 1.2(a)(iv) (Interpretation)

 

(f)            clause 19 (Guarantee and indemnity) and

 

(g)                                 clause 25 (Events of Default) (other than
clause 25.16 (Repudiation and rescission of agreements) and clause 25.22
(Acceleration))

 

Finance Lease means any lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease

 

10

--------------------------------------------------------------------------------


 

Finance Party means the Agent, the Arranger, the Security Trustee, a Lender or a
Hedge Counterparty provided that where the term Finance Party is used in, and
construed for the purposes of, this Agreement or the Intercreditor Deed, a Hedge
Counterparty shall be a Finance Party only for the purposes of:

 

(a)           the definition of Secured Parties

 

(b)           clause 1.2(a)(i) (Interpretation)

 

(c)           paragraph (c) of the definition of Material Adverse Effect

 

(d)           clause 19 (Guarantee and indemnity) and

 

(e)           clause 30 (Conduct of business by the Finance Parties)

 

Financial Indebtedness means any indebtedness for or in respect of:

 

(a)           monies borrowed and debit balances at banks or other financial
institutions

 

(b)                                 acceptance under any acceptance credit or
bill discounting facility (or dematerialised equivalent)

 

(c)                                  any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument

 

(d)           any Finance Leases

 

(e)                                  receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis)

 

(f)                                    (for the purposes of clause 25.5 (Cross
default) only) any Treasury Transaction (and, when calculating the value of that
Treasury Transaction, only the marked to market value (or, if any actual amount
is due as a result of the termination or close-out of that Treasury Transaction,
that amount) shall be taken into account)

 

(g)                                 any counter-indemnity obligation in respect
of a guarantee, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution in respect of (i) an
underlying liability (but not, in any case, Trade Instruments) of an entity
which is not a member of the Group which liability would fall within one of the
other paragraphs of this definition or (ii) any liabilities of any member of the
Group relating to any post-retirement benefit scheme

 

(h)                                 any amount raised by the issue of redeemable
shares which are redeemable (other than at the option of the issuer) before 31
March 2017 or are otherwise classified as borrowings under the Accounting
Principles

 

(i)                                     any amount of any liability under an
advance or deferred purchase agreement if (i) one of the primary reasons behind
entering into the agreement is to raise finance or to finance the acquisition or
construction of the asset or service in question or (ii) the agreement is in
respect of the supply of assets or services and payment is due more than 180
days after the date of supply

 

(j)                                     any amount raised under any other
transaction (including any forward sale or purchase sale and sale back or sale
and leaseback agreement) having the

 

11

--------------------------------------------------------------------------------


 

commercial or economic effect of a borrowing or otherwise classified as
borrowings under the Accounting Principles and

 

(k)                                  the amount of any liability in respect of
any guarantee for any of the items referred to in paragraphs (a) to (j) (but,
for the purposes of clause 22 (Financial covenants), without double counting)

 

Financial Quarter has the meaning given to that term in clause 22.1 (Financial
definitions)

 

Financial Support Direction means a financial support direction issued by the
Pensions Regulator under section 43 of the Pensions Act 2004

 

Financial Year has the meaning given to that term in clause 22.1 (Financial
definitions)

 

Group means the Parent and each of its Subsidiaries for the time being

 

Group Structure Chart means the group structure chart to be delivered by the
Parent to the Agent pursuant to clause 4.1 (Initial conditions precedent) in
agreed form

 

Guarantor means an Original Guarantor or an Additional Guarantor, unless it has
ceased to be a Guarantor in accordance with clause 28 (Changes to the Obligors)

 

Health and Social Care Standards means the Health and Social Care Act 2008
including without limitation the laws, regulations (including without limitation
the Health and Social Care Act 2008 (Regulated Activities) Regulations 2010 and
the Care Quality Commission (Registration) Regulations 2009)), procedures and
guidelines in force from time to time thereunder and the regulation of health
and care services thereunder by the CQC (in each case, as amended, extended,
consolidated or replaced from time to time)

 

Health Authority means a health authority in England or Wales, including without
limitation, the CQC and/or the CSSIW as applicable

 

Hedge Counterparty means:

 

(a)                                  any Original Hedge Counterparty and

 

(b)                                 any person which has become a Party as a
Hedge Counterparty in accordance with clause 26.8 (Accession of Hedge
Counterparties)

 

which, in each case, is or has become, a party to the Intercreditor Deed as a
Hedge Counterparty in accordance with the provisions of the Intercreditor Deed

 

Hedging Agreement means any master agreement, confirmation, schedule or other
agreement in agreed form entered into or to be entered into by Dawn Opco Limited
and a Hedge Counterparty for the purpose of hedging interest rate liabilities in
relation to the Facility as agreed between the Parent and the Agent

 

Hedging Break Costs means all amounts payable to the Hedge Counterparty as a
result of termination or closing out of all or any part of the Hedging
Agreements if such termination or close-out is required thereunder as a result
of any prepayment under this Agreement

 

Holding Account means an account:

 

(a)           held by a member of the Group with the Security Trustee

 

12

--------------------------------------------------------------------------------


 

(b)           identified in a letter between the Parent and the Agent as a
Holding Account

 

(c)           which the Security Trustee has sole signing rights to and

 

(d)                                subject to Security in favour of the Security
Trustee which Security is in form and substance satisfactory to the Security
Trustee

 

(as the same may be redesignated, substituted or replaced from time to time)

 

Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary

 

Impaired Agent means the Agent at any time when:

 

(a)                                  it has failed to make (or has notified a
Party that it will not make) a payment required to be made by it under the
Finance Documents by the due date for payment

 

(b)                                 the Agent otherwise rescinds or repudiates a
Finance Document

 

(c)                                  (if the Agent is also a Lender) it is a
Defaulting Lender under paragraph (a) or (b) of the definition of Defaulting
Lender or

 

(d)                                 an Insolvency Event has occurred and is
continuing with respect to the Agent

 

unless, in the case of paragraph (a) above:

 

(i)            its failure to pay is caused by:

 

(A)          administrative or technical error or

 

(B)           a Disruption Event and

 

payment is made within 3 Business Days of its due date or

 

(ii)                                  the Agent is disputing in good faith
whether it is contractually obliged to make the payment in question

 

Increase Confirmation means a confirmation substantially in the form set out in
schedule 13 (Form of Increase Confirmation)

 

Increase Lender has the meaning given to that term in clause 2.2 (Increase)

 

Initial Valuation means the report dated 24 April 2012 prepared by Savills
Commercial Limited and capable of being relied on by the Finance Parties
supplied to the Agent as a condition precedent under this Agreement on or before
the first Utilisation Date

 

Insolvency Event in relation to a Finance Party means that the Finance Party:

 

(a)                                  is dissolved (other than pursuant to a
consolidation, amalgamation or merger)

 

(b)                                 becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due

 

(c)                                  makes a general assignment, arrangement or
composition with or for the benefit of its creditors

 

13

--------------------------------------------------------------------------------


 

(d)                                 institutes or has instituted against it, by
a regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official

 

(e)                                  has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition is instituted or presented by a person or entity not
described in paragraph (d) above and:

 

(i)                                     results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or

 

(ii)                                  is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof

 

(f)                                    has exercised in respect of it one or
more of the stabilisation powers pursuant to Part 1 of the Banking Act 2009
and/or has instituted against it a bank insolvency proceeding pursuant to Part 2
of the Banking Act 2009 or a bank administration proceeding pursuant to Part 3
of the Banking Act 2009

 

(g)                                 has a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger)

 

(h)                                 seeks or becomes subject to the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
assets (other than, for so long as it is required by law or regulation not to be
publicly disclosed, any such appointment which is to be made, or is made, by a
person or entity described in paragraph (d) above)

 

(i)                                     has a secured party take possession of
all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter

 

(j)                                     causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in paragraphs (a) to (i) above
or

 

(k)                                  takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts

 

Intellectual Property means:

 

(a)                                  any patents, trade marks, service marks,
designs, business names, copyrights, database rights, design rights, topography
rights, domain names, moral rights, inventions, confidential information,
knowhow and any other associated or similar

 

14

--------------------------------------------------------------------------------


 

intellectual property rights and interests anywhere in the world (which may now
or in the future subsist), and in each case whether registered or unregistered
and

 

(b)                                 the benefit of all applications, rights to
apply for and rights to use such assets (including, without limitation, any
licences and sub-licences of the same granted by it or to it) of each member of
the Group (which may now or in the future subsist)

 

Intercreditor Deed means the intercreditor deed dated on or about the date of
the Amendment and Restatement Agreement and made between, among others, the
Parent, the Debtors (as defined in the Intercreditor Deed), Bank of Scotland plc
as Security Trustee, Bank of Scotland plc as agent, the Lenders (as Senior
Lenders), the Arranger (as Arranger), the Hedge Counterparties, the Uplift
Participant (as defined in the Intercreditor Deed) and the Intra-Group Lenders
(as defined in the Intercreditor Deed)

 

Interest Period means, in relation to a Loan, each period determined in
accordance with clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 10.5 (Default interest)

 

ITA means the Income Tax Act 2007

 

Jersey Subsidiary means those entities listed in part 1 of schedule 1 which are
identified as Jersey as their jurisdiction of incorporation

 

Joint Venture means any joint venture entity, whether a company, unincorporated
firm, undertaking, association, joint venture or partnership or any other entity

 

Lease Agreements means any lease agreements between each Propco and each Opco as
at the date of the Amendment and Restatement Agreement

 

Legal Reservations means:

 

(a)                                  the principle that equitable remedies may
be granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors and

 

(b)                                 the time barring of claims under the
Limitation Acts, the possibility that an undertaking to assume liability for or
indemnify a person against non-payment of UK stamp duty may be void and defences
of set-off or counterclaim and

 

(c)           similar principles, rights and defences under the laws of any
Relevant Jurisdiction

 

Lender means:

 

(a)           any Original Lender and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Party as a Lender in accordance with clause
2.2 (Increase) or clause 26 (Changes to the Lenders)

 

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement

 

LIBOR means in relation to any Loan:

 

(a)           the applicable Screen Rate or

 

15

--------------------------------------------------------------------------------


 

(b)                                 (if no Screen Rate is available for the
currency or Interest Period of that Loan) the Base Reference Bank Rate

 

as of the Specified Time on the Quotation Day for the currency of that Loan and
a period comparable to the Interest Period of that Loan and if any such rate is
below zero, LIBOR will be deemed to be zero

 

Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods
Act 1984

 

LMA means the Loan Market Association

 

Loan means a loan made or to be made under the term loan facility made available
under this Agreement as set out in 2.1(a) (The Facility) or the principal amount
outstanding for the time being of that loan

 

Majority Lenders means a Lender or Lenders whose Commitments aggregate more than
662/3% of the Total Commitments (or, if the Total Commitments have been reduced
to zero, aggregated more than 662/3% of the Total Commitments immediately prior
to that reduction)

 

Management means each of Guy Geller and Jonathan Harper and any successors in
the roles of Head of UK Sunrise or Joint Venture Controller

 

Management Agreement means each management agreement listed in schedule 15
(Management Agreements) together with any other management agreement in relation
to the management of care homes entered into by a member of the Group and, in
each case, on terms satisfactory to the Agent

 

Managing Agent means Sunrise Senior Living Limited

 

Mandatory Cost means the percentage rate per annum calculated by the Agent in
accordance with schedule 6 (Mandatory Cost Formula)

 

Mandatory Prepayment Account means an interest-bearing account:

 

(a)           held by a Borrower with the Security Trustee

 

(b)                                identified in a letter between the Parent and
the Agent as a Mandatory Prepayment Account

 

(c)           the Security Trustee has sole signing rights to and

 

(d)                                subject to Security in favour of the Security
Trustee which Security is in form and substance satisfactory to the Security
Trustee

 

and until otherwise agreed in writing between the Agent and the Parent, the
following account shall operate as the Mandatory Prepayment Account:

 

Account no:                          06090147

Sort code:                              12-01-03

Account name:                     Dawn Opco Limited Debt Service a/c

 

Margin means:

 

(a)                                  in relation to a Loan, 1.15% per annum for
the period to 31 December 2012 and 1.50% per annum thereafter

 

16

--------------------------------------------------------------------------------


 

(b)                                 in relation to any Unpaid Sum relating or
referable to the Facility, the rate per annum specified for the Facility and

 

(c)           in relation to any other Unpaid Sum, the highest rate specified
above

 

Material Adverse Effect means in the reasonable opinion of the Majority Lenders
a material adverse effect on:

 

(a)                                  the business, operations, property or
condition (financial or otherwise) of the Group taken as a whole

 

(b)                                 the ability of the Obligors (taken as a
whole) to perform and comply with their payment obligations under any Finance
Document and their obligations under the financial covenants listed in clause 22
(Financial covenants) or

 

(c)                                  the validity or enforceability of, or the
effectiveness or ranking of any Security granted or purporting to be granted
pursuant to any of, the Finance Documents or the rights or remedies of any
Finance Party under any of the Finance Documents

 

Material Provision means each of clause 24.9 (Merger) to 24.11 (Acquisitions)
(inclusive), clause 24.15 (Pari passu ranking), clause 24.16 (Negative pledge),
clause 24.17 (Disposals), clauses 24.19 (Loans or credit) to 24.23 (Financial
Indebtedness) (inclusive), clause 24.25 (Insurance), clause 24.31 (Financial
assistance) and clause 24.45 (Conditions subsequent)

 

Month means, a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                  (subject to paragraph (c)) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month and

 

(c)                                  if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end

 

The above rules will only apply to the last Month of any period

 

Monthly Financial Statements means the financial statements delivered pursuant
to clause 21.1(c) (Financial statements)

 

MSREF VI Fund means Morgan Stanley Real Estate Fund VI International-T, L.P.,
Morgan Stanley Real Estate Investors VI International, L.P., Morgan Stanley Real
Estate Fund VI Special-A International, L.P., MSREF VI TE C.V. and MSREF VI
Special-B C.V. and/or any of their respective Affiliates and/or funds managed by
any of them

 

17

--------------------------------------------------------------------------------


 

New Equity means any funds received by the Parent from the Sponsors either by
way of subscription proceeds for ordinary shares in the Parent or loan notes
issued to the Sponsors where:

 

(a)                                  such ordinary shares shall not be
redeemable and shall not carry any entitlement to dividends prior to the date on
which the Facility is repaid and discharged in full (in accordance with the
provisions of the Intercreditor Deed)

 

(b)                                 such loan notes shall have a maturity
falling after the final maturity date applicable to the Facility and shall not
be entitled to a cash pay yield prior to the date on which the Facility is
repaid and discharged in full (in each case in accordance with the provisions of
the Intercreditor Deed) and

 

(c)                                  such ordinary shares, loans or loan notes,
as applicable, shall be subordinated in all respects to the Facility in
accordance with the provisions of the Intercreditor Deed and the holder of such
shares and/or loan notes shall, if not a party to the Intercreditor Deed already
become a party to the Intercreditor Deed as a Subordinated Creditor (under and
as defined therein) prior to the issuance of such shares and/or loan notes

 

New Lender has the meaning given to it in clause 26.1 (Assignments and transfers
by the Lenders)

 

NMS Regulations means the national minimum standards provided for under the Care
Standards Act 2000

 

Non-Consenting Lender has the meaning given to that term in clause 38.4
(Replacement of Lender)

 

Notifiable Debt Purchase Transaction has the meaning given to that term in
clause 27.2 (Disenfranchisement on Debt Purchase Transactions entered into by
Sponsor Affiliates)

 

Obligor means a Borrower or a Guarantor

 

Opco means each entity listed in part 1 (Opcos) of schedule 4

 

Original Financial Statements means:

 

(a)                                  in relation to each Original Obligor other
than the Parent, its audited financial statements for its financial year ended
31 December 2010 and

 

(b)                                 in relation to any other Obligor, its
audited financial statements delivered to the Agent as required by clause 28
(Changes to the Obligors)

 

Participating Member State means any member state of the European Union that has
the euro as its lawful currency in accordance with legislation of the European
Union

 

Party means a party for the time being to this Agreement

 

Pensions Regulator means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004

 

Perfection Requirements means the making or the procuring of the appropriate
registrations, recordings, filings, endorsements, notarisation, stamping and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created under them

 

18

--------------------------------------------------------------------------------


 

Permitted Acquisition means:

 

(a)                                  an acquisition which is consented to by the
Majority Lenders

 

(b)                                 an acquisition of securities which are Cash
Equivalent Investments so long as those Cash Equivalent Investments become
subject to the Transaction Security as at their date of acquisition

 

(c)                                  an acquisition pursuant to a Permitted
Share Issue and

 

(d)                                 an acquisition by a member of the Group of
an asset sold, leased, transferred or otherwise disposed of by another member of
the Group in circumstances constituting a Permitted Disposal

 

Permitted Disposal means any sale, lease, licence, transfer or other disposal
which, except in the case of paragraph (b), is on arm’s length terms:

 

(a)                                  of trading stock or cash made by any member
of the Group in the ordinary course of trading of the disposing entity

 

(b)                                 of assets (other than any shares, business,
Real Property or Intellectual Property and other assets which are subject to a
fixed charge in favour of the Security Trustee) in exchange (within 30 days or
such longer period as the Majority Lenders may agree) for other assets
comparable or superior as to type, value or quality

 

(c)                                  of Cash Equivalent Investments for cash or
in immediate exchange for other Cash Equivalent Investments

 

(d)                                 constituted by a licence of intellectual
property rights permitted by clause 24.29 (Intellectual Property)

 

(e)                                  arising as a result of any Permitted
Security

 

(f)                                    of Cash Equivalent Investments for cash
or in exchange for other Cash Equivalent Investments

 

(g)                                 to an Obligor for full market value but if:

 

(i)                                     the disposing company is a Guarantor,
the Obligor must be a Guarantor guaranteeing at all times an amount no less than
that guaranteed by the disposing company and

 

(iii)                               the disposing company has given Security in
favour of the Security Trustee prior to the disposal, the Obligor must give
equivalent Security in favour of the Security Trustee; and either:

 

(A)                              provides a reasoned legal opinion to the effect
that such disposal will not constitute a transaction which would or is likely to
be set aside under which ever is applicable of sections 238, 239, 242, 241 and
423 of the Insolvency Act 1986 (or any analogous provisions in any Relevant
Jurisdiction) or

 

(B)                                provides solvency certificates from its
directors and from its Auditors as at the date of such disposal and provides a
reasoned legal opinion to the effect that such disposal is not reasonably likely
to constitute a

 

19

--------------------------------------------------------------------------------


 

transaction which is likely to be set aside under whichever is applicable of
sections 238, 239, 242, 241 and 423 of the Insolvency Act 1986 (or any analogous
provisions in any Relevant Jurisdiction) or

 

(C)                                has obtained the prior written consent of the
Agent, such consent not to be unreasonably withheld or delayed

 

(h)                                 of cash by way of a Permitted Loan

 

(i)                                     of cash in order to complete a Permitted
Acquisition

 

(j)                                     of assets (other than shares or Real
Property) by the Opcos for cash where net consideration receivable (when
aggregated with the net consideration receivable for any other sale, lease,
licence, transfer or other disposal not allowed under the preceding paragraphs)
does not exceed in aggregate £250,000 (or its equivalent) in any Financial Year
of the Parent or

 

(k)                                  licences granted by an Opco or Propco in
the ordinary course of business in accordance with the relevant Management
Agreement, provided that the Agent’s prior consent (not to be unreasonably
withheld) will be required for any licence for a duration of more than one year
or involving a rental of more than £40,000 per annum

 

(l)                                     of obsolete or redundant assets (other
than Real Property)

 

(m)                               with the prior written consent of the Majority
Lenders or

 

(o)                                 of any asset or assets at full market value
where the proceeds of such disposal or series of disposals are sufficient to
discharge the Senior Liabilities in full

 

Permitted Distribution means the payment of a dividend from an Obligor to its
Holding Company provided that Holding Company is also a member of the Group
which is party to a Transaction Security Document

 

Permitted Financial Indebtedness means Financial Indebtedness:

 

(a)                                  arising under any of the Finance Documents,
the documents evidencing the loans permitted under paragraph (a) of the
definition Permitted Loan as in force on the date of this Agreement and amended
from time to time in compliance with this Agreement and the Intercreditor Deed

 

(b)                                 arising under a Permitted Transaction or as
permitted by clause 24.33 (Treasury transactions)

 

(c)                                  in respect of the Propcos and Opcos only,
not permitted by the preceding paragraph and the outstanding principal amount of
which does not exceed £500,000 (or its equivalent) in aggregate at any time or

 

(d)                                 arising under the Profit Participation Deed

 

Permitted Guarantee means:

 

(a)                                  the endorsement of negotiable instruments
in the ordinary course of trade

 

20

--------------------------------------------------------------------------------


 

(b)                                 any performance or similar bond guaranteeing
performance by a member of the Group under any contract entered into in the
ordinary course of business or any counter-indemnity or similar assurance
entered into by an Opco in respect of any such arrangement provided by any other
person

 

(c)                                  any guarantee arising under any Finance
Document

 

(d)                                 any guarantee given in respect of the
netting or set-off arrangements permitted pursuant to paragraph (c) of the
definition of Permitted Security

 

(e)                                  any indemnity granted by any Opco in the
ordinary course of business on arms length terms where an indemnity is given to
the other contracting party in respect of any claims that such contracting party
may face from third parties including Residents as a result of a breach by that
Opco of such agreement

 

(f)                                    any guarantee arising under the Profit
Participation Deed and

 

(g)                                 guarantees given by an Opco of Permitted
Financial Indebtedness

 

Permitted Loan means:

 

(a)                                  any loan made by an Obligor to another
Obligor

 

(b)                                 any trade credit extended by any member of
the Group to its customers on normal commercial terms and in the ordinary course
of its trading activities and which is not outstanding for more than 60 days,
save in respect for sums due from Residents not outstanding for more than 180
days

 

(c)                                  Financial Indebtedness which is referred to
in the definition of, or otherwise constitutes Permitted Financial Indebtedness
and

 

(d)                                 a loan made by a member of the Group to an
employee or director of any member of the Group if the amount of that loan when
aggregated with the amount of all loans to employees and directors by members of
the Group does not exceed £50,000 (or its equivalent) at any time

 

(e)                                  any loans made by an Obligor to a member of
the Group which is not an Obligor so long as the aggregate amount of the
Financial Indebtedness under such loans does not exceed £50,000 (or its
equivalent) in aggregate at any time

 

so long as in the case of paragraph (e) above:

 

(i)                                     the creditor of such Financial
Indebtedness shall grant security over its rights in respect of such Financial
Indebtedness in favour of the Secured Parties on terms consistent with the
relevant Transaction Security Documents and

 

(ii)                                  to the extent required by the
Intercreditor Deed, the creditor (if the creditor is a member of the Group) and
(if the debtor is a member of the Group) the debtor of such Financial
Indebtedness are or become party to the Intercreditor Deed as an Intra-Group
Lender and a Debtor (as defined, in each case, in the Intercreditor Deed)
respectively

 

21

--------------------------------------------------------------------------------


 

Permitted Security means:

 

(a)                                  any lien arising by operation of law and in
the ordinary course of an Opco’s business and not as a result of any default or
omission by an Opco and which secures obligations not more than 30 days due

 

(b)                                 any netting or set-off arrangement entered
into by any member of the Group in the ordinary course of its banking
arrangements or pursuant to Treasury Transactions for the purpose of netting
debit and credit balances of members of the Group but only so long as (i) such
arrangement does not permit credit balances of Obligors to be netted or set off
against debit balances of members of the Group which are not Obligors and
(ii) such arrangement does not give rise to other Security over the assets of
Obligors in support of liabilities of members of the Group which are not
Obligors

 

(c)                                  any Security arising under any retention of
title, hire purchase or conditional sale arrangement or arrangements having
similar effect in respect of goods supplied to a member of the Group in the
ordinary course of trading and on the supplier’s standard or usual terms and not
arising as a result of any default or omission by any member of the Group

 

(d)                                 any Quasi-Security arising as a result of a
disposal which is a Permitted Disposal or

 

(e)                                  any Security arising under any Profit
Participation Security Document

 

Permitted Share Issue means an issue of:

 

(a)                                  ordinary shares by the Parent to Topco,
paid for in full in cash upon issue and which by their terms are not redeemable
and where:

 

(i)                                     such shares are of the same class and on
the same terms as those initially issued by the Parent to the relevant Investor
on or before the date of this Agreement

 

(ii)                                  such issue does not lead to a Change of
Control of the Parent and

 

(iii)                               the newly issued shares also become subject
to the Transaction Security on the same terms as the initial shares

 

(b)                                 shares by a member of the Group (other than
the Parent) which is a Subsidiary to its immediate Holding Company where (if the
existing shares of the Subsidiary are the subject of the Transaction Security)
the newly-issued shares also become subject to the Transaction Security on the
same terms or

 

(c)                                  shares pursuant to a Floatation (subject to
clause 8 (Mandatory prepayment))

 

Permitted Transaction means:

 

(a)                                  a Permitted Acquisition, a Permitted
Disposal, a Permitted Loan, Permitted Guarantee, Permitted Security or other
transaction permitted under the Finance Documents

 

(b)                                 any disposal required, Financial
Indebtedness incurred, guarantee, indemnity or Security or Quasi-Security given,
or other transaction arising, under the Finance Documents

 

22

--------------------------------------------------------------------------------


 

(c)                                  the solvent liquidation or reorganisation
of any member of the Group which is not an Obligor so long as any payments or
assets distributed as a result of such liquidation or reorganisation are
distributed to other members of the Group or

 

(d)                                 transactions (other than (i) any sale,
lease, licence, transfer or other disposal and (ii) the granting or creation of
security or the incurring or permitting to subsist of Financial Indebtedness)
conducted in the ordinary course of trading on arm’s length terms

 

(e)                                  transactions under the Profit Participation
Deed

 

PIK Margin means 2.25% per annum

 

Pooling Agreement means the pooling agreement dated 31 July 2007 between,
amongst others, Sunrise Senior Living Limited, each Propco and each Opco

 

Portfolio Assets means the senior living communities known as “Sunrise of
Edgbaston”, “Sunrise of Esher”, “Sunrise of Fleet”, “Sunrise of Guildford”,
“Sunrise of Westbourne”, “Sunrise of Southampton”, “Sunrise of Bramhall”,
“Sunrise of Cardiff”, “Sunrise of Chorleywood”, “Sunrise of Eastbourne”,
“Sunrise of Mobberley”, “Sunrise of Solihull”, “Sunrise of Southbourne”,
“Sunrise of Tettenhall” and “Sunrise of Weybridge”

 

Profit Participation Deed means the profit participation deed dated on or around
the date of the Amendment and Restatement Agreement between, amongst others,
Bank of Scotland plc and the Parent in the agreed form

 

Profit Participation Security Document means

 

(a)                                  the Jersey law security interest agreement
dated on or abut the Amendment and Restatement Date in respect of the shares in
the capital of the Parent executed or to be executed by Topco in favour of the
Uplift Participant

 

(b)                                 the Jersey law security interest agreement
dated on or about the Amendment and Restatement Date in respect of the shares in
the capital of the Propcos executed by the Parent in favour of the Uplift
participant

 

(c)                                  the English law composite debenture
executed or to be executed by the Obligors in favour of the Uplift Participant
to secure the liability of the Obligors to the Uplift Participant under the
Profit Participation Deed and

 

(d)                                 any other document permitted under the
Intercreditor Deed entered into by any Obligor creating or expressed to create
any Security over all or any part of its assets in respect of the obligations of
any of the Obligors under the Profit Participation Deed

 

Propco means each entity listed in part 2 (Propcos) of schedule 4

 

Properties means each of the properties listed in schedule 3 (Properties) and
any other Real Property acquired by an Obligor after the date of the Amendment
and Restatement Agreement.  A reference to a Property is a reference to any of
the Properties and where, the context so requires, includes buildings on that
Property

 

Qualifying Lender has the meaning given to that term in clause 14 (Tax gross up
and indemnities)

 

Quarterly Financial Statements the financial statements delivered pursuant to
clause 21.1 (Financial statements)

 

23

--------------------------------------------------------------------------------


 

Quasi-Security has the meaning given to that term in clause 24.16 (Negative
pledge)

 

Quotation Day means, in relation to any period for which an interest rate is to
be determined, the first day of that period

 

Real Property means:

 

(a)                                  any freehold, leasehold, commonhold or
immovable property and

 

(b)                                 any buildings, fixtures, fittings, fixed
plant or machinery from time to time situated on or forming part of that
freehold, leasehold, commonhold or immovable property

 

Receiver means a receiver or receiver and manager or administrative receiver of
the whole or any part of the Secured Assets

 

Registered Manager means a manager of a Portfolio Asset registered under the
Health and Social Care Act 2008

 

Related Fund in relation to a fund (first fund), means a fund which is managed
or advised by the same investment manager or investment adviser as the first
fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or adviser is an Affiliate of the
investment manager or investment adviser of the first fund

 

Relevant Act means:

 

(a)                                  in the case of a Care Home located in
England and/or Wales, the Mental Health Act 1983, the Children’s’ Act 1989, the
Health and Social Care Act 2008 (including, without limitation, the Health and
Social Care Act 2008 (Regulated Activities) Regulations 2010 and the Care
Quality Commission (Registration) Regulations 2009) or the Care Standards Act
2000 and

 

(b)                                 any other analogous statutory provision in
any other Relevant Jurisdiction

 

Relevant Interbank Market means the London interbank market

 

Relevant Jurisdiction means, in relation to an Obligor:

 

(a)                                  its jurisdiction of incorporation

 

(b)                                 any jurisdiction where any asset subject to
or intended to be subject to the Transaction Security to be created by it is
situated

 

(c)                                  any jurisdiction where it conducts its
business and

 

(d)                                 the jurisdiction whose laws govern the
perfection of any of the Transaction Security Documents entered into by it

 

Relevant Period has the meaning given to that term in clause 22.1 (Financial
definitions)

 

Reliance Parties means the Agent, the Arranger, the Security Trustee, each Hedge
Counterparty and each Original Lender

 

Rental Receipts means the total receipts of each Propco in connection with the
letting, use or occupation of the Properties in any Relevant Period, including
each of the following amounts:

 

24

--------------------------------------------------------------------------------


 

(a)                                  rent, licence fees and equivalent amounts
contractually agreed to be paid

 

(b)                                 any sum to be received from any deposit held
as security for performance of an Opco’s obligations if applied for non-payment
of rent during such period

 

(c)                                  any other monies contractually agreed to be
paid in respect of occupation and/or usage of the Properties and any fixture and
fitting on the Properties including any fixture or fitting on the Properties for
display or advertisement, on licence or otherwise during such period and

 

(d)                                 any sum contractually agreed to be paid
under any policy of insurance in respect of loss of rent or interest on rent
during such period

 

in each case without double counting

 

Repeating Representations means each of the representations set out in clause
20.2 (Status) to clause 20.8 (Insolvency) (inclusive), clause 20.12 (No
default), clause 20.14(g) (No misleading information), clause 20.15 (Original
Financial Statements), clause 20.19 (Ranking) to clause 20.23 (Legal and
beneficial ownership) and clause 20.32 (No employees)

 

Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian

 

Residents means the residents of the Properties

 

Resignation Letter means a letter substantially in the form set out in schedule
10 (Form of Resignation Letter)

 

Revenues has the meaning given to it, in respect of each relevant Opco, in the
relevant Management Agreement

 

Screen Rate means the British Bankers’ Association Interest Settlement Rate for
the relevant currency and period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Parent and the Lenders

 

Secured Assets means all of the assets of the Obligors which from time to time
are, or are expressed to be, the subject of the Transaction Security

 

Secured Parties means each Finance Party from time to time party to this
Agreement, any Receiver or Delegate

 

Securitisation means any securitisation or similar transaction involving any
part of the rights of any Lender under this Agreement

 

Security means a mortgage, charge, pledge, lien, assignment or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect

 

Selection Notice means a notice substantially in the form set out in part 2
(Selection Notice) of schedule 5

 

Senior Liabilities has the meaning given to it in the Intercreditor Deed

 

25

--------------------------------------------------------------------------------


 

Service Contract means each service contract between the Parent and a member of
the Management

 

Specified Time means a time determined in accordance with schedule 12
(Timetables)

 

Sponsor means:

 

(a)                                  the MSREF VI Fund and

 

(b)                                 Sunrise Senior Living Inc. and its or any
subsequent successors or assigns or transferees

 

If the MSREF VI Fund has sold all of its interest in either Topco and Dawn
General Partner or the Group to Sunrise Senior Living International Limited
Partnership, Sponsor will exclude paragraph (a) above and will only include
paragraph (b) above

 

Sponsor Affiliate means in relation to a Sponsor, each of its Affiliates, any
trust of which it or any of its Affiliates is a trustee, any partnership of
which it or any of its Affiliates is a partner and any trust, fund or other
entity which is managed by, or is under the control of, it or any of its
Affiliates provided that any such trust, fund or other entity which has been
established for at least 6 months solely for the purpose of making, purchasing
or investing in loans or debt securities and which is managed or controlled
independently from all other trusts, funds or other entities managed or
controlled by that Sponsor or any of its Affiliates which have been established
for the primary or main purpose of investing in the share capital of companies
shall not constitute a Sponsor Affiliate

 

Structural Intra-Group Loan Agreement means any loan by the Parent to a member
of the Group

 

Structural Intra-Group Loans means loans made by the Parent to another member of
the Group under the Structural Intra-Group Loan Agreement

 

Subsidiary means a subsidiary undertaking within the meaning of section 1162 of
the CA2006 and any company which would be a subsidiary undertaking within the
meaning of section 1162 of the CA2006 but for any Security subsisting over the
shares in that company from time to time

 

Succession Plan means a plan in writing, in form and substance acceptable to the
Original Lender, setting out the Group’s proposals and contingency plans in the
event that any director or other member of senior management of any Obligor
(including, without limitation, any chief executive officer, senior vice
president, head of Sunrise UK or chairman), ceases to be a director of or
employed or otherwise engaged by the relevant Obligor.  If the Original Lender’s
Commitments are less than 50% of the Total Commitments, the Succession Plan is
not required to be in form and substance acceptable to the Original Lender

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same)

 

Termination Date means 31 December 2015

 

Third Parties Act means the Contracts (Rights of Third Parties) Act 1999

 

26

--------------------------------------------------------------------------------


 

Third Party Disposal means the disposal of an Obligor to a person which is not a
member of the Group where that disposal is permitted under clause 24.17
(Disposals) or made with the approval of the Majority Lenders (and the Parent
has confirmed this is the case)

 

Topco means Dawn Limited Partnership, a limited partnership established under
the laws of Jersey with registered number LP938 acting through its general
partner Dawn General Partner Limited

 

Total Commitments means the aggregate of the Commitments being £401,879,000 at
the Restatement Date (as defined in the Amendment and Restatement Agreement)

 

Trade Instruments means any performance bonds, advance payment bonds or
documentary letters of credit issued in respect of the obligations of any member
of the Group arising in the ordinary course of trading of that member of the
Group

 

Transaction Documents means the Finance Documents, each Management Agreement,
the Duty of Care Agreement, the Structural Intra-Group Loan Agreement, the
Articles, the Profit Participation Deed and any other document designated as a
Transaction Document by the Agent and the Parent

 

Transaction Security means the Security created or expressed to be created in
favour of the Security Trustee pursuant to the Transaction Security Documents

 

Transaction Security Documents means any document entered into by any Obligor
creating or expressed to create any Security over all or any part of its assets
in respect of the obligations of any of the Obligors under any of the Finance
Documents

 

Transfer Certificate means a certificate substantially in the form set out in
schedule 7 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent

 

Transfer Date means, in relation to an assignment or a transfer, the later of:

 

(a)                                  the proposed Transfer Date specified in the
relevant Assignment Agreement or Transfer Certificate and

 

(b)                                 the date on which the Agent executes the
relevant Assignment Agreement or Transfer Certificate

 

Treasury Transaction means any derivative transaction entered into in connection
with protection against or benefit from fluctuation in any rate or price

 

Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents

 

Uplift Participant means the uplift participant under the Profit Participation
Deed

 

Utilisation means a utilisation of the Facility

 

Utilisation Date means the date of a Utilisation being the date on which the
relevant Loan is to be made

 

Utilisation Request means a notice substantially in the relevant form set out in
part 1 (Utilisation Request) of schedule 5

 

27

--------------------------------------------------------------------------------


 

Valuation means the Initial Valuation and a valuation in form and substance
satisfactory to the Agent, in the form of an update to any prior Valuation and
prepared on the same basis and guidelines as the Initial Valuation prepared by a
Valuer and addressed to the Finance Parties

 

Valuer means:

 

(a)                                  Savills Commercial Limited or

 

(b)                                 any other independent firm of chartered
surveyors and/or accountants appointed by the Agent with the consent of the
Parent (such consent not to be unreasonably withheld or delayed)

 

VAT means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature

 

Welsh Care Standards means the framework for the regulation and inspection of
independent healthcare providers under the Care Standards Act 2000 including
without limitation the laws, regulation, procedures and notional minimum
standards in force from time to time and the registration of such framework by
the CSSIW and Healthcare Inspectorate Wales, as applicable (in each case as
amended, extended, consolidated or replaced from time to time)

 

1.2                                 Interpretation

 

(a)                                  Unless a contrary indication appears, a
reference in this Agreement to:

 

(i)                                     the Agent, the Arranger, any Finance
Party, any Lender, any Obligor, any Party, the Security Trustee, any Hedge
Counterparty or any other person shall be construed so as to include its
successors in title, permitted assigns and permitted transferees and, in the
case of the Security Trustee and the Agent any person for the time being
appointed as Security Trustee or Agent (as the case may be) in accordance with
the Finance Documents;

 

(ii)                                  a document in agreed form is a document
which is previously agreed in writing by or on behalf of the Agent and the
Parent or, if not so agreed, is in the form specified by the Agent;

 

(iii)                               assets includes present and future
properties, revenues and rights of every description (including any right to
receive such revenues);

 

(iv)                              a Finance Document or a Transaction Document
or any other agreement or instrument is a reference to that Finance Document or
Transaction Document or other agreement or instrument as amended, novated,
supplemented or restated (however fundamentally);

 

(v)                                 guarantee means (other than in clause 19
(Guarantee and indemnity)) any guarantee, letter of credit, bond, indemnity or
similar assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;

 

28

--------------------------------------------------------------------------------


 

(vi)                              indebtedness includes any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;

 

(vii)                           a person includes any individual person, firm,
company, corporation, government, state or agency of a state or any association,
trust, joint venture, consortium or partnership (whether or not having separate
legal personality) or any other entity or body of any description;

 

(viii)                        a regulation includes any regulation, rule,
official directive, request or guideline (whether or not having the force of law
but if not having the force of law, then being a type with which persons to
which it applies customarily comply) of any governmental, intergovernmental or
supranational body, agency, department or of any regulatory, self-regulatory or
other authority or organisation;

 

(ix)                                a provision of law is a reference to a
provision, of any treaty, legislation, regulation, decree, order or by-law and
any secondary legislation enacted under a power given by that provision, as
amended, applied or re-enacted or replaced (whether with or without
modification) whether before or after the date of this Agreement;

 

(x)                                   a time of day is a reference to London
time;

 

(xi)                                sterling and £ shall be construed as a
reference to the lawful currency of the United Kingdom;

 

(xii)                             euro and € shall be construed as a reference
to the single currency of Participating Member States; and

 

(xiii)                          a representation in clause 20 (Representations)
being qualified by the term so far as it is aware, or reference is made to any
belief or opinion of it, shall be construed such that:

 

(A)                              the awareness of an Obligor includes all
knowledge and information of each member of the Management (in each case having
made due and diligent enquiry); and

 

(B)                                the belief or opinion of an Obligor includes
the belief and opinion of each member of the Management.

 

(b)                                 Clause and schedule headings are for ease of
reference only.

 

(c)                                  Unless a contrary indication appears, a
term used in any other Finance Document or in any notice given under or in
connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

(d)                                 Any word importing the singular shall
include the plural and vice versa.

 

(e)                                  A Default (including an Event of Default)
is continuing if it has not been remedied or waived.

 

(f)                                    Any certificate provided by a director of
an Obligor pursuant to the terms of a Finance Document shall be given without
incurring any personal liability.

 

29

--------------------------------------------------------------------------------


 

1.3                                 Third party rights

 

(a)                                  Unless expressly provided to the contrary
in this Agreement a person who is not a Party has no right under the Third
Parties Act to enforce or enjoy the benefit of any term of this Agreement.

 

(b)                                 Unless expressly provided to the contrary in
any Finance Document, the consent of any person who is not a Party is not
required to rescind or vary this Agreement or any other Finance Document entered
into under or in connection with it.

 

2                                         The Term Facility

 

2.1                                 The Facility

 

(a)                                  Subject to the terms of this Agreement, the
Lenders make available a Base Currency term loan facility in an aggregate amount
equal to the Total Commitments.

 

(b)                                 The Facility will be available to all the
Borrowers.

 

2.2                                 Increase

 

(a)                                  The Parent may by giving prior notice to
the Agent by no later than the date falling 10 Business Days after the effective
date of a cancellation of:

 

(i)                                     the Available Commitments of a
Defaulting Lender in accordance with clause 7.5 (Right of cancellation in
relation to a Defaulting Lender); or

 

(ii)                                  the Commitments of a Lender in accordance
with clause 7.1 (Illegality),

 

request that the Total Commitments be increased (and the Total Commitments under
the Facility shall be so increased) in an aggregate amount in the Base Currency
of up to the amount of the Available Commitments or Commitments so cancelled as
follows:

 

(iii)                               the increased Commitments will be assumed by
one or more Lenders or other banks, financial institutions, trusts, funds or
other entities (each an Increase Lender) selected by the Parent (each of which
shall not be a Sponsor Affiliate or a member of the Group and which is further
acceptable to the Agent (acting reasonably)) and each of which confirms its
willingness to assume and does assume all the obligations of a Lender
corresponding to that part of the increased Commitments which it is to assume,
as if it had been an Original Lender;

 

(iv)                              each of the Obligors and any Increase Lender
shall assume obligations towards one another and/or acquire rights against one
another as the Obligors and the Increase Lender would have assumed and/or
acquired had the Increase Lender been an Original Lender;

 

(v)                                 each Increase Lender shall become a Party as
a Lender and any Increase Lender and each of the other Finance Parties shall
assume obligations towards one another and acquire rights against one another as
that Increase Lender and those Finance Parties would have assumed and/or
acquired had the Increase Lender been an Original Lender;

 

30

--------------------------------------------------------------------------------


 

(vi)                              the Commitments of the other Lenders shall
continue in full force and effect; and

 

(vii)                           any increase in the Total Commitments shall take
effect on the date specified by the Parent in the notice referred to above or
any later date on which the conditions set out in clause 2.2(b) below are
satisfied.

 

(b)                                 An increase in the Total Commitments will
only be effective on:

 

(i)                                     the execution by the Agent of an
Increase Confirmation from the relevant Increase Lender; and

 

(ii)                                  in relation to an Increase Lender which is
not a Lender immediately prior to the relevant increase:

 

(A)                              the Increase Lender entering into the
documentation required for it to accede as a party to the Intercreditor Deed;
and

 

(B)                                the performance by the Agent of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to the assumption of the increased Commitments by that
Increase Lender, the completion of which the Agent shall promptly notify to the
Parent and the Increase Lender;

 

(c)                                  Each Increase Lender, by executing the
Increase Confirmation, confirms (for the avoidance of doubt) that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the increase becomes effective.

 

(d)                                 Unless the Agent otherwise agrees or the
increased Commitment is assumed by an existing Lender, the Parent shall, on the
date upon which the increase takes effect, pay to the Agent (for its own
account) a fee of £3,000 and the Parent shall promptly on demand pay the Agent
and the Security Trustee the amount of all costs and expenses (including legal
fees) reasonably incurred by either of them and, in the case of the Security
Trustee, by any Receiver or Delegate in connection with any increase in
Commitments under this clause 2.2(d).

 

(e)                                  The Parent may pay to the Increase Lender a
fee in the amount and at the times agreed between the Parent and the Increase
Lender in a Fee Letter.

 

(f)                                    Clause 26.4 (Limitation of responsibility
of Existing Lenders) shall apply mutatis mutandis in this clause 2.2 in relation
to an Increase Lender as if references in that clause to:

 

(i)                                     an Existing Lender were references to
all the Lenders immediately prior to the relevant increase;

 

(ii)                                  the New Lender were references to that
Increase Lender; and

 

(iii)                               a re-transfer and re-assignment were
references to respectively a transfer and assignment.

 

31

--------------------------------------------------------------------------------


 

2.3                                 Finance Parties’ rights and obligations

 

(a)                                  The obligations of each Finance Party under
the Finance Documents are several.  Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents.  No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.

 

(b)                                 The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(c)                                  A Finance Party may, except as otherwise
stated in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

2.4                                 Obligors’ agent

 

(a)                                  Each Obligor (other than the Parent) by its
execution of this Agreement or an Accession Deed irrevocably appoints the Parent
to act on its behalf as its agent in relation to the Finance Documents and
irrevocably authorises:

 

(i)                                     the Parent on its behalf to supply all
information concerning itself contemplated by this Agreement to the Finance
Parties and to give all notices and instructions (including Utilisation
Requests), to execute on its behalf any Accession Deed to make such deeds and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and

 

(ii)                                  each Finance Party to give any notice,
demand or other communication to that Obligor pursuant to the Finance Documents
to the Parent,

 

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.

 

(b)                                 Every act, omission, agreement, undertaking,
settlement, waiver, amendment, supplement, variation, notice or other
communication given or made by the Obligors’ agent or given to the Obligors’
agent under any Finance Document on behalf of another Obligor or in connection
with any Finance Document (whether or not known to any other Obligor and whether
occurring before or after such other Obligor became an Obligor under any Finance
Document) shall be binding for all purposes on that Obligor as if that Obligor
had expressly made, given or concurred with it.  In the event of any conflict
between any notices or other communications of the Obligors’ agent and any other
Obligor, those of the Obligors’ agent shall prevail.

 

32

--------------------------------------------------------------------------------


 

3                                         Purpose

 

3.1                                 Purpose

 

Each Borrower has applied all amounts borrowed by it under the Facility towards
refinancing the Existing Financial Indebtedness and towards the other purposes
set out under the original terms of this Agreement.

 

3.2                                 Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4                                         Conditions of utilisation

 

4.1                                 Initial conditions precedent

 

(a)                                  The Lenders will only be obliged to comply
with clause 5.4 (Lenders’ participation) in relation to any Utilisation if on or
before the Utilisation Date for that Utilisation the Agent has received all of
the documents and other evidence listed in part 1 (Conditions precedent to
initial Utilisation) of schedule 2 in form and substance satisfactory to the
Agent.

 

(b)                                 The Agent shall notify the Parent and the
Lenders promptly upon being so satisfied.

 

4.2                                 Further conditions precedent

 

Subject to clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with clause 5.4 (Lenders’ participation) if on the date of the
Utilisation Request and on the proposed Utilisation Date:

 

(a)                                  no Default is continuing or would result
from the proposed Utilisation; and

 

(b)                                 all the representations and warranties in
clause 20 (Representations) to be made by each Obligor are true.

 

4.3                                 Maximum number of Utilisations

 

(a)                                  A Borrower (or the Parent on its behalf)
may not deliver a Utilisation Request if as a result of the proposed Utilisation
24 or more Loans would be outstanding.

 

(b)                                 The Parent may not request that a Loan be
divided.

 

33

--------------------------------------------------------------------------------


 

5                                         Utilisation

 

5.1                                 Delivery of a Utilisation Request

 

Deleted

 

5.2                                 Completion of a Utilisation Request

 

Deleted

 

5.3                                 Currency and amount

 

Deleted

 

5.4                                 Lenders’ participation

 

Deleted

 

6                                         Repayment

 

6.1                                 Repayment of Utilisations

 

(a)                                  The Borrowers shall repay the aggregate
Utilisations in full on the Termination Date.

 

(b)                                 The Borrowers may not reborrow any part of
the Facility which is repaid.

 

7                                         Illegality, voluntary prepayment and
cancellation

 

7.1                                 Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Utilisation:

 

(a)                                  that Lender, shall promptly notify the
Agent upon becoming aware of that event;

 

(b)                                 upon the Agent notifying the Parent, the
Commitment of that Lender will be immediately cancelled; and

 

(c)                                  each Borrower shall repay that Lender’s
participation in the Utilisations made to that Borrower on the last day of the
then current Interest Period for each Utilisation occurring after the Agent has
notified the Parent or, if earlier, the date specified by the Lender in the
notice delivered to the Agent (being no earlier than the last day of any
applicable grace period permitted by law).

 

7.2                                 Voluntary cancellation

 

The Company (or the Parent on its behalf) may, if it gives the Agent not less
than 5 Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, cancel the whole or any part (being a minimum amount of £250,000
and a multiple of £100,000) of the Available Facility. Any cancellation under
this clause 7.2 shall reduce the Commitments of the Lenders rateably under the
Facility.

 

34

--------------------------------------------------------------------------------


 

7.3                                 Voluntary prepayment of the Loans

 

The Company (or the Parent on its behalf) may, if it gives the Agent not less
than 5 Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, prepay the whole or any part of a Loan (but, if in part, being an
amount that reduces the Base Currency Amount of that Loan by a minimum amount of
£250,000 and a multiple of £100,000).

 

7.4                                 Right of cancellation and repayment in
relation to a single Lender

 

(a)                                  If:

 

(i)                                     any sum payable to any Lender by an
Obligor is required to be increased under clause 14.2 (Tax gross-up); or

 

(ii)                                  any Lender claims indemnification from an
Obligor under clause 14.3 (Tax indemnity) or clause 15.1 (Increased costs),

 

the Parent may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice of cancellation of
the Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations.

 

(b)                                 On receipt of a notice referred to in clause
7.4(a) in relation to a Lender, the Commitment of that Lender shall immediately
be reduced to zero.

 

(c)                                  On the last day of each Interest Period
which ends after the Parent has given notice under clause 7.4(a) in relation to
a Lender (or, if earlier, the date specified by the Parent in that notice), each
Borrower to which a Utilisation is outstanding shall repay that Lender’s
participation in that Utilisation together with all interest and other amounts
accrued under the Finance Documents.

 

7.5                                 Right of cancellation in relation to a
Defaulting Lender

 

(a)                                  If any Lender becomes a Defaulting Lender,
the Parent may, at any time whilst the Lender continues to be a Defaulting
Lender, give the Agent five Business Days’ notice of cancellation of each
Available Commitment of that Lender.

 

(b)                                 On the notice referred to in clause 7.5(a)
above becoming effective, each Available Commitment of the Defaulting Lender
shall immediately be reduced to zero.

 

(c)                                  The Agent shall as soon as practicable
after receipt of a notice referred to in clause 7.5(a) above, notify all the
Lenders.

 

8                                         Mandatory prepayment

 

8.1                                 Exit

 

(a)                                  For the purposes of this clause 8.1:

 

Flotation means:

 

(i)                                     a successful application being made for
the admission of any part of the share capital of any member of the Group to the
Official List maintained by the FSA and the admission of any part of the share
capital of any member of the Group to trading on the London Stock Exchange plc
or

 

35

--------------------------------------------------------------------------------


 

(ii)                                  the grant of permission to deal in any
part of the issued share capital of any member of the Group on the Alternative
Investment Market or the PLUS market (formerly Ofex) or on any recognised
investment exchange (as that term is used in the Financial Services and Markets
Act 2000) or in or on any exchange or market replacing the same or any other
exchange or market in any country

 

FSA means the Financial Services Authority acting in its capacity as the
competent authority for the purposes of Part VI of the Financial Services and
Markets Act 2000.

 

(b)                                 Upon the occurrence of:

 

(i)                                     a Change of Control; or

 

(ii)                                  the sale of all or substantially all of
the assets of the Group whether in a single transaction or a series of related
transactions,

 

if a Lender so requires and notifies the Agent, the Agent shall, by not less
than 5 days’ notice to the Parent, cancel the Commitment of that Lender and
declare the participation of that Lender in all outstanding Utilisations,
together with accrued interest, and all other amounts accrued under the Finance
Documents immediately due and payable, whereupon the Commitment of that Lender
will be cancelled and all such outstanding amounts will become immediately due
and payable.

 

(c)                                  If a Flotation takes place which does not
constitute a Change of Control, the Parent shall procure that the proceeds of
that Flotation (net of any Taxes and any reasonable fees, costs and expenses)
are applied in prepayment of the Facility.

 

8.2                                 Disposal, Insurance, and Excess Cash

 

(a)                                  For the purposes of this clause 8.2, clause
8.3 (Application) and clause 8.4 (Mandatory Prepayment Accounts and Holding
Accounts):

 

Disposal means a sale, lease or licence (other than an occupational rack rent
lease or licence), transfer, loan or other disposal by a person of any asset,
undertaking or business (whether by a voluntary or involuntary single
transaction or series of transactions)

 

Disposal Proceeds means the consideration receivable by any member of the Group
(including any amount receivable in repayment of intercompany debt) for any
Disposal made by any member of the Group except for the proceeds of each
Permitted Disposal which are of the type described in paragraphs (a), (b), (c),
(e) and (f) of the definition of Permitted Disposal

 

and after deducting:

 

(i)                                     any reasonable expenses which are
properly incurred by any member of the Group with respect to that Disposal to
persons who are not members of the Group

 

(ii)                                  any Tax incurred and required to be paid
by a member of the Group, or reserved against by the Group as a result of that
Disposal, in connection with that Disposal (as reasonably determined by a member
of the Group, on the basis of existing rates and taking account of any available
credit, deduction or allowance)

 

36

--------------------------------------------------------------------------------


 

(iii)                               deferred consideration under the relevant
disposal agreement in connection with that Disposal and

 

(iv)                              amounts to be repaid to the entity disposed of
in respect of relevant intra-Group indebtedness

 

Excess Cash means, in respect of each Financial Quarter, the aggregate of all
credit balances of all accounts of the Obligors held with a Finance Party on the
nearest Business Day falling five days before the last day of such Financial
Quarter less

 

(i)            £2,000,000; and

 

(ii)                                  the amount of interest due and payable
under clause 10.2 (Payment of cash pay interest) at the end of the then current
Interest Period

 

Excluded Insurance Proceeds means any proceeds of an insurance claim which the
Parent notifies the Agent are, or are to be, applied:

 

(i)                                     to meet a third party claim

 

(ii)                                  to cover operating losses in respect of
which the relevant insurance claim was made or

 

(iii)                               in the replacement, reinstatement and/or
repair of the assets or otherwise in amelioration of the loss in respect of
which the relevant insurance claim was made

 

in each case as soon as possible (but in any event within 24 months (or such
longer period as the Majority Lenders may agree) after receipt or which do not,
in respect of insurance proceeds for a Property, exceed £50,000 (or its
equivalent)

 

Insurance Proceeds means the proceeds of any insurance claim under any insurance
maintained by any member of the Group except for Excluded Insurance Proceeds and
after deducting any reasonable expenses and in relation to that claim which are
incurred by any member of the Group to persons who are not members of the Group

 

(b)                                 The Parent shall ensure that the Borrowers
cancel Commitments and prepay Utilisations in the following amounts at the times
and in the order of application contemplated by clause 8.3 (Application):

 

(i)                                     the amount of Disposal Proceeds;

 

(ii)                                  the amount of Insurance Proceeds; and

 

(iii)                               the amount equal to 100% of Excess Cash for
each Financial Quarter.

 

8.3                                 Application

 

(a)                                  A prepayment and/or cancellation made under
clause 8.2 (Disposal, Insurance, and Excess Cash) shall be applied in prepayment
of the Loans as contemplated in clause 8.3(b) to 8.3(d) inclusive;

 

37

--------------------------------------------------------------------------------


 

(b)                                 Unless the Parent makes an election under
clause 8.3(c), a prepayment made under clause 8.2 (Disposal, Insurance, and
Excess Cash) shall be made at the following times:

 

(i)                                     in the case of any prepayment relating
to the amounts of Disposal Proceeds or Insurance Proceeds, promptly upon receipt
of those proceeds; and

 

(ii)                                  in the case of any prepayment relating to
an amount of Excess Cash, on the last Business Day of the relevant Financial
Quarter to which such payment relates.

 

(c)                                  Subject to clause 8.3(d), the Parent may
elect that any prepayment under clause 8.2 (Disposal, Insurance, and Excess
Cash) be applied on the last day of the current Interest Period relating to the
relevant Utilisation.  If the Parent makes that election then a proportion of
the relevant Utilisation equal to the amount of the relevant prepayment will be
due and payable on the last day of that Interest Period.

 

(d)                                 If the Parent has made an election under
clause 8.3(c) but a Default has occurred and is continuing, that election shall
no longer apply and a proportion of the Utilisation in respect of which the
election was made equal to the amount of the relevant prepayment shall be
immediately due and payable (unless the Majority Lenders otherwise agree in
writing).

 

8.4                                 Mandatory Prepayment Accounts and Holding
Accounts

 

(a)                                  The Parent shall ensure that:

 

(i)                                     Disposal Proceeds and Insurance Proceeds
in respect of which the Parent has made an election under clause 8.3(c)
(Application) are paid into a Mandatory Prepayment Account as soon as reasonably
practicable after receipt by a member of the Group;

 

(ii)                                  Excluded Disposal Proceeds and Excluded
Insurance Proceeds are paid into the Holding Account as soon as reasonably
practicable after receipt by a member of the Group; and

 

(iii)                               an amount equal to any Excess Cash in
respect of which the Parent has made an election under clause 8.3(c)
(Application) is paid into a Mandatory Prepayment Account as soon as reasonably
practicable after such election.

 

(b)                                 The Parent and each other member of the
Group irrevocably authorise the Agent to apply:

 

(i)                                     amounts credited to the Mandatory
Prepayment Account to pay amounts due and payable under clause 8.3 (Application)
and otherwise under the Finance Documents; and

 

(ii)                                  amounts credited to the Holding Account
which have not been applied within the time period and for the purpose,
specified in each relevant definition of Excluded Report Proceeds, Excluded
Disposal Proceeds and Excluded Insurance Proceeds (or such longer time period as
the Majority Lenders may agree) in prepayment of the Utilisations in the order
set out in clause 8.3(a) (Application).

 

38

--------------------------------------------------------------------------------


 

The Parent and each other member of the Group further irrevocably authorise the
Agent to so apply amounts credited to the Holding Account whether or not the
relevant applicable time period has elapsed since receipt of those proceeds if
an Event of Default is continuing.

 

(c)                                  A Lender, Security Trustee or Agent with
which a Mandatory Prepayment Account or Holding Account is held acknowledges and
agrees that:

 

(i)                                     interest shall accrue at normal
commercial rates on amounts credited to those accounts and, unless a Default is
continuing, that the account holder shall be entitled to receive such interest
(which shall be paid in accordance with the mandate relating to such account);
and

 

(ii)                                  each such account is subject to the
Transaction Security.

 

(d)                                 Subject to clause 8.4(b), where Excluded
Report Proceeds, Excluded Disposal Proceeds and Excluded Insurance Proceeds are
to be utilised for the purpose, and within the time period, specified in each
relevant definition, the Parent shall request that the Agent at such time
releases from the Holding Account the relevant proceeds.

 

9                                         Restrictions

 

9.1                                 Notices of Cancellation or Prepayment

 

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under clause 7 (Illegality, voluntary prepayment and cancellation) or
clause 8 (Mandatory prepayment) shall (subject to the terms of those clauses) be
irrevocable and, unless a contrary indication appears in this Agreement, shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.

 

9.2                                 Interest and other amounts

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, Hedging Break Costs and
clause 9.3 (Make Whole Amount), without premium or penalty.

 

9.3                                 Make Whole Amount

 

Any prepayment under this Agreement on a day other than the last day of an
Interest Period, shall be made together with the Margin which a Lender should
have received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the amount of the Loan or
Unpaid Sum received been paid on the last day of that Interest Period.

 

9.4                                 No reborrowing of the Facility

 

No Borrower may reborrow any part of the Facility which is prepaid.

 

9.5                                 Prepayment in accordance with the Agreement

 

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

39

--------------------------------------------------------------------------------


 

9.6                               No reinstatement of Commitments

 

Subject to clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

 

9.7                               Agent’s receipt of Notices

 

If the Agent receives a notice or election under clause 7 (Illegality, voluntary
prepayment and cancellation) or clause 8 (Mandatory prepayment) it shall
promptly forward a copy of that notice or election to either the Parent or the
affected Lender, as appropriate.

 

9.8                               Effect of Repayment and Prepayment on
Commitments

 

If all or part of a Utilisation under the Facility is repaid or prepaid and is
not available for redrawing, an amount of the Commitments (equal to the Base
Currency Amount of the amount of the Utilisation which is repaid or prepaid)
will be deemed to be cancelled on the date of repayment or prepayment. Any
cancellation under this clause 9.8 shall reduce the Commitments of the Lenders
rateably.

 

10                                  Interest

 

10.1                        Calculation of cash pay interest

 

Subject to clause 10.3 (PIK Interest), the rate of interest on each Loan for
each Interest Period is the percentage rate per annum which is the aggregate of
the applicable:

 

(a)                                 Margin;

 

(b)                                 LIBOR; and

 

(c)                                  Mandatory Cost, if any.

 

10.2                        Payment of cash pay interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan under clause 10.1 (Calculation of cash pay interest) on the last day of
each Interest Period (and, if the Interest Period is longer than 6 Months, on
the dates falling at 6 Monthly intervals after the first day of the Interest
Period).

 

10.3                        PIK Interest

 

In addition to the interest payable under clause 10.1 (Calculation of cash pay
interest), additional interest shall accrue on each Loan in an amount equal to
the PIK Margin which interest shall not be capitalised.

 

10.4                        Payment of PIK interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan under clause 10.3 (PIK Interest) on the earlier of:

 

(a)                                 the first date on which all present and
future liabilities and obligations at any time of any member of the Group to any
Finance Party under the Finance Documents (other than any accrued interest under
clause 10.3 (PIK Interest)) have been fully and finally discharged;

 

40

--------------------------------------------------------------------------------


 

(b)                                 the Termination Date; and

 

(c)                                  the sale of all or substantially all of the
assets of the Group, whether in a single transaction or a series of related
transactions.

 

10.5                        Default interest

 

(a)                                 If an Obligor fails to pay any amount
payable by it under a Finance Document on its due date, interest shall accrue on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which, subject to clause 10.5(b), is 3.50%
higher than the rate which would have been payable if the overdue amount had,
during the period of non-payment, constituted a Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Agent (acting reasonably).  Any interest accruing under this clause 10.5
shall be immediately payable by the Obligor on demand by the Agent.

 

(b)                                 If any overdue amount consists of all or
part of a Loan which became due on a day which was not the last day of an
Interest Period relating to that Loan:

 

(i)                                     the first Interest Period for that
overdue amount shall have a duration equal to the unexpired portion of the
current Interest Period relating to that Loan; and

 

(ii)                                  the rate of interest applying to the
overdue amount during that first Interest Period shall be 3.50% higher than the
rate which would have applied if the overdue amount had not become due.

 

(c)                                  Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Interest Period applicable to that overdue amount but will remain immediately
due and payable.

 

10.6                        Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the relevant Borrower (or the
Parent on its behalf) of the determination of a rate of interest under this
Agreement.

 

11                                  Interest Periods

 

11.1                        Selection of Interest Periods and terms

 

(a)                                 A Borrower (or the Parent on its behalf) may
select an Interest Period for a Loan in the Utilisation Request for that Loan or
(if the Loan has already been borrowed) in a Selection Notice.

 

(b)                                 Each Selection Notice for a Loan is
irrevocable and must be delivered to the Agent by the Company (or the Parent on
its behalf) not later than the Specified Time.

 

(c)                                  If the Company (or the Parent on its
behalf) fails to deliver a Selection Notice to the Agent in accordance with
clause 11.1(b), the relevant Interest Period will be 3 Months.

 

(d)                                 Subject to this clause 11, the Borrower (or
the Parent on its behalf ) may select an Interest Period of 3 Months or any
other period agreed between the Agent (acting on the instructions of all the
Lenders) and the Parent.

 

(e)                                  No Interest Period for a Loan shall extend
beyond the Termination Date.

 

41

--------------------------------------------------------------------------------


 

(f)                                   Each Interest Period for the Loan shall
start on the last day of its preceding Interest Period.

 

11.2                        Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

11.3                        Consolidation of Loans

 

If two or more Interest Periods:

 

(a)                                 relate to Loans made to the same Borrower;
and

 

(b)                                 end on the same date,

 

those Loans may be consolidated into, and treated as, a single Loan on the last
day of the Interest Period.

 

12                                  Changes to the calculation of interest

 

12.1                        Absence of quotations

 

Subject to clause 12.2 (Market disruption), if LIBOR is to be determined by
reference to the Base Reference Banks but a Base Reference Bank does not supply
a quotation by the Specified Time on the Quotation Day, the applicable LIBOR
shall be determined on the basis of the quotations of the remaining Base
Reference Banks.

 

12.2                        Market disruption

 

(a)                                 If a Market Disruption Event occurs in
relation to a Loan for any Interest Period, then the rate of interest on each
Lender’s share of that Loan for the Interest Period shall be the percentage rate
per annum which is the sum of:

 

(i)                                     the Margin;

 

(ii)                                  the rate notified to the Agent by that
Lender as soon as practicable and in any event by close of business on the date
falling 3 Business Days after the Quotation Day (or, if earlier, on the date
falling 3 Business Days prior to the date on which interest is due to be paid in
respect of that Interest Period), to be that which expresses as a percentage
rate per annum the cost to that Lender of funding its participation in that Loan
from whatever source it may reasonably select; and

 

(iii)                               the Mandatory Cost, if any, applicable to
that Lender’s participation in the Loan.

 

(b)           If:

 

(i)                                     the percentage rate per annum notified
by a Lender pursuant to clause 12.2(a)(ii) above is less than LIBOR; or

 

(ii)                                  a Lender has not notified the Agent of a
percentage rate per annum pursuant to clause 12.2(a)(ii) above,

 

42

--------------------------------------------------------------------------------


 

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of clause 12.2(a) above, to be
LIBOR.

 

(c)                                  In this Agreement:

 

Market Disruption Event means:

 

(i)                                     at or about noon on the Quotation Day
for the relevant Interest Period the Screen Rate is not available and none or
only one of the Base Reference Banks supplies a rate to the Agent to determine
LIBOR for the relevant currency and Interest Period or

 

(ii)                                  before close of business in London on the
Quotation Day for the relevant Interest Period, the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 35 per cent. of
that Loan) that the cost to it of funding its participation in that Loan from
whatever source it may reasonably select would be in excess of LIBOR

 

12.3                        Alternative basis of interest or funding

 

(a)                                 If a Market Disruption Event occurs and the
Agent or the Parent so requires, the Agent and the Parent shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

 

(b)                                 Any alternative basis agreed pursuant to
clause 12.3(a) above shall, with the prior consent of all the Lenders and the
Parent, be binding on all Parties.

 

12.4                        Break Costs

 

(a)                                 Each Borrower shall, within three Business
Days of demand by a Finance Party, pay to that Finance Party its Break Costs and
Hedging Break Costs attributable to all or any part of a Loan or Unpaid Sum
being paid by that Borrower on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.

 

(b)                                 Each Lender shall, as soon as reasonably
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Break Costs for any Interest Period in which they accrue.

 

(c)                                  Each Hedging Counterparty shall, as soon as
reasonably practicable after a demand by the Agent, provide a certificate
confirming the amount of its Hedging Break Costs for any Interest Period in
which they accrue.

 

13                                  Fees

 

13.1                        Arrangement fee

 

The Parent shall pay to the Arranger an arrangement fee in the amount and at the
times agreed in a Fee Letter.

 

13.2                        Agency fee

 

The Parent shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

43

--------------------------------------------------------------------------------


 

13.3                        Security Trustee fee

 

The Parent shall pay to the Security Trustee (for its own account) the security
trustee fee in the amount and at the times agreed in a Fee Letter.

 

14                                  Tax gross up and indemnities

 

14.1                        Definitions

 

In this Agreement:

 

FATCA means

 

(a)                                 sections 1471 to 1474 of the US Internal
Revenue Code of 1986 or any associated regulations or other official guidance

 

(b)                                 any treaty, law, regulation of other
official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of paragraph (a) above or

 

(c)                                  any agreement pursuant to the
implementation of paragraphs (a) or (b) above with the US Internal Revenue
Service, the US government or any governmental or taxation authority in any
other jurisdiction

 

Protected Party means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable or accruing (or any sum deemed for the purposes
of Tax to be received or receivable or accruing) under a Finance Document

 

Qualifying Lender means:

 

(i)                                     a Lender (other than a Lender within
(ii) below) which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

(A)          a Lender:

 

(1)                                 which is a bank (as defined for the purpose
of section 879 of ITA) making an advance under a Finance Document or

 

(2)                                 in respect of an advance made under a
Finance Document by a person that was a bank (as defined for the purpose of
section 879 of ITA) at the time that that advance was made

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or is a bank which would be
within such charge as respects such payments apart from section 18A of the CTA

 

(B)          a Lender which is:

 

(1)                                 a company resident in the United Kingdom for
United Kingdom tax purposes

 

44

--------------------------------------------------------------------------------


 

(2)                                 a partnership each member of which is:

 

(a)                                 a company so resident in the United Kingdom
or

 

(b)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA

 

(3)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company or

 

(C)          a Treaty Lender or

 

(ii)                                  a building society (as defined for the
purposes of section 880 of the ITA) making an advance under a Finance Document

 

Tax Confirmation means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is:

 

(a)           a company resident in the United Kingdom for United Kingdom tax
purposes or

 

(b)           a partnership each member of which is:

 

(i)            a company so resident in the United Kingdom or

 

(ii)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA or

 

(c)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company

 

Tax Credit means a credit against, relief or remission for, or repayment of, any
Tax

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document

 

Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under clause 14.2 (Tax gross-up)  or a payment under clause 14.3
(Tax indemnity)

 

Treaty Lender means a Lender which:

 

(a)           is treated as a resident of a Treaty State for the purposes of the
Treaty

 

45

--------------------------------------------------------------------------------


 

(b)                                 does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected and

 

(c)                                  fulfils any other conditions that must be
fulfilled under the relevant Treaty by residents of that Treaty State for such
residents to obtain full exemption from taxation of interest imposed by the
United Kingdom, subject to completion of procedural formalities

 

Treaty State means a jurisdiction having a double taxation agreement (Treaty)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest such that the relevant Lender is (save
for the completion of procedural formalities) entitled to receive such interest
payments from that Obligor without any Tax Deduction pursuant to the provisions
of the Treaty

 

UK Non-Bank Lender means a Lender which becomes a Party after the day on which
this Agreement is entered into and which gives a Tax Confirmation in the
Assignment Agreement or Transfer Certificate which it executes on becoming a
Party

 

Unless a contrary indication appears, in this clause 14 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination acting reasonably.

 

14.2                        Tax gross-up

 

(a)                                 Each Obligor shall make all payments to be
made by it without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)                                 The Parent shall promptly upon becoming
aware that an Obligor must make a Tax Deduction (or that there is any change in
the rate or the basis of a Tax Deduction) notify the Agent accordingly. 
Similarly, a Lender shall notify the Agent on becoming so aware in respect of a
payment payable to that Lender.  If the Agent receives such notification from a
Lender it shall notify the Parent and that Obligor.

 

(c)                                  If a Tax Deduction is required by law to be
made by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                                 A payment  shall not be increased under
clause 14.2(c) by reason of a Tax Deduction on account of Tax imposed by the
United Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due:

 

(i)                                     the payment could have been made to the
relevant Lender without a Tax Deduction if the Lender had been a Qualifying
Lender, but on that date that Lender is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the official interpretation, administration, or
application of) any law or Treaty, or any published practice or published
concession of any relevant taxing authority;

 

(ii)                                  the relevant Lender is a Qualifying Lender
solely by virtue of paragraph (i)(b) of the definition of Qualifying Lender and:

 

46

--------------------------------------------------------------------------------


 

(A)                               an officer of HM Revenue & Customs has given
(and not revoked) a direction (Direction) under section 931 of ITA which relates
to that payment and that Lender has received from the Obligor making the payment
or from the Parent a certified copy of that Direction; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if that direction had not been made; or

 

(iii)                               the relevant Lender is a Qualifying Lender
solely by virtue of paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)                               the relevant Lender has not given a Tax
Confirmation to the Parent; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if the Lender had given a Tax Confirmation to the
Parent, on the basis that the Tax Confirmation would have enabled the Parent  to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 of the ITA; or

 

(C)                               the relevant Lender is a Treaty Lender and the
Obligor making the payment is able to demonstrate that the payment could have
been made to the Lender without the Tax Deduction had that Lender complied with
its obligations under clause 14.2(h) below;

 

(e)                                  A payment shall not be increased under
clause 14.2(c) by reason of a Tax Deduction where such Tax Deduction was imposed
pursuant to FATCA.

 

(f)                                   If an Obligor is required to make a Tax
Deduction, that Obligor shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(g)                                  Within 28 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Agent for the Finance
Party entitled to the payment a statement under section 975 of the ITA or other
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

 

(h)

 

(i)                                     Subject to clause 14.2(h)(ii) below, a
Treaty Lender and each Obligor which makes a payment to which that Treaty Lender
is entitled shall use all reasonable endeavours to co-operate in completing any
procedural formalities (reasonably promptly) necessary for that Obligor to
obtain authorisation to make that payment without a Tax Deduction. For the
avoidance of doubt, this paragraph shall apply where an existing Lender
increases its participation in an advance where any existing direction from HM
Revenue & Customs or any other relevant taxation authority does not extend to
such increased participation.

 

(ii)                                  Nothing in clause 14.2(h)(i) above shall
require a Treaty Lender to:

 

(A)                               register under the HMRC DT Treaty Passport
scheme;

 

47

--------------------------------------------------------------------------------


 

(B)                               apply the HMRC DT Treaty Passport scheme to
any Utilisation if it has so registered; or

 

(C)                               file Treaty forms if it has included an
indication to the effect that it wishes the HMRC DT Treaty Passport scheme to
apply to this Agreement in accordance with clause 14.2(j) below or clause
14.6(a) (HMRC DT Treaty Passport scheme confirmation), and the Obligor making
that payment has not complied with its obligations under clause 14.2(k) or
clause 14.6(b) (HMRC DT Treaty Passport scheme confirmation).

 

(i)                                     A UK Non-Bank Lender shall promptly
notify the Parent and the Agent if there is any change in the position from that
set out in the Tax Confirmation.

 

(j)                                    A Treaty Lender which becomes a Party on
the day on which this Agreement is entered into that holds a passport under the
HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to this
Agreement, shall include an indication to that effect (for the benefit of the
Agent and without liability to any Obligor) by including its scheme reference
number and its jurisdiction of tax residence opposite its name in part 2 (The
Original Lender) of schedule 1.

 

(k)                                 Where a Lender includes the indication
described in clause 14.2(j) above in part 2 (The Original Lender) of schedule 1:

 

(i)                                     each Original Borrower shall, to the
extent that that Lender is a Lender under the Facility made available to that
Original Borrower pursuant to clause 2.1 (The Facility), file a duly completed
form DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of
the date of this Agreement and shall promptly provide the Lender with a copy of
that filing; and

 

(ii)                                  each Additional Borrower shall, to the
extent that that Lender is a Lender under the Facility made available to that
Additional Borrower pursuant to clause 2.1 (The Facility), file a duly completed
form DTTP2 in respect of such Lender with HM Revenue & Customs within 30 days of
becoming an Additional Borrower and shall promptly provide the Lender with a
copy of that filing.

 

(l)                                     If a Lender has not included an
indication to the effect that it wishes the HMRC DT Treaty Passport scheme to
apply to this Agreement in accordance with clause 14.2(j) above or clause
14.6(a) (HMRC DT Treaty Passport scheme confirmation), no Obligor shall file any
form relating to the HMRC DT Treaty Passport scheme in respect of that Lender’s
Commitments or its participation in any Utilisation.

 

14.3                        Tax indemnity

 

(a)                                 Each Obligor shall, within 3 Business Days
of demand by the Agent, pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Finance Document.

 

(b)                                 Clause 14.3(a) shall not apply:

 

(i)                                     with respect to any Tax assessed on a
Finance Party:

 

48

--------------------------------------------------------------------------------


 

(A)                               under the law of the jurisdiction in which
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

(B)                               under the law of the jurisdiction in which
that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)                                  to the extent a loss, liability or cost:

 

(A)                               is compensated for by an increased payment
under clause 14.2 (Tax gross-up); or

 

(B)                               would have been compensated for by an
increased payment under clause 14.2 (Tax gross-up) but was not so compensated
solely because one of the exclusions in clause 14.2(d) or 14.2(e) (Tax gross-up)
applied.

 

(c)                                  A Protected Party making, or intending to
make a claim under clause 14.3(a) shall promptly notify the Agent of the event
which will give, or has given, rise to the claim, and will give details of the
amount claimed but without being obliged to disclose information relating to its
Tax affairs or internal organisation generally), following which the Agent shall
notify the Parent.

 

(d)                                 A Protected Party shall, on receiving a
payment from an Obligor under this clause 14.3, notify the Agent.

 

14.4                        Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)                                 a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part or to that Tax Payment;
and

 

(b)                                 that Finance Party has obtained, utilised
and retained that Tax Credit,

 

the Finance Party shall (provided that no Default is continuing) pay an amount
to the Obligor within 10 Business Days of the date on which it has determined
that it has obtained, utilised or retained such Tax Credit the amount which that
Finance Party determines will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Obligor.

 

14.5                        Lender Status Confirmation

 

Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Agent and without liability to any Obligor, which of the following
categories it falls in:

 

(a)                                 not a Qualifying Lender;

 

49

--------------------------------------------------------------------------------


 

(b)                                 a Qualifying Lender (other than a Treaty
Lender); or

 

(c)                                  a Treaty Lender.

 

If a New Lender fails to indicate its status in accordance with this clause 14.6
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Parent).  For the avoidance of doubt, a
Transfer Certificate or Assignment Agreement or Increase Confirmation shall not
be invalidated by any failure of a Lender to comply with this clause 14.6.

 

14.6                        HMRC DT Treaty Passport scheme confirmation

 

(a)                                 A New Lender or an Increase Lender that is a
Treaty Lender that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall include an
indication to that effect (for the benefit of the Agent and without liability to
any Obligor) in the Transfer Certificate, Assignment Agreement or Increase
Confirmation which it executes by including its scheme reference number and its
jurisdiction of tax residence in that Transfer Certificate, Assignment Agreement
or Increase Confirmation.

 

(b)                                 Where a New Lender or an Increase Lender
includes the indication described in clause 14.6(a) above in the relevant
Transfer Certificate, Assignment Agreement or Increase Confirmation:

 

(i)                                     each Borrower which is a Party as a
Borrower as at the relevant Transfer Date or the date on which the increase in
Total Commitments described in the relevant Increase Confirmation takes effect
shall, to the extent that that New Lender or Increase Lender becomes a Lender
under the Facility which is made available to that Borrower pursuant to clause
2.1 (The Facility), file a duly completed form DTTP2 in respect of such Lender
with HM Revenue & Customs within 30 days of that Transfer Date or that date on
which the increase in Total Commitments takes effect and shall promptly provide
the Lender with a copy of that filing; and

 

(ii)                                  each Additional Borrower which becomes an
Additional Borrower after the relevant Transfer Date or the date on which the
increase in Total Commitments described in the relevant Increase Confirmation
takes effect shall, to the extent that that New Lender or Increase Lender is a
Lender under the Facility which is made available to that Additional Borrower
pursuant to clause 2.1 (The Facility), file a duly completed form DTTP2 in
respect of such Lender with HM Revenue & Customs within 30 days of becoming an
Additional Borrower and shall promptly provide the Lender with a copy of that
filing.

 

14.7                        Stamp taxes

 

The Obligors shall pay and, within 3 Business Days of demand, indemnify each
Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.

 

50

--------------------------------------------------------------------------------


 

14.8                        VAT

 

(a)                                 All amounts set out or expressed in a
Finance Document to be payable by any Party to a Finance Party which (in whole
or in part) constitute the consideration for a supply or supplies for VAT
purposes shall be deemed to be exclusive of any VAT which is chargeable on such
supply or supplies, and accordingly, subject to clause 14.8(b), if VAT is or
becomes chargeable on any supply made by any Finance Party to any Party under a
Finance Document, that Party shall pay to the Finance Party (in addition to and
at the same time as paying any other consideration for such supply) an amount
equal to the amount of such VAT (and such Finance Party shall promptly provide
an appropriate VAT invoice to such Party).

 

(b)                                 If VAT is or becomes chargeable on any
supply made by any Finance Party (Supplier) to any other Finance Party
(Recipient) under a Finance Document, and any Party other than the Recipient
(Subject Party) is required by the terms of any Finance Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse the Recipient in respect of that consideration),
such Party shall also pay to the Supplier (in addition to and at the same time
as paying such amount) an amount equal to the amount of such VAT.  The Recipient
will promptly pay to the Subject Party an amount equal to any credit or
repayment obtained by the Recipient from the relevant tax authority which the
Recipient reasonably determines is in respect of such VAT.

 

(c)                                  Where a Finance Document requires any Party
to reimburse or indemnify a Finance Party for any cost or expense, that Party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(d)                                 Any reference in this clause 14.8 to any
Party shall, at any time when such Party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time
(the term “representative member” to have the same meaning as in the Value Added
Tax Act 1994).

 

15                                  Increased costs

 

15.1                        Increased costs

 

(a)                                 Subject to clause 15.3 (Exceptions) the
Obligors shall, within 3 Business Days of a demand by the Agent, pay for the
account of a Finance Party the amount of any Increased Costs incurred by that
Finance Party or any of its Affiliates as a result of:

 

(i)                                     the introduction or implementation,
suspension or revocation of or any change in (or in the interpretation,
administration or application of) any law or regulation; or

 

(ii)                                  compliance with any law or regulation,

 

occurring or made, as applicable after the date of this Agreement.

 

(b)                                 In this Agreement Increased Costs means:

 

(i)                                     a reduction in the rate of return from
the Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

51

--------------------------------------------------------------------------------


 

(ii)                                  an additional or increased cost; or

 

(iii)                               a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

Basel III means:

 

(a)                                 the agreements on capital requirements, a
leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010, each as amended, supplemented or restated and

 

b)                                     any further guidance or standards
published by the Basel Committee on Banking Supervision relating to “Basel III”

 

15.2                        Increased cost claims

 

(a)                                 A Finance Party intending to make a claim
pursuant to clause 15.1 (Increased costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Parent.

 

(b)                                 Each Finance Party shall, as soon as
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Increased Costs.

 

15.3                        Exceptions

 

(a)                                 Clause 15.1 (Increased costs) does not apply
to the extent any Increased Cost is:

 

(i)                                     attributable to a Tax Deduction required
by law to be made by an Obligor;

 

(ii)                                  compensated for by clause 14.3 (Tax
indemnity) (or would have been compensated for under clause 14.3 (Tax indemnity)
but was not so compensated solely because any of the exclusions in clause
14.3(b) (Tax indemnity) applied);

 

(iii)                               compensated for by the payment of the
Mandatory Cost; or

 

(iv)                              attributable to the implementation or
application of or compliance with the “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” published by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement (Basel II) or any other law or regulation which implements
Basel II (whether such implementation, application or compliance is by a
government, regulator, Finance Party or any of its Affiliates) (but excluding
any amendment or addition taking account of or incorporating any measure from
Basel III); or

 

(v)                                 attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation.

 

52

--------------------------------------------------------------------------------


 

(b)                                 In this clause 15.3 reference to a Tax
Deduction has the same meaning given to the term in clause 14.1 (Definitions).

 

16                                  Other indemnities

 

16.1                        Currency indemnity

 

(a)                                 If any sum due from an Obligor under the
Finance Documents (Sum), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (First Currency) in
which that Sum is payable into another currency (Second Currency) for the
purpose of:

 

(i)                                     making or filing a claim or proof
against that Obligor; or

 

(ii)                                  obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within 3 Business Days of
demand by the Agent, indemnify each Finance Party to whom that Sum is due
against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.

 

(b)                                 Each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable (or in
which it is otherwise determined to be payable pursuant to clause 32.10 (Change
of currency)).

 

16.2                        Other indemnities

 

(a)                                 The Parent shall (or shall ensure that an
Obligor will), within 5 Business Days of demand (which demand shall be
accompanied by reasonable details of the amount demanded), indemnify each
Finance Party against any cost, loss or liability incurred by it as a result of:

 

(i)                                     the occurrence of any Event of Default;

 

(ii)                                  a failure by an Obligor to pay any amount
due under a Finance Document on its due date, including without limitation, any
cost, loss or liability arising as a result of clause 31 (Sharing among the
Finance Parties);

 

(iii)                               funding, or making arrangements to fund, its
participation in a Utilisation requested by a Borrower in a Utilisation Request
but not made by reason of the operation of any one or more of the provisions of
this Agreement (other than by reason of gross negligence or wilful default by
that Finance Party  or one of its Affiliates alone); or

 

(iv)                              a Utilisation (or part of a Utilisation) not
being prepaid in accordance with a notice of prepayment given by a Borrower (or
the Parent on its behalf).

 

16.3                        Indemnity to the Agent

 

Each Obligor will, within 3 Business Days of demand, indemnify the Agent against
any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:

 

53

--------------------------------------------------------------------------------


 

(a)                                 investigating any event which it reasonably
believes is a Default; or

 

(b)                                 acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised.

 

17                                  Mitigation by the Lenders

 

17.1                        Mitigation

 

(a)                                 Each Finance Party shall, in consultation
with the Parent, take all reasonable steps to mitigate any circumstances which
arise and which would result in any amount becoming payable under or pursuant
to, or cancelled pursuant to, any of clause 7.1 (Illegality), clause 14 (Tax
gross up and indemnities) or clause 15 (Increased costs) or paragraph 2 of
schedule 6 (Mandatory Cost Formula) including (but not limited to) transferring
its rights and obligations under the Finance Documents to another Affiliate or
Facility Office.

 

(b)                                 Clause 17.1(a) does not in any way limit the
obligations of any Obligor under the Finance Documents.

 

17.2                        Limitation of liability

 

(a)                                 The Parent shall (or shall ensure that an
Obligor will), within 5 Business Days of demand indemnify each Finance Party for
all costs and expenses reasonably incurred by that Finance Party as a result of
steps taken by it under clause 17.1 (Mitigation).

 

(b)                                 A Finance Party is not obliged to take any
steps under clause 17.1 (Mitigation). if, in the opinion of that Finance Party
(acting reasonably), to do so might be prejudicial to it.

 

18                                  Costs and expenses

 

18.1                        Transaction expenses

 

The Parent shall promptly on demand pay the Agent, the Arranger and the Security
Trustee the amount of all costs and expenses (including legal fees) reasonably
incurred by any of them (and, in the case of the Security Trustee, by any
Receiver or Delegate) whether or not a Utilisation is made under this Agreement
in connection with the negotiation, preparation, printing, execution,
syndication and perfection of:

 

(a)                                 this Agreement and any other documents
referred to in this Agreement and the Transaction Security; and

 

(b)                                 any other Finance Documents executed after
the date of this Agreement.

 

18.2                        Amendment costs

 

If:

 

(a)                                 an Obligor requests an amendment, waiver or
consent; or

 

(b)                                 an amendment is required pursuant to clause
32.10 (Change of currency),

 

54

--------------------------------------------------------------------------------


 

the Parent shall, within 3 Business Days of demand, reimburse each of the Agent
and the Security Trustee for the amount of all costs and expenses (including
legal fees) reasonably incurred by the Agent and the Security Trustee (and, in
the case of the Security Trustee, by any Receiver or Delegate) in responding to,
evaluating, negotiating or complying with that request or requirement.

 

18.3                        Enforcement and preservation costs

 

The Parent shall, within 3 Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by it in
connection with the enforcement of, or the preservation of, any rights under any
Finance Document and the Transaction Security and any proceedings instituted by
or against the Security Trustee or any Receiver or Delegate as a consequence of
taking or holding the Transaction Security or enforcing these rights.

 

19                                  Guarantee and indemnity

 

19.1                        Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

(a)                                 guarantees to each Finance Party punctual
performance by each other Obligor of all that Obligor’s obligations under the
Finance Documents;

 

(b)                                 undertakes with each Finance Party that
whenever another Obligor does not pay any amount when due under or in connection
with any Finance Document, that Guarantor shall immediately on demand pay that
amount as if it was the principal obligor; and

 

(c)                                  agrees with each Finance Party that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify that Finance Party
immediately on demand against any cost, loss or liability it incurs as a result
of an Obligor not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under any Finance Document on
the date when it would have been due.  The amount payable by a Guarantor under
this indemnity will not exceed the amount it would have had to pay under this
clause 19 if the amount claimed had been recoverable on the basis of a
guarantee.

 

19.2                        Continuing Guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

19.3                        Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any Security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this clause 19 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

55

--------------------------------------------------------------------------------


 

19.4                        Waiver of defences

 

The obligations of each Guarantor under this clause 19 will not be affected by
an act, omission, matter or thing which, but for this clause 19, would reduce,
release or prejudice any of its obligations under this clause 19 (without
limitation and whether or not known to it or any Finance Party) including:

 

(a)                                 any time, waiver or consent granted to, or
composition with, any Obligor or other person;

 

(b)                                 the release of any other Obligor or any
other person under the terms of any composition or arrangement with any creditor
of any member of the Group;

 

(c)                                  the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or Security over assets of, any Obligor or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any Security;

 

(d)                                 any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or any other person;

 

(e)                                  any amendment, novation, supplement,
extension, restatement (however fundamental and whether or not more onerous) or
replacement of any Finance Document or any other document or Security including
without limitation any change in the purpose of, any extension of or any
increase in any facility or the addition of any new facility under any Finance
Document or other document or Security;

 

(f)                                   any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or Security; or

 

(g)                                  any insolvency or similar proceedings.

 

19.5                        Guarantor Intent

 

Without prejudice to the generality of clause 19.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following:

 

(a)                                 business acquisitions of any nature;

 

(b)                                 increasing working capital;

 

(c)                                  enabling investor distributions to be made;

 

(d)                                 carrying out restructurings;

 

(e)                                  refinancing existing facilities;

 

(f)                                   refinancing any other indebtedness;

 

(g)                                  making facilities available to new
borrowers;

 

56

--------------------------------------------------------------------------------


 

(h)                                 any other variation or extension of the
purposes for which any such facility or amount might be made available from time
to time; and

 

(i)                                     any fees, costs and/or expenses
associated with any of the foregoing.

 

19.6                        Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or Security or claim payment from any person before claiming from that
Guarantor under this clause 19.  This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

19.7                        Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(a)                                 refrain from applying or enforcing any other
moneys, Security or rights held or received by that Finance Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and no Guarantor shall be entitled to the benefit of the
same; and

 

(b)                                 hold in an interest-bearing suspense account
any moneys received from any Guarantor or on account of any Guarantor’s
liability under this clause 19.

 

19.8                        Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this clause 19:

 

(a)                                 to be indemnified by an Obligor;

 

(b)                                 to claim any contribution from any other
guarantor of any Obligor’s obligations under the Finance Documents;

 

(c)                                  to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Finance
Parties under the Finance Documents or of any other guarantee or Security taken
pursuant to, or in connection with, the Finance Documents by any Finance Party;

 

(d)                                 to bring legal or other proceedings for an
order requiring any Obligor to make any payment, or perform any obligation, in
respect of which any Guarantor has given a guarantee, undertaking or indemnity
under clause 19.1 (Guarantee and indemnity);

 

(e)                                  to exercise any right of set-off against
any Obligor; and/or

 

(f)                                   to claim or prove as a creditor of any
Obligor in competition with any Finance Party.

 

57

--------------------------------------------------------------------------------


 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with clause 32 (Payment mechanics).

 

19.9                        Release of Guarantors’ right of contribution

 

If any Guarantor (Retiring Guarantor) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

(a)                                 that Retiring Guarantor is released by each
other Guarantor from any liability (whether past, present or future and whether
actual or contingent) to make a contribution to any other Guarantor arising by
reason of the performance by any other Guarantor of its obligations under the
Finance Documents; and

 

(b)                                 each other Guarantor waives any rights it
may have by reason of the performance of its obligations under the Finance
Documents to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under any Finance
Document or of any other Security taken pursuant to, or in connection with, any
Finance Document where such rights or Security are granted by or in relation to
the assets of the Retiring Guarantor.

 

19.10                 Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or Security now or subsequently held by any Finance Party.

 

19.11                 Guarantee Limitations

 

This guarantee does not apply to any liability to the extent that it would
result in this guarantee constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the CA2006 or any equivalent and applicable
provisions under the laws of the jurisdiction of incorporation of the relevant
Guarantor and, with respect to any Additional Guarantor, is subject to any
limitations set out in the Accession Deed applicable to such Additional
Guarantor.

 

19.12                 Droit de discussion

 

Any right which at any time any Guarantor may have under the existing or future
laws of Jersey whether by virtue of the droit de discussion or otherwise to
require that recourse be had to the assets of any other person before any claim
is enforced against such Guarantor in respect of the obligations assumed by such
Guarantor under or in connection with any Finance Document is hereby waived.

 

19.13                 Droit de division

 

Any right which at any time any Guarantor may have under the existing or future
laws of Jersey whether by virtue of the droit de division or otherwise to
require that any liability under any guarantee or indemnity given in or in
connection with any Finance Document be divided or apportioned with any other
person or reduced in any manner whatsoever is hereby waived.

 

58

--------------------------------------------------------------------------------


 

20                                  Representations

 

20.1                        General

 

Each Obligor makes the representations and warranties set out in this clause 20
to each Finance Party.

 

20.2                        Status

 

(a)                                 It and each of its Subsidiaries is a limited
liability corporation (or in the case of the Jersey Subsidiaries, a limited
liability company), duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 

(b)                                 It and each of its Subsidiaries has the
power to own its assets and carry on its business as it is being conducted.

 

20.3                        Binding obligations

 

Subject to the Legal Reservations:

 

(a)                                 the obligations expressed to be assumed by
it in each Transaction Document to which it is a party are legal, valid, binding
and enforceable obligations; and

 

(b)                                 (without limiting the generality of clause
20.3(a)), each Transaction Security Document to which it is a party creates the
Security which that Transaction Security Document purports to create and that
Security is valid and effective.

 

20.4                        Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not:

 

(a)                                 conflict with any law, regulation, judgment
or order applicable to it or any member of the Group;

 

(b)                                 conflict with the constitutional documents
of any member of the Group;

 

(c)                                  conflict with any agreement or instrument
binding upon it or any member of the Group or any of its or any member of the
Group’s assets or constitute a default or termination event (however described)
under any such agreement or instrument unless such conflict, default or
termination event would not have or could not reasonably be expected to have a
Material Adverse Effect; or

 

(d)                                 oblige any member of the Group to create any
Security or result in the creation of any Security over any member of the
Group’s assets other than under the Transaction Security Documents.

 

20.5                       Power and authority

 

(a)                                 It has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Transaction Documents to which it is or will be
a party and the transactions contemplated by those Transaction Documents.

 

59

--------------------------------------------------------------------------------


 

(b)                                 No limit on its powers will be exceeded as a
result of the borrowing, grant of Security or giving of guarantees or
indemnities contemplated by the Transaction Documents to which it is a party.

 

20.6                        Validity and admissibility in evidence

 

(a)                                 Subject to the Legal Reservations and the
Perfection Requirements, all Authorisations required:

 

(i)                                     to enable it lawfully to enter into,
exercise its rights and comply with its obligations in the Transaction Documents
to which it is a party; and

 

(ii)                                  to make the Transaction Documents to which
it is a party admissible in evidence in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect.

 

(b)                                 All Authorisations necessary for the conduct
of the business, trade and ordinary activities of the members of the Group have
been obtained or effected and are in full force and effect.

 

20.7                        Governing law and enforcement

 

(a)                                 The choice of governing law of the Finance
Documents will be recognised and enforced in its Relevant Jurisdictions.

 

(b)                                 Any judgment obtained in relation to a
Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its Relevant Jurisdictions.

 

20.8                        Insolvency

 

(a)                                 No:

 

(i)                                     corporate action, legal proceeding or
other procedure or step described in clause 25.7(a) (Insolvency proceedings); or

 

(ii)                                  creditors’ process described in clause
25.8 (Creditors’ process),

 

has been taken or, so far as it is aware, threatened in relation to a member of
the Group, other than in respect of any voluntary winding-up of any Careco.

 

(b)                                 None of the circumstances described in
clause 25.6 (Insolvency) applies to a member of the Group.

 

20.9                        No filing or stamp taxes

 

(a)                                 Under the laws of its Relevant Jurisdiction
(and, in relation to Transaction Security Documents, subject to Perfection
Requirements) and subject to any matters which are set out as qualifications or
reservations as to matters of law in the legal opinions delivered to the Finance
Parties on the date of the Amendment and Restatement Agreement, it is not
necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration,
notarial or similar Taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Any disclosure required to be made by it to
any relevant taxing authority in relation to stamp duty land tax payable on any
transactions contemplated by or being financed by the Transaction Documents has
been made.

 

20.10                 Deduction of Tax

 

(a)                                 It is not required to make any deduction for
or on account of Tax from any payment it may make under any Finance Document to
a Lender which is:

 

(i)                                     a Qualifying Lender:

 

(A)                               falling within paragraph (i)(a) of the
definition of Qualifying Lender; or

 

(B)                               except where a Direction has been given under
section 931 of the ITA in relation to the payment concerned, falling within
paragraph (i)(b) of the definition of Qualifying Lender; or

 

(C)                               falling within paragraph (ii) of the
definition of Qualifying Lender or;

 

(ii)                                  a Treaty Lender and the payment is one
specified in a direction given by the Commissioners of Revenue & Customs under
Regulation 2 of the Double Taxation Relief (Taxes on Income) (General)
Regulations 1970 (SI 1970/488).

 

(b)                                 Neither the Parent nor any Propco will be
required to make any deduction or withholding for or on account of Jersey tax
from any payment it may make under any Finance Document provided it is zero
rated for the purposes of Article 123C of the Income Tax (Jersey) Law 1961 and
is not a “financial services company” as defined in the Income Tax (Jersey) Law
1961.

 

(c)                                  Each Opco has received notification of
approval under the Taxation of Income (Non-Resident Landlords) Regulations 1995
to pay rent to the relevant Propco without making any deduction or withholding
for or on account of UK income tax.

 

20.11                 Taxation

 

(a)                                 It is not materially overdue in the filing
of any Tax returns and it is not overdue in the payment of any amount in respect
of Tax.

 

(b)                                 No claims or investigations are being, or
are reasonably likely to be, made or conducted against it with respect to Taxes
such that a liability of, or claim against it of, a material amount is
reasonably likely to arise which would have a Material Adverse Effect.

 

(c)                                  It is resident for Tax purposes only in the
jurisdiction of its incorporation.

 

20.12                 No default

 

(a)                                 No Default is continuing or is reasonably
likely to result from the making of any Utilisation or the entry into, the
performance of, or any transaction contemplated by, any Transaction Document.

 

(b)                                 No other event or circumstance is
outstanding which constitutes (or, with the expiry of a grace period, the giving
of notice, the making of any determination or any combination of any of the
foregoing, would or could reasonably be expected to

 

61

--------------------------------------------------------------------------------


 

constitute) a default or termination event (however described) under any other
agreement or instrument which is binding on it or any of its Subsidiaries or to
which its (or any of its Subsidiaries’) assets are subject which has or could
reasonably be expected to have a Material Adverse Effect.

 

20.13                 No misleading information

 

All financial information in respect of the Group that has been provided to the
Agent during the 12 months prior to the date of the Amendment and Restatement
Agreement has been prepared on the basis of recent historical information and on
the basis of reasonable assumptions which were considered by it to be reasonable
and which have been disclosed to the Agent.

 

20.14                 Original Financial Statements

 

(a)                                 Its most recent financial statements
delivered pursuant to clause 21.1 (Financial statements):

 

(i)                                     have been prepared in accordance with
the Accounting Principles as applied to the Original Financial Statements first
delivered to the Agent under this Agreement; and

 

(ii)                                  give a true and fair view of (if audited)
or fairly present (if unaudited) its consolidated financial condition as at the
end of, and consolidated results of operations for, the period to which they
relate.

 

(b)                                 The most recent budgets and forecasts
supplied under this Agreement were arrived at after careful consideration and
have been prepared in good faith on the basis of recent historical information
and on the basis of assumptions which were reasonable as at the date they were
prepared and supplied.

 

20.15                 No proceedings pending or threatened

 

No litigation, arbitration, administrative, regulatory or similar proceedings or
investigations of, or before, any court, arbitral body or agency has been
started, notified to it, or so far as it is aware, is threatened against it or
any of its Subsidiaries which has, or could reasonably be expected to have, by
itself or together with any other such proceeding or investigation, a Material
Adverse Effect.

 

20.16                 No breach of laws

 

It has not (and none of its Subsidiaries has) breached any law or regulation
which breach has or is reasonably likely to have a Material Adverse Effect.

 

20.17                 Environmental laws

 

(a)                                 It and each of its Subsidiaries is in
compliance with clause 24.4 (Environmental compliance) and, so far as it is
aware, no circumstances have occurred which would prevent such compliance in a
manner or to an extent which has or could reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 To the best of its knowledge and belief
having made due and careful enquiry, there are no circumstances which could
reasonably be expected to prevent or interfere with any member of the Group
being in compliance with any Environmental Law or obtaining or being in
compliance with any Environmental Permit in the future where

 

62

--------------------------------------------------------------------------------


 

failure to so comply would have or could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  To the best of its knowledge and belief
having made due and careful enquiry, there are not circumstances which are
reasonably likely to result in any person (including a regulatory authority)
taking any legal proceedings or other action against a member of the Group (and
no such proceedings or other action is pending or threatened) under any
Environmental Laws including remedial action or the revocation, suspension,
variation or non-renewal of any Environmental Authorisation where any such
proceedings would have or could reasonably be expected to have a Material
Adverse Effect or results in a liability payable by a Finance Party.

 

20.18                 Security and Financial Indebtedness

 

(a)                                 No Security or Quasi-Security exists over
all or any of the present or future assets of any member of the Group other than
as permitted by this Agreement.

 

(b)                                 No member of the Group has any Financial
Indebtedness outstanding other than as permitted by this Agreement.

 

20.19                 Ranking

 

Subject to the Legal Reservations, the Transaction Security has or will have
first ranking priority and it is not subject to any prior ranking or pari passu
ranking Security.

 

20.20                 Good title to assets

 

It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.

 

20.21                 Legal and beneficial ownership

 

It and each of its Subsidiaries is the sole legal and beneficial owner of the
respective assets over which it purports to grant Security.

 

20.22                 Shares

 

(a)                                 The shares of any member of the Group which
are subject to the Transaction Security are fully paid and not subject to any
option to purchase or similar rights.

 

(b)                                 The constitutional documents of the
companies whose shares are subject to the Transaction Security do not and could
not restrict or inhibit any transfer of those shares on creation or enforcement
of the Transaction Security.

 

(c)                                  There are no agreements in force which
provide for the issue, allotment or transfer of, or grant any person the right
to call for the issue, allotment or transfer of, any share or loan capital of
any member of the Group (including any option or right of pre-emption or
conversion).

 

20.23                 Intellectual Property

 

It and each of its Subsidiaries:

 

63

--------------------------------------------------------------------------------


 

(a)                                 is the sole legal and beneficial owner of or
has licensed to it on normal commercial terms all the Intellectual Property
which is required by it in order to carry on its business as it is being
conducted and where the Intellectual Property is licensed to it, that licence
has not been breached in any material respect or terminated by any party;

 

(b)                                 does not, in carrying on its businesses,
infringe any Intellectual Property of any third party in any respect which has
or is reasonably likely to have a Material Adverse Effect; and

 

(c)                                  has taken all formal or procedural actions
(including payment of fees) required to maintain any Intellectual Property owned
by it which is required by it in order to carry on its business as it is being
conducted.

 

20.24                 Group Structure Chart

 

The Group Structure Chart delivered to the Agent pursuant to part 1 (Conditions
precedent to initial Utilisation) of schedule 2 is true, complete and accurate
in all material respects and shows the following information:

 

(a)                                 each member of the Group, including current
name and company registration number, its jurisdiction of incorporation and/or
establishment, a list of shareholders and indicating whether a company is not a
company with limited liability; and

 

(b)                                 all minority interests in any member of the
Group and any person in which any member of the Group holds shares in its issued
share capital or equivalent ownership interest of such person.

 

20.25                 Obligors

 

No Obligor has registered one or more establishments (as that term is defined in
Part 1 of the Overseas Companies Regulations 2009) with the Registrar of
Companies or, if it has so registered, each such Obligor has provided to the
Agent sufficient details to enable an accurate search against it to be
undertaken by the Lenders at the Companies Registry.

 

20.26                 Accounting reference date

 

The Accounting Reference Date of each member of the Group is 31 December.

 

20.27                 Centre of main interests and establishments

 

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (Regulation), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and it has no establishment (as that term is used in
Article 2(h) of the Regulation) in any other jurisdiction.

 

20.28                 Holding Companies

 

Except as may arise under the Transaction Documents neither the Parent nor the
Company has traded or incurred any liabilities or commitments (actual or
contingent, present or future).

 

20.29                 Pensions

 

(a)                                 Neither it nor any of its Subsidiaries is or
has at any time been an employer (for the purposes of sections 38 to 51 of the
Pensions Act 2004) of an occupational pension

 

64

--------------------------------------------------------------------------------


 

scheme which is not a money purchase scheme (both terms as defined in the
Pensions Schemes Act 1993); and

 

(b)                                 neither it nor any of its Subsidiaries is or
has at any time been connected with or an associate of (as those terms are used
in sections 38 and 43 of the Pensions Act 2004) such an employer.

 

20.30                 Property

 

(a)                                 Each Propco is the sole legal and beneficial
owner of the Property identified against its name in schedule 3 (Properties),
free from all Security Interests other than Permitted Security.

 

(b)                                 Except as disclosed in the Certificates of
Title:

 

(i)                                     all consents, licences and
authorisations required by it in connection with its ownership of the Property
have been obtained or effected (as appropriate) and are in full force and
effect;

 

(ii)                                  no breach of any law or regulation
(including in respect of any Tax) is outstanding which adversely affects or
might adversely affect (i) the value of any Property or (ii) the amount of the
Rental Receipts in respect of any Property;

 

(iii)                               there is no covenant, agreement,
stipulation, reservations, condition, interest, right or other matter adversely
affecting the Property;

 

(iv)                              nothing has arisen or has been created or is
outstanding which would be an overriding interest, or an unregistered interest
which overrides the first registration or registered dispositions over the
Property;

 

(v)                                 no facility necessary for the enjoyment and
use of the Property is enjoyed by the Property  on terms entitling any person to
terminate or curtail its use;

 

(vi)                              it has not received any notice of any adverse
claim by any person in respect of the ownership of the Property or any interest
in it, nor has any acknowledgement been given to any person in respect of the
Property; and

 

(vii)                           the Property is held by the relevant Propco free
from any tenancy or licence other than those entered into in accordance with
this Agreement.

 

20.31                 Valuation

 

(a)                                 All factual information provided by it or on
its behalf to the relevant Valuer for the purposes of each Valuation was true,
complete and accurate in all material respects as of its date.

 

(b)                                 It has not omitted to supply any factual
information which, if disclosed, would materially adversely affect any Valuation
or any Certificate of Title.

 

(c)                                  Nothing has occurred since the date
information referred to in paragraph (a) above was supplied and the Utilisation
Date which, if disclosed, would make that information true or misleading in any
material respect.

 

65

--------------------------------------------------------------------------------


 

20.32                 No employees

 

No Propco has, or has had, any employees.

 

20.33                 Times when representations made

 

(a)                                 All the representations and warranties in
this clause 20 are made by each Original Obligor on the date of this Agreement
and on the first Utilisation Date.

 

(b)                                 The Repeating Representations are deemed to
be made by each Obligor on the date of each Utilisation Request, on each
Utilisation Date and on the first day of each Interest Period.

 

(c)                                  Each representation or warranty deemed to
be made after the date of this Agreement shall be deemed to be made by reference
to the facts and circumstances existing at the date the representation or
warranty is deemed to be made.

 

(d)                                 Clauses 20.2 (Status) to 20.8 (Insolvency),
20.21 (Legal and beneficial ownership) and 20.22 (Shares) shall be deemed
repeated on each date when a Finance Document is entered into.

 

21                                  Information undertakings

 

The undertakings in this clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

21.1                        Financial statements

 

The Parent shall supply to the Agent in sufficient copies for all the Lenders:

 

(a)                                 as soon as they are available, but in any
event within 180 days after the end of each of its Financial Years its audited
consolidated financial statements for that Financial Year;

 

(b)                                 as soon as they are available, but in any
event within 45 days after the end of each Financial Quarter the consolidated
financial statements for that Financial Quarter for each Obligor;

 

(c)                                  as soon as they are available, but in any
event within 10 days after the end of each calendar month detailed management
information and level reporting at each Property for that calendar month.

 

21.2                        Provision and contents of Compliance Certificate

 

(a)                                 The Parent shall supply a Compliance
Certificate to the Agent with each set of its Annual Financial Statements and
each set of its Quarterly Financial Statements.

 

(b)                                 The Compliance Certificate shall, amongst
other things, set out (in reasonable detail) computations as to compliance with
clause 22 (Financial covenants).  If the Agent disagrees with any such
computations provided then the Agent may compute the compliance with the clause
22 (Financial covenants) and that computation shall, in the absence of manifest
error, prevail over any computation in the Compliance Certificate.

 

66

--------------------------------------------------------------------------------


 

(c)                                  Each Compliance Certificate shall be signed
by a member of Management and one other director of the Parent and, if required
to be delivered with the Annual Financial Statements of the Parent, shall be
reported on by the Parent’s auditors in the form agreed by the Parent, the
Majority Lenders and the Parent’s auditors.

 

21.3                        Requirements as to financial statements

 

(a)                                 The Parent shall procure that:

 

(i)                                     each set of Annual Financial Statements
shall be audited by the auditors (prepared in the case of the Parent on a
consolidated basis); and

 

(ii)                                  each set of Quarterly Financial Statements
shall include a  consolidated profit and loss account, balance sheet and
cashflow statement for the Group for that quarter and the Financial Year to
date;

 

(iii)                               each set of Monthly Financial Statements
shall include individual profit and loss accounts for each Obligor for that
calendar month and the Financial Year to date;

 

(iv)                              each set of Quarterly and Monthly Financial
Statements shall include:

 

(A)                               a comparison of actual performance for that
quarter or calendar month, as applicable, and the Financial Year to date against
performance budgeted in the Budget for that period; and

 

(B)                               a commentary from a member of Management in
respect of:

 

1)                                     the comparisons referred to in clause
21.3(a)(iv)(A);

 

2)                                     any event or circumstance which has
occurred during the relevant quarter or calendar month, as applicable, and which
could have a significant impact on the business of the Group; and

 

3)                                     any material issue occurring in, or
relating to, the relevant quarter or calendar month.

 

(b)                                 Each set of financial statements delivered
pursuant to clause 21.1 (Financial statements):

 

(i)                                     in the case of the Annual Financial
Statements, shall be accompanied by any letter addressed to the management of
the relevant company by the auditors accompanying those Annual Financial
Statements;

 

(ii)                                  in the case of the Quarterly Financial
Statements of the Parent, shall be accompanied by a statement by the directors
of the Parent comparing actual performance for the period to which the financial
statements relate to:

 

(A)                               the projected performance for that period set
out in the Budget; and

 

(B)                               the actual performance for the corresponding
period in the preceding Financial Year; and

 

67

--------------------------------------------------------------------------------


 

(C)                               shall be prepared using the Accounting
Principles, accounting practices and financial reference periods consistent with
those applied in the preparation of the Original Financial Statements for that
Obligor,

 

unless, in relation to any set of financial statements, the Parent notifies the 
Agent that there has been a change in the Original Accounting Principles and,
after the procedure set out in Clause 21.3(c)(i) and 21.3(c)(ii) below has been
followed, the Parent, or if required by the Agent, its Auditors (or, if
appropriate, the Auditors of the Obligor) deliver to the Agent:

 

(iii)                               a description of any change necessary for
those financial statements to reflect the previously applicable Original
Accounting Principles; and

 

(iv)                              sufficient information, in form and substance
as may be reasonably required by the Agent, to enable the Lenders to determine
whether Clause 22 (Financial covenants) has been complied with and to make an
accurate comparison between the financial position indicated in those financial
statements and that Obligor’s Original Financial Statements.

 

Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

 

(c)                                  If the Agent receives a notice from the
Parent pursuant to paragraph 21.3(b)(ii) above:

 

(i)                                     the Parent and the Agent (on behalf of
the Lenders) shall promptly after receipt of such notice enter into negotiation
in good faith with a view to agreeing (1) such amendments to Clause 22
(Financial covenants) and/or the definitions of any or all of the terms used
therein as are necessary to give the Lenders and the Parent comparable
protection to that contemplated at the date of the Restatement and Amendment
Agreement and (2) any other amendments to this Agreement which are necessary to
ensure that the adoption by the Group of such different accounting practices
does not result in any material alteration in the commercial effect of the
obligations of any Obligor in the Finance Documents; and

 

(ii)                                  if amendments satisfactory to the Majority
Lenders are agreed by the Parent and the Agent in writing within 30 days of
commencement of such negotiation, those amendments shall take effect in
accordance with the terms of that agreement; or

 

(iii)                               if such amendments are not so agreed within
such 30 days, then within 15 days after the end of that 30 day period, the
Parent shall procure delivery to the Agent of the description and information
referred to in sub-paragraphs (i) and (ii) above.

 

21.4                       Budget

 

(a)                                 The Parent shall supply to the Agent in
sufficient copies for all the Lenders, as soon as the same become available to
it but in any event within 14 days after receipt by the relevant Opco of the
same from the Managing Agent in accordance with the relevant Management
Agreement;

 

68

--------------------------------------------------------------------------------


 

(i)                                     a draft annual consolidated Budget for
each Financial Year prepared by each Managing Agent in respect of each Property;
and

 

(ii)                                  a copy of the Parent’s assessment of such
Budget and (if any) representations made by the Parent to the Managing Agent in
respect of such Budget.

 

(b)                                 The Agent may make representations to the
Parent in respect of each Budget not later than 14 days after receipt of the
documents set out in paragraph (a)(ii) above, failing which it shall be deemed
to have approved such Budget.  If representations are made, the Parent shall, if
required by the Agent, enter into discussions with the Managing Agent in respect
of such Budget in accordance with the provisions of the relevant Management
Agreement and if considered reasonably appropriate the Parent shall procure that
the relevant Propco disputes (to the extent available to that Propco pursuant to
the relevant Management Agreement and in the manner prescribed therein) the
operating budget prepared by the relevant Managing Agent, provided that any
final determination by a tribunal in respect of such dispute in accordance with
the provisions of the relevant Management Agreement shall be accepted by the
Finance Parties.

 

(c)                                  The Parent shall deliver a final Budget to
the Agent promptly following finalisation of the same with the Managing Agent in
accordance with the terms of the relevant Management Agreement.

 

(d)                                 The Parent shall ensure that each Budget:

 

(i)                                     is in a format reasonably acceptable to
the Agent and includes:

 

(A)                               a projected consolidated profit and loss,
balance sheet and cashflow statement for the Group and broken down on a Monthly
basis and by Obligor; and

 

(B)                               projected financial covenant calculations for
that Financial Year;

 

(ii)                                  is prepared in accordance with the
Accounting Principles and the accounting practices and financial reference
periods applied to financial statements under clause 21.1 (Financial
statements); and

 

(iii)                               has been approved by the board of directors
of the Parent.

 

21.5                        Valuations

 

(a)                                 The Agent may request a Valuation at any
time.

 

(b)                                 The Company shall promptly on demand pay to
the Agent the costs of:

 

(i)                                     the Initial Valuation;

 

(ii)                                  a Valuation obtained by the Agent each
Financial Year;

 

(iii)                               a Valuation obtained by the Agent at any
time when an Event of Default is continuing; and

 

(iv)                              a Valuation obtained by the Agent at any time
when the Majority Lenders reasonably consider that an Event of Default resulting
from a failure to

 

69

--------------------------------------------------------------------------------


 

comply with clause 22.2(a) (Financial Condition) is likely to occur and an Event
of Default does occur on the basis of that Valuation.

 

(c)                                  Any Valuation not referred to in clause
21.5(b) will be at the cost of the Lenders.

 

21.6                        Presentations

 

Once in every Financial Year, or more frequently if requested to do so by the
Agent if the Agent reasonably suspects a Default is continuing or may have
occurred or may occur, at least 2 directors of the Parent (one of whom shall be
the chief financial officer) must give a presentation to the Finance Parties
about the on-going business and financial performance of the Group.

 

21.7                        Year-end

 

The Parent shall procure that each Financial Year-end of each member of the
Group falls on 31 December.

 

21.8                        Succession Plan

 

The Parent shall supply to the Agent on the date falling six months after the
date of the Amendment and Restatement Agreement and every 6 months thereafter a
Succession Plan.

 

21.9                        Information: miscellaneous

 

The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests):

 

(a)                                 at the same time as they are dispatched,
copies of all documents which are required by applicable law to be dispatched by
the Parent to its shareholders generally (or any class of them) or dispatched by
the Parent or any Obligor to its creditors generally (or any class of them);

 

(b)                                 as soon as is reasonably practicable upon
becoming aware of them, the details of any litigation, arbitration or
administrative proceedings which are current, threatened in writing or pending
against any member of the Group, and which, if adversely determined, would
result in a payment obligation or financial loss of a member of the Group in an
aggregate amount in excess of £500,000 (or its equivalent in other currencies);

 

(c)                                  as soon as is reasonably practicable,
regulatory information, including, without limitation, a copy of any notice or
order issued under the Welsh Care Standards or Health and Social Care Standards
which could reasonably be expected to have a Material Adverse Effect;

 

(d)                                 as soon as is reasonably practicable upon
becoming aware of the relevant claim, details of any disposal or insurance claim
which will require a prepayment under clause 8 (Mandatory prepayment):

 

(e)                                  as soon as is reasonably practicable but in
any event at least 5 Business Days prior to the disposal taking place, details
of any proposed disposal of an Opco, Propco or Property, or, in the case of a
total loss or substantial damage, promptly upon the relevant Obligor becoming
aware of the same, in each case providing details of:

 

70

--------------------------------------------------------------------------------


 

(i)                                     the Property or shares in the relevant
Opco, Propco or Property disposed of or to be disposed of or expropriated or, as
the case may be in relation to any Property, subject to such total loss or
substantial damage; and

 

(ii)                                  the Disposal Proceeds applicable thereto;

 

(f)                                   as soon as is reasonably practicable upon
receipt of the relevant Opco, the yearly budgets, monthly statements and annual
statement received by such Opco under its Management Agreement;

 

(g)                                  as soon as is reasonably practicable, such
information as the Security Trustee may reasonably require about the Secured
Assets and compliance by the Obligors with the terms of any Transaction Security
Documents;

 

(h)                                 up to a maximum of once every two years from
the date of the Amendment and Restatement Agreement, the Agent may request an
independent review of all management information at the expense of the Parent;
and

 

(i)                                     as soon as is reasonably practicable,
such further information regarding the financial condition, assets and
operations of the Group and/or any member of the Group (including any requested
amplification or explanation of any item in the financial statements, Budget or
other material provided by any Obligor under this Agreement, any changes to
management of the Group and an up to date copy of its register of members (or
equivalent in its jurisdiction of incorporation)) as any Finance Party through
the Agent may reasonably request.

 

21.10                 Notification of default

 

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless such
a notification has already been provided by another Obligor).

 

21.11                 “Know your customer” checks

 

(a)                                 If:

 

(i)                                     the implementation or introduction of or
any change in (or in the interpretation, administration or application of) any
law or regulation made after the date of this Agreement;

 

(ii)                                  any change in the status of an Obligor or
the composition of the shareholders of an Obligor after the date of this
Agreement; or

 

(iii)                               a proposed assignment or transfer by a
Lender of any of its rights and/or obligations under this Agreement to a party
that is not a Lender prior to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of clause 21.11(a)(iii), any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Agent, such Lender or any prospective new Lender to
carry out and be satisfied it has complied with all

 

71

--------------------------------------------------------------------------------


 

necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.

 

(b)                                 Each Lender shall promptly upon the request
of the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to carry out and be satisfied with the results of all necessary “know your
customer” or other checks on Lenders or prospective new Lenders pursuant to the
transactions contemplated in the Finance Documents.

 

(c)                                  The Parent shall, by not less than 10
Business Days’ prior written notice to the Agent, notify the Agent (who shall
promptly notify the Lenders) of its intention to request that one of its
Subsidiaries becomes an Additional Obligor pursuant to clause 28 (Changes to the
Obligors).

 

(d)                                 Following the giving of any notice pursuant
to clause 21.11(c), if the accession of such Additional Obligor obliges the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Parent shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Agent or such Lender or any prospective new Lender to
carry out and be satisfied it has complied with all necessary “know your
customer” or other checks in relation to any relevant person pursuant to such
Subsidiary becoming an Additional Obligor.

 

22                                  Financial covenants

 

22.1                        Financial definitions

 

In this Agreement:

 

Ancillary Documents means any document under which revenue is generated at the
Living Facilities and shall include but not be limited to the agreements with
Residents at the Living Facilities

 

Annual Operating Budget and Business Plan has the meaning given to it in the
Management Agreements

 

Average Daily Rate means Total Revenues divided by Total Occupied Days

 

Business Plan means the strategic and comprehensive operating plan covering the
anticipated operations relating to the Living Facilities and approved by an Opco
and in effect from time to time pursuant to clause 7.2 (Annual Operating Budget)
of each Management Agreement

 

Cash means, at any time, cash in hand or at bank and (in the latter case)
credited to an account in the name of an Obligor with an Acceptable Bank and to
which an Obligor is alone (or together with other Obligors) beneficially
entitled and for so long as:

 

(a)                                 that cash is repayable on demand;

 

(b)                                 repayment of that cash is not contingent on
the prior discharge of any other indebtedness of any member of the Group or of
any other person whatsoever or on the satisfaction of any other condition;

 

72

--------------------------------------------------------------------------------


 

(c)                                  there is no Security over that cash except
for Transaction Security or any Permitted Security constituted by a netting or
set-off arrangement entered into by members of the Group in the ordinary course
of their banking arrangements; and

 

(d)                                 the cash is freely and immediately available
to be applied in repayment or prepayment of the Facility

 

Debt Service means in respect of any Relevant Period the aggregate of:

 

(a)           Net Interest for that Relevant Period;

 

(b)                                 the aggregate of all scheduled repayments of
Financial Indebtedness falling due during that Relevant Period but excluding:

 

(i)                                     any amounts falling due under any
overdraft or revolving facility and which were available for simultaneous
redrawing according to the terms of that facility;

 

(ii)                                  any mandatory prepayment made pursuant to
clause 8 (Mandatory prepayment);

 

(iii)          any such obligations owed to any member of the Group;

 

(iv)                              any prepayment of Financial Indebtedness
existing on the date of this Agreement which is required to be repaid under the
terms of this Agreement,

 

(c)                                  the amount of any cash dividends or
distributions paid or made by the Parent in respect of that Relevant Period; and

 

(d)                                 the amount of the capital element of any
payments in respect of that Relevant Period payable under any Finance Lease
entered into by any member of the Group,

 

and so that no amount shall be included more than once

 

Exceptional Items means any material items of an usual or non-recurring nature
which represent gains or losses including those arising on:

 

(a)           the Restructuring Costs;

 

(b)           disposals, revaluation or impairment of non-current assets; and

 

(c)           disposal of assets associated with discontinued operations

 

FF&E means furniture furnishings fixtures soft goods case goods vehicles and
equipment (including but not limited to telephone systems, facsimile machines,
communications and computer systems hardware and software) but shall not include
Fixed Asset Supplies or any software

 

Financial Quarter means the period commencing on the day after one Quarter Date
and ending on the next Quarter Date

 

Financial Year means the annual accounting period of the Group ending or about
31 December in each year

 

73

--------------------------------------------------------------------------------


 

Fixed Asset Supplies means supply items including linen, china, glassware,
silver, uniforms, and similar items

 

Home Office Employees means the employees of the Managing Agent who are not
working directly at any Living Facility

 

Interest Cover means the ratio between:

 

(a)                                 Net Operating Income; and

 

(b)                                 Net Interest accrued

 

Legal Requirements means any law, code, rule, ordinance, regulation or order of
any governmental or regulatory authority having jurisdiction over the business
or operation of any Living Facility or the matters which are the subject of any
Management Agreement, including, without limitation, any Resident care or health
care, building, zoning or use laws, ordinances, regulations or orders,
environmental protection laws and fire department rules

 

Living Facilities means the senior living facilities located at the Properties
which are the subject of the Management Agreements

 

Living Facilities Expenses means those costs and expenses (including VAT
thereon) related to the operating costs and staffing of the Living Facilities
and set forth in the Annual Operating Budget and Business Plan. Living
Facilities Expenses shall not include debt service and property taxes. Further,
the determination of Living Facilities Expenses shall be consistent with the
policies, principles and practices applied in most recent audited financial
statements, subject to such basis being in accordance with the Accounting
Principles

 

Living Facilities Expenses shall comprise Direct Expenses and Indirect Expenses.
Direct Expenses shall include, but no be limited to (in each case including VAT
thereon) the following items:

 

(a)                                 costs incurred for all personnel employed at
the Living Facilities on behalf of the Opcos, such costs to include salary and
wages, hiring expenses, payroll taxes, payroll expenses, training, workers
compensation, bonus compensation, incentive compensation, retirement plan
payments, travel expenses (directly related to revenue and training producing
activities only), and other benefits payable (including, for example, health
insurance, dental insurance, life insurance and disability insurance) to such
personnel, but only to the extent such benefits are consistent with Sunrise
Standards

 

(b)                                 all supplies and materials, including
janitorial and lighting supplies, used directly in the operation and maintenance
of the Living Facilities

 

(c)                                  all supplies of electricity, telephone,
water, sewer, gas, heating, lighting and air conditioning for the Living
Facilities;

 

(d)                                 all insurance relating to the Living
Facilities and any equipment or other property contained therein or located
thereon

 

(e)                                  all repairs, replacements and renewals to
the Living Facilities save to the extent  funded direct by an Opco or a Propco
pursuant to clause 10.2 (Repairs and Equipment) of a Management Agreement

 

74

--------------------------------------------------------------------------------


 

(f)                                   All maintenance of the Living Facilities,
including, without limitation, painting, ice and snow removal, landscaping,
groundskeeping and the patching, painting and resurfacing of driveways and
parking lots;

 

(g)                                  all maintenance, operation and service
agreements for the Living Facilities, and any equipment related thereto

 

(h)           marketing costs including brochures, media collaterals and agency
fees

 

(i)            the Management Fee

 

(j)                                    all other costs relating to the Managing
Agent managing the Living Facilities and providing Management Services in
accordance with each Management Agreement, Legal Requirements and the Annual
Operating Budget

 

(k)                                 all property costs, expenses and liabilities
in relation to the Living Facilities payable by each Opco under its title lease
in relation to the Living Facilities

 

(l)            all other costs and expenses of maintaining and operating the
Living Facilities; and

 

(m)                             all other costs and expenses required by each
Management Agreement to be paid as Living Facilities Expenses

 

Indirect Expenses (which are expenses that are not incurred on site but which
directly relate to the Living Facilities and provided that at any time any Opco
may expressly agree to extend the scope of the following items), shall be
limited to (in each case, including VAT thereon) the following items

 

(n)                                 the indirect expenses set out in the example
Annual Operating Budget set out in Exhibit A (Annual Operating Budget) to each
Management Agreement

 

(o)                                 IT technical support, software, hardware etc
consistent with amounts incurred for such items by the Managing Agent throughout
the Sunrise System in the UK

 

(p)                                 legal costs relating to the operation of the
Living Facilities properly incurred where necessary to allow the Managing Agent
to provide the Management Services in accordance with each Management Agreement

 

(q)                                 a pro rata portion of the following
reasonable and proper costs that directly relate to the Living Facilities
(including salary and other expenses) of:

 

(i)                                     the personnel agreed between an Opco and
the Managing Agent from time to time that provides operational and marketing
services to the Living Facilities;

 

(ii)           the business analyst relating to the Living Facilities;

 

(iii)                               all travel and related expenses of Home
Office Employees where an Opco requests a type, form or level of service that
Home Office Employees do not provide in the normal course of operations as
determined by the Managing Agent in its sole discretion, the cost of the same is
to be agreed to in advance by an Opco,

 

but for the avoidance of doubt shall not include any salaries, benefits or other
expenses of the directors, executives and employees (by name or equivalent

 

75

--------------------------------------------------------------------------------


 

positions by whatever name known or replacements of, or additions to, them from
time to time) listed as Exhibit E to each Management Agreement

 

The following should not be Living Facilities Expenses or reimbursable Indirect
Expenses:

 

(a)                                 except as expressly agreed to by an Opco,
costs incurred by the Managing Agent for salary and wages, payroll taxes,
insurance, workers’ compensation, bonus compensation, incentive compensation,
retirement plan payments, meals and travel expenses and other benefits payable
to the Managing Agent’s corporate office employees or divisional or regional
supervisor employees (including, without limitation, non-incentive stock option
grants and any bonus compensation to such employees) except for (i) a pro rata
share of the salary, benefits and all related costs of cluster Directors of
Community Relations, and (ii) a pro rata share of Opco’s senior Executive
Director bonuses;

 

(b)                                 except, as specifically approved by an Opco
as part of an annual request by the Managing Agent, costs incurred by the
Managing Agent for in-house accounting and reporting systems, software or
services, or any pro rata charge thereof, furnished by the Managing Agent under
each Management Agreement, as distinguished from third party accounting and
reporting costs (as for example, the annual auditing costs of accounts);

 

(c)                                  costs incurred by the Managing Agent for
forms, papers, ledgers and other supplies, equipment, copying and telephone of
any kind used in the Managing Agent’s office at any location other than the
Living Facilities;

 

(d)           costs incurred by the Managing Agent for political contributions

 

(e)                                  costs attributable to losses which are
covered by the indemnity obligations of the Managing Agent pursuant to clause
14.5 (Indemnity) of each Management Agreement

 

(f)                                   except as expressly agreed to by an Opco,
costs incurred by the Managing Agent for training and hiring expenses related to
corporate office employees or divisional or regional supervisory employees,
including but not limited to employment and employment agency fees

 

(g)                                  except as expressly agreed to by an Opco,
costs incurred by the Managing Agent for advertising expenses of the Managing
Agent other than costs of marketing the Living Facilities for lease or
occupancy, or costs of employment ads or employment agency fees

 

(h)                                 save as included in the example Annual
Operating Budget set out in Exhibit A (Annual Operating Budget) to each
Management Agreement, and except as expressly agreed to by an Opco, costs
incurred by the Managing Agent for any architect, engineer, accountant or other
professional advisor or consultant employed by the Managing Agent (as distinct
from third parties engaged for the performance of such services)

 

(i)                                     costs incurred by the Managing Agent for
dues of the Managing Agent or any of its employees in professional organizations
or for any of the Managing Agent’s employees participation in industry
conventions or meetings (except to the extent included in the approved Annual
Operating Budget or as otherwise specifically

 

76

--------------------------------------------------------------------------------


 

approved by an Opco and miscellaneous educational costs of the Managing Agent or
the Managing Agent ‘s agents, employees, officers or independent contractors

 

(j)                                    any direct costs and expenses incurred in
management of properties or facilities not operated by an Opco

 

(k)                                 costs of electronic data processing
equipment and services not included in the Annual Operating Budget and Business
Plan and

 

(l)                                     costs of vehicle purchase, lease and/or
rental, except if directly furnished by an Opco as provided in the Annual
Operating Budget and Business Plan

 

LTV means the ratio between the aggregate principal amount outstanding under the
Facility as at the relevant Quarter Date calculated as a percentage of the
Valuation as determined on the basis of the then most recently delivered
Valuation

 

Managing Agent Affiliate means any other person that directly or indirectly
through one or more intermediaries Controls or is Controlled by or is under
common Control with the Managing Agent

 

For the purpose of the definition of Managing Agent Affiliate:

 

Control means a person (or persons acting in concert):

 

(a)                                 in the case of a company, being the
beneficial owner of more than 50 per cent. of the issued share capital of or of
the voting rights in that company, or having the right to appoint or remove a
majority of the directors or other governing body or otherwise control 50% of
the votes at board meetings of that company, or otherwise to control or have the
power to control the policies of or affairs of that person, by virtue of any
powers conferred by the articles of association, shareholders agreement or any
other document regulating the affairs of that company;

 

(a)                                 in the case of a partnership, being the
beneficial owner of more than 50 per cent. of the capital of that partnership,
or being a general partner or equivalent of that partnership, or having the
right to control the composition of or the votes to the majority of the
management of that partnership by virtue of any powers conferred by the
partnership agreement or any other document regulating the affairs of that
partnership; in the case of a fund, being the person who is the principal
manager or adviser of such fund; or

 

(c)                                  in the case of any other entity, having
equivalent or analogous rights or powers with respect to such entity; or

 

(d)                                 otherwise having the power to secure that
the affairs of another are conducted directly or indirectly in accordance with
the wishes of that person (or persons acting in concert) whether by means of and
Controlled shall be construed accordingly. For these purposes, persons acting in
concert, in relation to a person, are persons which actively co-operate,
pursuant to an agreement or understanding (whether formal or informal) with a
view to obtaining or consolidating Control of that person.

 

Management Fee means each monthly management fee payable to the Managing Agent
under each Management Agreement

 

Management Services means the services to be provided by the Managing Agent as
described in each Management Agreement

 

77

--------------------------------------------------------------------------------


 

Net Interest means, in relation to any Relevant Period, interest and amounts in
the nature of interest accrued on any financial debt and fees (excluding
commitment, agency and arrangement fees) payable under the Facility plus
payments accrued under any interest hedging instruments, less interest earned on
any financial asset as a result of clause 22.4 (Cure right) or interest accruing
on any Holding Account during that Relevant Period and less payments received
under any interest rate hedging instruments and excluding any Restructuring
Costs and interest under clause 10.3 (PIK Interest), clause 10.5 (Default
interest) and any Increased Cost arising from Basel III

 

Net Operating Income means, in relation to any Relevant Period:

 

(a)           all Revenues received; less

 

(b)           all Living Facilities Expenses and sums required to be funded by a
member of the Group under the Management Agreement, together with (without
double-counting) any other operational expenses in each case other than the
amount of any cash costs incurred under clause 21.9(i) (Information:
miscellaneous)

 

Quarter Date means each of 31 March, 30 June, 30 September and 31 December

 

Pension Items means any income or charge attributable to a post-employment
benefit scheme other than the current service costs and any past service costs
and curtailments and settlements attributable to the scheme

 

Relevant Period means each period of 3 months ending on a Quarter Date

 

Relevant Proceeds means Disposal Proceeds, Insurance Proceeds or Report Proceeds
(each as defined in clause 8 (Mandatory prepayment)

 

Restructuring Costs means all fees, costs and expenses, stamp, registration and
other Taxes incurred by the Parent or any other member of the Group in
connection with the refinancing of all indebtedness of the members of the Group
under the term loan facilities agreement dated 31 July 2007 between the Parent
and certain of its subsidiaries as borrowers and/or guarantors, The Governor and
Company of the Bank of Scotland (now known as Bank of Scotland plc) as mandated
lead arranger, facility agent, security trustee and issuing bank and HBOS
Treasury Services plc as original hedging counterparty

 

Revenues means all revenues and receipts of every kind derived from Residents,
employees, guests and other third parties from the operation of or otherwise
generated at the Living Facilities and all departments and parts thereof,
including, but not limited to: income (from both cash and credit transactions)
and community fees, from monthly occupancy fees, health care fees and ancillary
services fees received pursuant to the Ancillary Documents; income from food and
beverages; income from vending machines; and proceeds, if any, from business
interruption or other loss of income insurance, all determined so that it is
consistent with the policies, principles and practices applied in the most
recent audited financial statements, subject to such basis being in accordance
with the Accounting Principles provided, however, that Revenues shall not
include (i) gratuities to employees at the Living Facilities; (ii) federal,
state or municipal excise, sales or use taxes, VAT or similar taxes imposed at
the point of sale and collected directly from Residents or guests of the Living
Facilities or included as part of the sales price of any goods or services;
(iii) proceeds from the sale of FF&E and any other capital-asset; (iv) interest
received or accrued with respect to the monies in any operating or reserve
accounts of the Living Facilities; (v) proceeds of any financing or refinancing
of the Living Facilities or any portion thereof; (vi) proceeds of any insurance
policy (other than as referred to above) or compulsory purchase or other taking;

 

78

--------------------------------------------------------------------------------


 

(vii) proceeds from any sale of the Living Facilities or any other capital
transaction (including but not limited to financing and refinancing
transactions; (viii) Resident funds on deposit or security deposits until such
time as the same are applied to current fees due for services rendered for the
Living Facilities; (ix) awards of damages, settlement proceeds and other
payments received by the Opcos in respect of any litigation other than
litigation to collect fees due for services rendered from the Living Facilities;
and (x) payments under any policy of title insurance. The term Revenue” shall
take into account and be reduced by the amount of any bad debt, cash refunds,
rebates or discounts to Residents of the Living Facilities, cash discounts and
credits of a similar nature, given, paid or returned in the course of obtaining
Revenues or components thereof and without prejudice to the generality of the
foregoing, any community fees or deposits refunded to Residents (which shall be
credited against Revenues during the month in which such refunds are made, if
previously included in Revenues)

 

Sunrise Standards means from time to time both the operational standards (for
example, staffing levels, resident care and health care policies and procedures,
accounting and financial reporting policies and procedures) and the physical
standards (for example, amounts and quality of FF&E, frequency of FF&E
replacement) that are then generally and consistently (but not necessarily,
absolutely or without exception) applied at or to senior living communities (but
not nursing homes or other acute care facilities) in the Sunrise System which
are of comparable type, size, age and market orientation as the Living
Facilities except, however, that the Sunrise Standards shall in no event be
lower than (i) what is required, from time-to-time during the Term, by Legal
Requirements or (ii) the operational and physical standards, as of the date in
question, of a premier manager of senior living/dementia care facilities

 

Sunrise System means at any particular time the entire system or group of full
service (that is consisting of both independent living and health care
accommodations and services) senior living communities then owned and/or
operated or managed by the Managing Agent (or one or more of the Managing
Agent’s Affiliates), under the Sunrise name in the UK and the USA

 

Term means unless all Management Agreements are earlier terminated (or extended)
pursuant to Article XII thereof, the period ending thirty (30) years after the
date the latest Management Agreement was dated

 

Total Occupied Days means in respect of any Relevant Period the total aggregate
number of days that Residents have occupied the Living Facilities

 

Total Revenues means, in respect of any Relevant Period, the Revenues of all the
Living Facilities

 

22.2         Financial Condition

 

The Parent shall ensure that:

 

(a)           LTV:  LTV shall not at any time during the Relevant Period
specified in column 1 below be more than the percentage specified in column 2
below opposite that Relevant Period:

 

Column 1
Relevant Period

 

Column 2
Percentage

 

 

 

Relevant Period expiring 31 December 2012

 

125

 

 

 

Relevant Period expiring 31

 

125

 

79

--------------------------------------------------------------------------------


 

Column 1
Relevant Period

 

Column 2
Percentage

 

 

 

March 2013

 

 

 

 

 

Relevant Period expiring 30 June 2013

 

120

 

 

 

Relevant Period expiring 30 September 2013

 

120

 

 

 

Relevant Period expiring 31 December 2013

 

120

 

 

 

Relevant Period expiring 31 March 2014

 

120

 

 

 

Relevant Period expiring 30 June 2014

 

115

 

 

 

Relevant Period expiring 30 September 2014

 

115

 

 

 

Relevant Period expiring 31 December 2014

 

115

 

 

 

Relevant Period expiring 31 March 2015

 

115

 

 

 

Relevant Period expiring 30 June 2015

 

110

 

 

 

Relevant Period expiring 30 September 2015

 

110

 

 

 

Relevant Period expiring 31 December 2015

 

110

 

 

 

Relevant Period expiring 31 March 2016

 

110

 

 

 

Relevant Period expiring 30 June 2016

 

105

 

 

 

Relevant Period expiring 30 September 2016

 

105

 

 

 

Relevant Period expiring 31 December 2016

 

105

 

(b)           Interest Cover:  Interest Cover in respect of any Relevant Period
specified in column 1 below shall not be less than the ratio set out in column 2
below opposite that Relevant Period:

 

Column 1
Relevant Period

 

Column 2
Ratio

 

 

 

Relevant Period expiring 31 March 2013

 

1.05:1

 

 

 

Relevant Period expiring 30

 

1.10:1

 

80

--------------------------------------------------------------------------------


 

Column 1
Relevant Period

 

Column 2
Ratio

 

 

 

June 2013

 

 

 

 

 

Relevant Period expiring 30 September 2013

 

1.10:1

 

 

 

Relevant Period expiring 31 December 2013

 

1.10:1

 

 

 

Relevant Period expiring 31 March 2014

 

1.10:1

 

 

 

Relevant Period expiring 30 June 2014

 

1.15:1

 

 

 

Relevant Period expiring 30 September 2014

 

1.15:1

 

 

 

Relevant Period expiring 31 December 2014

 

1.15:1

 

 

 

Relevant Period expiring 31 March 2015

 

1.15:1

 

 

 

Relevant Period expiring 30 June 2015

 

1.20:1

 

 

 

Relevant Period expiring 30 September 2015

 

1.20:1

 

 

 

Relevant Period expiring 31 December 2015

 

1.20:1

 

 

 

Relevant Period expiring 31 March 2016

 

1.20:1

 

 

 

Relevant Period expiring 30 June 2016

 

1.30:1

 

 

 

Relevant Period expiring 30 September 2016

 

1.30:1

 

 

 

Relevant Period expiring 31 December 2016

 

1.30:1

 

(c)           Net Operating Income (milestone test): Net Operating Income in
respect of any Relevant Period specified in column 1 below shall not be less
than the amount set out in column 2 below opposite that Relevant Period:

 

Column 1
Relevant Period

 

Column 2
Amount (£)

 

 

 

Relevant Period expiring 31 December 2012

 

5,556,465

 

 

 

Relevant Period expiring 31 March 2013

 

5,494,801

 

 

 

Relevant Period expiring 30 June 2013

 

5,761,484

 

81

--------------------------------------------------------------------------------


 

Column 1
Relevant Period

 

Column 2
Amount (£)

 

 

 

Relevant Period expiring 30 September 2013

 

6,045,242

 

 

 

Relevant Period expiring 31 December 2013

 

6,211,364

 

 

 

Relevant Period expiring 31 March 2014

 

5,944,267

 

 

 

Relevant Period expiring 30 June 2014

 

6,174,472

 

 

 

Relevant Period expiring 30 September 2014

 

6,399,651

 

 

 

Relevant Period expiring 31 December 2014

 

6,544,180

 

 

 

Relevant Period expiring 31 March 2015

 

6,492,393

 

 

 

Relevant Period expiring 30 June 2015

 

6,645,460

 

 

 

Relevant Period expiring 30 September 2015

 

6,797,972

 

 

 

Relevant Period expiring 31 December 2015

 

6,994,380

 

 

 

Relevant Period expiring 31 March 2016

 

6,933,039

 

 

 

Relevant Period expiring 30 June 2016

 

7,086,679

 

 

 

Relevant Period expiring 30 September 2016

 

7,340,077

 

 

 

Relevant Period expiring 31 December 2016

 

7,499,417

 

(d)           Net Operating Income (comparable quarter test):

 

Net Operating Income for any Relevant Period (First Relevant Period) ending on
or before 31 December 2014 shall not be less than 95% of Net Operating Income
for the Relevant Period ending 12 months prior to end of the First Relevant
Period.

 

(e)           Average Daily Rate: Average Daily Rate in respect of any Relevant
Period specified in column 1 below shall not be less than the amount set out in
column 2 below opposite that Relevant Period:

 

Column 1
Relevant Period

 

Column 2
Amount (£)

 

 

 

Relevant Period expiring 31 December 2012

 

152

 

82

--------------------------------------------------------------------------------


 

Column 1
Relevant Period

 

Column 2
Amount (£)

 

 

 

Relevant Period expiring 31 March 2013

 

153

 

 

 

Relevant Period expiring 30 June 2013

 

155

 

 

 

Relevant Period expiring 30 September 2013

 

157

 

 

 

Relevant Period expiring 31 December 2013

 

159

 

 

 

Relevant Period expiring 31 March 2014

 

160

 

 

 

Relevant Period expiring 30 June 2014

 

162

 

 

 

Relevant Period expiring 30 September 2014

 

162

 

 

 

Relevant Period expiring 31 December 2014

 

163

 

 

 

Relevant Period expiring 31 March 2015

 

164

 

 

 

Relevant Period expiring 30 June 2015

 

166

 

 

 

Relevant Period expiring 30 September 2015

 

167

 

 

 

Relevant Period expiring 31 December 2015

 

168

 

 

 

Relevant Period expiring 31 March 2016

 

169

 

 

 

Relevant Period expiring 30 June 2016

 

170

 

 

 

Relevant Period expiring 30 September 2016

 

173

 

 

 

Relevant Period expiring 31 December 2016

 

175

 

(f)            Capital expenditure:

 

The aggregate capital expenditure of the Group in respect of any Financial Year
shall not exceed 120% of the budgeted capital expenditure for that Financial
Year as set out in the Budget for that Financial Year save where additional
capital expenditure is required by the Group for emergencies and
non-discretionary items.

 

If in any Financial Year (Original Financial Year) the amount of the aggregate
capital expenditure is less than the budgeted capital expenditure for that
Original Financial Year (the difference being referred to below as Unused
Amount), then the

 

83

--------------------------------------------------------------------------------


 

maximum expenditure for the immediately following Financial Year (Carry Forward
Year) shall for the purpose of that Carry Forward Year only be increased by an
amount (Permitted Carry Forward Amount) equal to the Unused Amount.

 

In any Carry Forward Year, the original amount of capital expenditure shall be
treated as having been incurred prior to any Unused Amount carried forward into
such Carry Forward Year and no amount carried forward into that Carry Forward
Year may be carried forward into a subsequent Financial Year.

 

22.3         Financial testing

 

(a)           The financial covenants set out in clause 22.2 (Financial
Condition) shall be calculated in accordance with the Accounting Principles and
tested by reference to:

 

(i)            the Annual Financial Statements;

 

(ii)           the Quarterly Financial Statements for the Relevant Period; and

 

(iii)          the most recent Valuation provided as to the Agent under this
Agreement.

 

(b)           If in respect of any period there is a discrepancy between the
information set out in the Quarterly Financial Statements for such period and
that set out in the Annual Financial Statements for such period, the information
in the Annual Financial Statements shall prevail.

 

22.4         Cure right

 

(a)           In the event that any requirement of clause 22.2 (Financial
Condition) (each a Financial Covenant) is not satisfied with respect to a
Financial Quarter, if, within 15 days following the delivery of the Compliance
Certificate for such Financial Quarter, the Sponsors subscribe for New Equity
and the Parent has received the proceeds of such subscription (New Equity
Proceeds) (which shall be applied in prepayment of the Loans), the Financial
Covenants listed below shall be recalculated giving effect to the following pro
forma adjustments:

 

(i)            for the purpose of calculating LTV, the amount of New Equity
Proceeds shall be treated (for this purpose only) as having been used in
prepayment of the Loans on the first day of the Relevant Period and clause
22.2(a) (LTV) shall be recalculated accordingly;

 

(ii)           for the purpose of calculating the Interest Cover Ratio, the
amount of New Equity Proceeds shall be treated (for this purpose only) as having
been used in prepayment of the Loans on the first day of the Relevant Period in
respect of which a cure is to be effected and clause 22.2(b) (Interest Cover)
shall be recalculated accordingly;

 

(iii)          for the purpose of calculating Net Operating Income (milestone
test), the amount of New Equity Proceeds shall be treated (for this purpose
only) as having been used in prepayment of the Loans on the first day of the
Relevant Period in respect of which a cure is to be effected and clause
22.2(c) (Net Operating Income (milestone test)) shall be recalculated
accordingly; and

 

(iv)          for the purpose of calculating Net Operating Income (comparable
quarter test), the amount of New Equity Proceeds shall be treated (for this
purpose only) as having been used in prepayment of the Loans on the first day of
the

 

84

--------------------------------------------------------------------------------


 

Relevant Period in respect of which a cure is to be effected and clause
22.2(d) (Net Operating Income (comparable quarter test):) shall be recalculated
accordingly.

 

(b)           If, after giving effect to the foregoing recalculations, the Agent
determines (acting reasonably and based upon such information as it may
reasonably require) that the Group shall then be in compliance with the
requirements of the relevant Financial Covenant,  for such Relevant Period, the
Group shall be deemed to have satisfied the requirements of the relevant
Financial Covenant as the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of that Financial Covenant which had occurred shall
be deemed cured for all purposes of this Agreement.

 

(c)           The provisions of clause 22.4(a) may only apply:

 

(i)            once during any rolling 12 Month period; and

 

(ii)           three times during the course of this Agreement.

 

(d)           Any recalculation of the financial covenants under clause
22.4(a) will be solely for the purpose of curing a relevant breach of clause
22.2 (Financial Condition) and not for any other purpose.

 

23           Property undertakings

 

The undertakings in this clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force. The Parent shall procure (as far as it is able to
do so in the context of the Lease Agreements and the Management Agreements in
respect of clause 23.4 (Entry to Inspect)) that:

 

23.1         Title

 

Each Propco will:

 

(a)           observe and perform in all material respects all restrictive and
other covenants, stipulations and obligations now or at any time affecting its
Property insofar as the same are subsisting and are capable of being enforced;

 

(b)           duly and diligently enforce in all material respects, restrictive
or other covenants, stipulations and obligations benefiting its Property (to the
extent commercially reasonable to do so and where it is actually aware of the
same) and not waive, release or vary (or agree to do so) the material
obligations of any other party thereto in any material respect; and

 

(c)           promptly take all such steps (including, without limitation, the
execution, completion and delivery of documentation, returns, forms and
certificates; the answering of any questions or correspondence from any Tax
authority or any land registry, the payment of any fees, penalties, tax and
interest), as may be necessary to enable its title to its Property and the
Security Interest expressed to be created, to be validly registered at any
relevant land registry, to the extent (in the case of registering any Security
Interest) not being performed by counsel to the Finance Parties).

 

85

--------------------------------------------------------------------------------

 


 

23.2         Repair

 

Each Propco will or will procure that it will repair and keep in good and
substantial repair and condition its Property and any other machinery and
equipment forming part of its Property.

 

23.3         Pay rents, charges and Taxes

 

Each Propco will punctually pay or cause to be paid and indemnify the Agent
within fifteen Business Days of written demand (and as a separate covenant any
Receiver or Receivers appointed by it) against all existing and future material
rents, Taxes, fees, renewal fees, charges, assessments, impositions and
outgoings whatsoever whether imposed by agreement or by statute or otherwise and
whether in the nature of capital or revenue and even though of a wholly novel
character which now or at any time during the continuance of the security
constituted by or pursuant to this Agreement are payable in respect of its
Property or any part thereof.

 

23.4         Entry to Inspect

 

(a)           Each Propco shall permit the Agent to enter a Property for
inspection purposes with or without agents appointed by it provided that the
foregoing right may only be exercised:

 

(i)            not more than once in any Financial Quarter; or

 

(ii)           at any reasonable time, on reasonable notice, if an Event of
Default is continuing,

 

and at the sole cost of the Agent and the Lenders.

 

(b)           The exercise by the Agent of its powers under this clause 23.4
will not render any Finance Party liable to amount as mortgagee in possession.

 

23.5         Insurance

 

(a)           The Obligors ensure that there is effected and maintained at all
times the insurance required as a prudent company in the same business as such
Propco would effect, such insurance to include:

 

(i)            business interruption insurance for the period of restoration
plus an extended period of 12 months following the resumption of operations;

 

(ii)           third party liability insurance in respect of the Properties; and

 

(iii)          property owners public liability insurance.

 

(b)           All insurances required under this clause must be with an
insurance company or underwriter that has a required rating.

 

(c)           The Obligors shall ensure at all times that (subject to
availability in the relevant market in respect of terrorism insurance) all
Insurance Policies in respect of the Properties contain:

 

(i)            a term providing that the Security Trustee (as agent and trustee
for the Finance Parties) is named as co-insured and first loss payee on all
insurance policies in respect of amounts over £20,000;

 

86

--------------------------------------------------------------------------------


 

(ii)           a waiver of subrogation clause and a mortgagee clause whereby
such Insurance Policy will not be vitiated or avoided as against a mortgagee or
security holder in the event of or as a result of any misrepresentation, act,
neglect or failure to make disclosure on the part of the insured party (other
than the Finance Parties);

 

(iii)          terms prohibiting the insurer from vitiating or avoiding any
Insurance Policy in respect of a Property as against a mortgagee in the event of
any misrepresentation, act, neglect or failure to make full disclosure on the
Propco’s part or on the part of the tenant provided that the mortgagee shall as
soon as reasonably practicable on becoming aware thereof give notice to the
relevant insurer. If, as a condition of maintaining the Insurance Policy, the
insurer requires that an additional premium is payable, the relevant Propco
shall pay such additional premium or procure that such premium is paid within
the time period specified by the insurer;

 

(iv)          terms providing that it shall not be invalidated so far as the
Agent is concerned for failure to pay any premium due including any additional
premium under paragraph (c)(iii) above without the insurer first giving to the
Agent not less than ten days’ written notice; and

 

(v)           terms under which:

 

(A)          all proceeds paid under such Insurance Policy of £20,000 or more in
respect of any claim or series of related claims are paid to the Security
Trustee as first loss payee, all other proceeds being paid to the relevant
member of the Group;

 

(B)           if notified by the Agent that an Event of Default is continuing,
all proceeds under the business interruption insurance shall be paid to the
Agent. In all other circumstances, such proceeds shall be paid to the relevant
member of the Group.

 

(d)           The Agent may request an Obligor to ensure that the Agent is
provided with details of any Insurance Policy and may, if it reasonably
considers that clause 23.5(a) is not complied with, require the relevant
Obligors to ensure that the amount insured is increased by, and/or amend the
category of risks covered by, any such Insurance Policy to such extent and in
such manner as the Agent, acting reasonably, may consider necessary to comply
with clause 23.5(a) and the relevant Obligors will as soon as reasonably
practicable ensure that such request is complied with.

 

(e)           The Obligors will:

 

(i)            ensure that there has been given to the Agent such information in
connection with the Insurance Policies as they may receive under the terms of
the Management Agreement and shall ensure that the Agent is notified of renewals
made and material variations or cancellations of Insurance Policies made or, to
the knowledge of the relevant Obligor, threatened or pending;

 

(ii)           ensure that the Agent is notified of any material changes to its
insurance cover made from time to time;

 

(iii)          not do or permit anything to be done which may make void or
voidable any Insurance Policy; and

 

87

--------------------------------------------------------------------------------


 

(iv)          duly and punctually ensure that all premiums are paid (including
any additional premium under paragraph (c)(iii) above) and ensure other monies
payable under all Insurance Policies are paid and promptly, upon request by the
Agent, ensure that the Agent is provided with a copy or sufficient extract of
every Insurance Policy together with the premium receipts or other evidence of
the payment thereof. If the relevant Obligors fail to pay any premium or
additional premium, the Agent shall be entitled to do so on its behalf and such
Obligor shall reimburse such amounts to the Agent on demand.

 

(f)            The Obligors shall at all times ensure that each policy relating
to ownership insurance in relation to a Property will name each Propco as an
additional insured with the Security Trustee named as first loss payee and will
ensure that each Insurance Policy contains a provision under which, save as
otherwise provided in this Agreement, the proceeds of the insurance are payable
directly to the Agent.

 

(g)           If the Obligors do not comply with their obligations in respect of
any Insurance Policy, the Agent may (without any obligation to do so) effect or
renew any such Insurance Policy in its own name (and not in any way for the
benefit of that Obligor) and the monies expended by the Agent on so effecting or
renewing any such insurance shall be reimbursed by the Obligors to the Agent on
demand.

 

(h)           Subject to the terms of any relevant Lease Agreement all proceeds
of insurance in respect of the Properties shall be used in accordance with
clause 8 (Mandatory prepayment) subject to terms of the Insurance Policy and
unless otherwise specified in this Agreement.

 

23.6         Compulsory Acquisition

 

(a)           Each Propco shall promptly notify the Agent if any government
agency or authority makes an order for the compulsory purchase of any part of a
Property.

 

(b)           On receipt of a notice in accordance with paragraph (a) above, the
Agent shall be entitled to required a revised Valuation of that Property (at the
cost of the Borrowers), which Valuation shall ignore any part of that Property
the subject of that compulsory purchase.

 

23.7         Management Arrangements

 

No Propco shall appoint a manager of its Property (other than pursuant to the
Management Agreements) without the prior written approval of the Agent (such
approval not to be unreasonably withheld or delayed).

 

23.8         Other Agreements

 

Each Propco shall comply in all material respects with the terms of all
agreements, assignments, contracts, conveyances, grants and other agreements and
documents for the time being binding on it or affecting its Property for or its
use or enjoyment and not take any action which, or omit to take any action the
omission which, results in any of its interests or estates in its Property being
adversely affected, in each case where failure to act or where such act or
non-compliance would be reasonably likely to have a Material Adverse Effect.

 

88

--------------------------------------------------------------------------------


 

23.9         Obligation under leases

 

Each Propco shall punctually pay the rents reserved by and observe and perform
in all material respects the other material covenants, agreements or obligations
on its part to be observed and performed which are contained in any lease,
agreement for lease, tenancy agreement or licence to occupy relating to any
Property and enforce the observance and performance by the landlord or licensor
of its material obligations under any such document.

 

23.10       Notices

 

Each Propco shall supply to the Agent copies of any notice, order or proposal
affecting its Property in each case which could reasonably be expected to have a
Material Adverse Effect (if not already supplied pursuant to other provisions of
this Agreement):

 

(a)           within seven days of receipt where it is received from any
competent authority or tenant; and

 

(b)           within three days of receipt where it is received from any
landlord,

 

(c)           and consult with the Agent as to the action to be taken in respect
of such notice.

 

23.11       Building Operations

 

(a)           Each Opco shall complete with reasonable expedition any building
operations to the reasonable satisfaction of any competent authority and any
Health Authority and in conformity with all requisite planning and by-law
consents where failure to do so would be reasonably likely to have a Material
Adverse Effect.

 

(b)           Each Propco shall:

 

(i)                                     comply with any conditions attached to
any planning permission and comply with all agreements or undertakings under any
planning legislation and (save as permitted by clause 23.12 (Restrictions)) not
carry out any development on or of any Property; and

 

(ii)                                  not make any application for any planning
permission or enter into any agreements or undertakings under any planning
legislation without the prior written consent of the Agent (acting reasonably).

 

23.12       Restrictions

 

No Propco shall without the prior written consent of the Agent:

 

(a)                                  save in the ordinary course of business,
carry out any building work on its Property, or make any structural alteration
to any building on its Property or apply for any planning consent for the
development or change of use of its Property, or at any time sever, remove or
dispose of any fixture on it if any such action would be reasonably likely to
have a Material Adverse Effect; or

 

(b)                                 enter into any onerous or restrictive
obligation affecting its Property or create or permit to arise any overriding
interest or any easement or right whatever in or over it which would be
reasonably likely to have a Material Adverse Effect.

 

89

--------------------------------------------------------------------------------


 

24                                  General undertakings

 

The undertakings in this clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

24.1                           Authorisations

 

Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect and, if so requested by any Lender (through
the Agent), supply certified copies to the Agent of, any Authorisation required
under any law or regulation of a Relevant Jurisdiction to:

 

(i)            enable it to perform its obligations under the Transaction
Documents;

 

(ii)           ensure the legality, validity, enforceability or admissibility in
evidence of any Transaction Document; and

 

(iii)          carry on its business where failure to do so has or is reasonably
likely to have a Material Adverse Effect.

 

24.2                           Compliance with laws

 

Each Obligor shall (and the Parent shall ensure that each member of the Group
will) comply in all respects with all laws and regulations to which it may be
subject, if failure so to comply has or is reasonably likely to have a Material
Adverse Effect.

 

24.3                           Management Agreements

 

(a)           No Obligor will amend, vary, novate, supplement, supersede, waive
or terminate any term of its Management Agreement in any material respect.

 

(b)           Each Obligor will observe and comply with each obligation
contained in its Management Agreement in all material respects.

 

(c)           No Obligor shall appoint a manager of its Business without the
prior written approval of the Agent (such approval not to be unreasonably
withheld or delayed).

 

24.4                           Environmental compliance

 

Each Obligor shall (and the Parent shall ensure that each member of the Group
will):

 

(a)           comply with all Environmental Law;

 

(b)           obtain, maintain and ensure compliance with all requisite
Environmental Permits; and

 

(c)           implement procedures to monitor compliance with and to prevent
liability under any Environmental Law,

 

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.

 

24.5                           Environmental claims

 

(a)           Each Obligor shall (through the Parent) promptly upon becoming
aware of the same, inform the Agent in writing of:

 

90

--------------------------------------------------------------------------------


 

(i)            any Environmental Claim against any member of the Group which is
current, pending or threatened; and

 

(ii)           any facts or circumstances which are reasonably likely to result
in any Environmental Claim being commenced or threatened against any member of
the Group,

 

where the claim, is reasonably likely to be adversely determined and if so
determined against that member of the Group, would be reasonably likely to have
a Material Adverse Effect.

 

(b)           Each Obligor shall (through the Parent), promptly upon
notification of the same, inform the Agent in writing of any failure to comply
with any health or hygiene law or regulation, rectify such failure and comply
with any terms and conditions of such notice in each case where failure to do so
has or is reasonably likely to have a Material Adverse Effect.

 

(c)           Each Obligor shall indemnify each Finance Party against any loss
or damage incurred by that Finance Party (acting reasonably) as a result of any
actual or alleged breach by the Obligors of any Environmental Law.

 

24.6         Taxation

 

(a)           Each Obligor shall (and the Parent shall ensure that each member
of the Group will):

 

(i)            ensure that any stamp duty or stamp duty land tax payable in
respect of the Transaction Documents or any related document or in respect of
any Property acquired after the date of this Agreement is promptly paid within
the time period allowed without incurring penalties;

 

(ii)           pay and discharge all Taxes due and payable by or assessed upon
it within the time period allowed without incurring penalties unless and only to
the extent that:

 

(A)          such payment is being contested in good faith;

 

(B)           adequate reserves are being maintained for those Taxes and the
costs required to contest them which have been disclosed in its latest financial
statements delivered to the Agent under clause 22.1 (Financial definitions); and

 

(C)           such payment can be lawfully withheld and failure to pay those
Taxes does not have, or is not reasonably likely to have, a Material Adverse
Effect;

 

(iii)          maintain its tax residence solely in its jurisdiction of
incorporation;

 

(iv)          in the case of an Obligor incorporated in Jersey which is zero
rated pursuant to Article 123C of the Income Tax (Jersey) Law 1961 from Jersey
income tax, not have its tax residence in a jurisdiction outside Jersey;

 

(v)           not surrender trading losses or other amounts eligible to be
surrendered by way of group relief (in accordance with Chapter IV Part X of the
Taxes Act) except insofar as such surrender is made between any of the
following: the Company or any Opco;

 

91

--------------------------------------------------------------------------------

 


 

(vi)          in the case of any Obligor incorporated in Jersey maintain its tax
rate at zero pursuant to Article 123C of the Income Tax (Jersey) Law 1961;

 

(vii)         promptly deal with all requisitions in respect of any land
transaction return form and shall ensure that a certificate of payment is issued
by HM Revenue & Customs as soon as possible;

 

(b)                                 No member of the Group may change its
residence for Tax purposes.

 

(c)                                  Where liability to any Tax (including stamp
duty and stamp duty land tax) is being contested and the Agent considers that
failure to pay such Tax is likely to have a Material Adverse Effect, such Tax,
together with any interest or penalty, shall be promptly paid upon request by
the Agent within the time period allowed without incurring penalties.

 

(d)                                 If any Obligor fails to comply with clause
24.6(c), the Agent may pay the relevant Tax together with any interest or
penalty and the relevant Obligor shall promptly on demand indemnify the Agent
for such amount so paid.

 

(e)                                  Each Obligor shall promptly on demand
indemnify each Finance Party for any loss incurred as a consequence of failure
to comply with clauses 24.6(a), (b) or (c).

 

(f)                                    The Parties acknowledge that in relation
to any action taken by the Agent under clause 24.6(d) the Agent is acting as
agent of the Borrower.

 

24.7         VAT status

 

No Obligor shall form or be a member of any Value Added Tax group for the
purposes of section 43 of the Value Added Tax Act 1994 other than a group the
other member or members of which are any Opco or the Company only.

 

24.8         Withholding tax

 

No Obligor shall take any action which will prejudice any approval under the
Taxation of Income (Non-Resident Landlords) Regulations 1995 for an Opco to pay
rent to the relevant Propco without making any deduction or withholding for or
on account of UK income tax.

 

24.9         Merger

 

No Obligor shall (and the Parent shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger, consolidation or corporate
reconstruction.

 

24.10       Change of business

 

(a)           The Parent shall procure that no substantial change is made to the
general nature or scope of the business of the Parent, the Obligors or the Group
taken as a whole from that carried on by the Group at the date of this
Agreement.

 

(b)           The Parent shall, and shall procure that each member of the Group
shall, have the right and is duly qualified to conduct its business from time to
time and does conduct its business in all Relevant Jurisdictions in accordance
with established operating procedures for Care Homes and as required by any
Health Authority, local authority or otherwise and does all things reasonably
necessary to obtain, preserve and keep in full force and effect all rights
necessary for the conduct of its business, including all

 

92

--------------------------------------------------------------------------------


 

franchises, contracts, licences, consents, the failure to ensure which or the
absence of which would or would be reasonably likely to have a Material Adverse
Effect.

 

24.11       Acquisitions

 

(a)           No Obligor shall (and the Parent shall ensure that no other member
of the Group will):

 

(i)                                     acquire a company or any shares or
securities or a business or undertaking (or, in each case, any interest in any
of them); or

 

(ii)                                  incorporate a company.

 

(b)           Clause 24.11(a) does not apply to an acquisition of a company, of
shares, securities or a business or undertaking (or, in each case, any interest
in any of them) or the incorporation of a company which is a Permitted
Acquisition or a Permitted Transaction.

 

24.12       Joint ventures

 

No Obligor shall (and the Parent shall ensure that no member of the Group will):

 

(a)                                  enter into, invest in or acquire (or agree
to acquire) any shares, stocks, securities or other interest in any Joint
Venture; or

 

(b)                                 transfer any assets or lend to or guarantee
or give an indemnity for or give Security for the obligations of a Joint Venture
or maintain the solvency of or provide working capital to any Joint Venture (or
agree to do any of the foregoing).

 

24.13       Holding Companies

 

Neither the Parent nor the Company shall trade, carry on any business, own any
assets or incur any liabilities except for:

 

(a)           the provision of administrative services (excluding treasury
services) to other members of the Group of a type customarily provided by a
holding company to its Subsidiaries;

 

(b)           ownership of shares in its Subsidiaries, intra-Group debit
balances, intra-Group credit balances and other credit balances in bank
accounts, cash and Cash Equivalent Investments but only if those shares, credit
balances, cash and Cash Equivalent Investments are subject to the Transaction
Security;

 

(c)                                  in the case of each Propco, contracts for
the development of and then ownership of the Property which belongs to it and
incurring obligations customarily incidental thereto (including pursuant to the
Lease Agreement) and the ownership and supply of F&E relating to the relevant
Property; and

 

(d)                                 any liabilities under the Transaction
Documents to which it is a party and professional fees and administration costs
in the ordinary course of business as a holding company.

 

24.14       Preservation of assets

 

Each Obligor shall (and the Parent shall ensure that each member of the Group
will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets

 

93

--------------------------------------------------------------------------------


 

necessary or desirable in the conduct of its business where failure to so do is,
or is reasonably likely to have a Material Adverse Effect.

 

24.15       Pari passu ranking

 

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party or Hedge Counterparty against it under the Finance
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors except those creditors whose claims are mandatorily
preferred by laws of general application to companies.

 

24.16       Negative pledge

 

In this Agreement, Quasi-Security means an arrangement or transaction described
in clause 24.16(b).

 

(a)           No Obligor shall (and the Parent shall ensure that no other member
of the Group will) create or permit to subsist any Security over any of its
assets.

 

(b)           No Obligor shall (and the Parent shall ensure that no other member
of the Group will):

 

(i)            sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor or any other
member of the Group;

 

(ii)           sell, transfer or otherwise dispose of any of its receivables on
recourse terms;

 

(iii)          enter into any arrangement under which money or the benefit of a
bank or other account may be applied, set-off or made subject to a combination
of accounts; or

 

(iv)          enter into any other preferential arrangement having a similar
effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(c)           Clauses 24.16(a) and 24.16(b) do not apply to any Security or (as
the case may be) Quasi-Security, which is Permitted Security or a Permitted
Transaction.

 

24.17       Disposals

 

(a)           No Obligor shall (and the Parent shall ensure that no member of
the Group will) enter into a single transaction or a series of transactions
(whether related or not) and whether voluntary or involuntary to sell, lease,
transfer or otherwise dispose of all or any part of any asset.

 

(b)           Clause 24.17(a) above does not apply to any sale, lease, transfer
or other disposal which is:

 

(i)            a Permitted Disposal (other than a disposal, to another member of
the Group, of a creditor’s rights under a Structural Intra-Group Loan);

 

(ii)           a Permitted Transaction (other than a disposal, to another member
of the Group, of a creditor’s rights under a Structural Intra-Group Loan).

 

94

--------------------------------------------------------------------------------


 

24.18       Arm’s length basis

 

(a)                                  No Obligor shall (and the Parent shall
ensure no member of the Group will) enter into any transaction with any person
except on arm’s length terms and for full market value.

 

(b)           Clause 24.19(a) (Loans or credit) does not apply to:

 

(i)            intra-Group loans permitted under clause 24.19 (Loans or credit);

 

(ii)           fees, costs and expenses payable under the Transaction Documents
in the amounts set out in the Transaction Documents delivered to the Agent under
clause 4.1 (Initial conditions precedent) or agreed by the Agent; or

 

(iii)          any Permitted Transaction.

 

24.19       Loans or credit

 

(a)                                  No Obligor shall (and the Parent shall
ensure that no member of the Group will) be a creditor in respect of any
Financial Indebtedness.

 

(b)                                 Clause 24.19(a) does not apply to a
Permitted Loan or a Permitted Transaction.

 

24.20       No Guarantees or indemnities

 

(a)           No Obligor shall (and the Parent shall ensure that no member of
the Group will) incur or allow to remain outstanding any guarantee in respect of
any obligation of any person.

 

(b)           Clause 24.20(a) does not apply to a Permitted Guarantee or a
Permitted Transaction.

 

24.21       Dividends and share redemption

 

(a)           Except as permitted under the Intercreditor Deed, the Parent shall
not (and the Parent shall ensure that no member of the Group will):

 

(i)            declare, make or pay any dividend, charge, fee or other
distribution (or interest on any unpaid dividend, charge, fee or other
distribution) (whether in cash or in kind) on or in respect of its share capital
(or any class of its share capital);

 

(ii)           repay or distribute any dividend or share premium reserve;

 

(iii)          pay or allow any member of the Group to pay any management,
advisory or other fee to or to the order of any of the shareholders of the
Parent; or

 

(iv)          redeem, repurchase, defease, retire or repay any of its share
capital or resolve to do so.

 

(b)           Clause 24.21(a) does not apply to a Permitted Distribution.

 

24.22       Profit Participation Deed

 

Except as permitted under the Intercreditor Deed, the Parent and the Company
shall not (and the Parent ensure that no other member of the Group will):

 

95

--------------------------------------------------------------------------------


 

(a)           repay or prepay any principal amount (or capitalised interest)
outstanding under the Profit Participation Deed; or

 

(b)           pay any interest, fee or charge accrued or due under the Profit
Participation Deed.

 

24.23       Financial Indebtedness

 

(a)           No Obligor shall (and the Parent shall ensure that no member of
the Group will) incur or allow to remain outstanding any Financial Indebtedness.

 

(b)           Clause 24.23(a) does not apply to Permitted Financial Indebtedness
or a Permitted Transaction.

 

24.24       Share capital

 

(a)           No Obligor shall (and the Parent shall ensure no member of the
Group will) issue any shares.

 

(b)           Clause 24.24(a) does not apply to a Permitted Share Issue.

 

24.25       Insurance

 

(a)                                  Each Obligor shall (and the Parent shall
ensure that each member of the Group will) effect and maintain, in a form and
amount and with an insurance company or underwriters acceptable to the Security
Trustee such insurance on and in respect of its business and its assets as the
Security Trustee considers a prudent company carrying on the same or
substantially similar business as such member of the Group would effect,
including comprehensive all risks insurance cover (including terrorism) against
the full reinstatement value of each Property and at least 3 years’ loss of rent
for each Property.

 

(b)                                 The Company shall (and the Parent shall
ensure that each Obligor will) procure, promptly upon request, that there is
given to the Security Trustee copies of the insurance in which that Obligor has
an interest and such other information in connection with them as the Security
Trustee may reasonably require as soon as reasonably practicable.

 

24.26       Pensions

 

(a)                                  The Parent shall ensure that all pension
schemes operated by or maintained for the benefit of members of the Group and/or
any of its employees are fully funded based on sections 221 and 222 of the
Pensions Act 2004 and that no action or omission is taken by any member of the
Group in relation to such a pension scheme which has or is reasonably likely to
have a Material Adverse Effect (including, without limitation, the termination
or commencement of winding-up proceedings of any such pension scheme or any
member of the Group ceasing to employ any member of such a pension scheme).

 

(b)                                 The Parent shall promptly notify the Agent
of any material change in the rate of contributions to any pension schemes
mentioned in clause 24.26(a) above paid or recommended to be paid (whether by
the scheme actuary or otherwise) or required (by law or otherwise).

 

96

--------------------------------------------------------------------------------


 

24.27       Access

 

Each Obligor shall (and the Parent shall ensure that each member of the Group
will) (not more than once in every Financial Year unless the Agent reasonably
suspects a Default is continuing or may occur) permit the Agent and/or the
Security Trustee and/or accountants or other professional advisers and
contractors of the Agent or Security Trustee free access at all reasonable times
and on reasonable notice at the risk and cost of the Obligor or the Parent to:

 

(a)           the premises, assets, books, accounts and records of each member
of the Group; and

 

(b)           meet and discuss matters with the Management.

 

24.28       Service contracts

 

The Parent must ensure that there is in place in respect of each Obligor
qualified management with appropriate skills.

 

24.29       Intellectual Property

 

Each Obligor shall (and the Parent shall ensure that each member of the Group
will):

 

(a)                                  preserve and maintain the subsistence and
validity of the Intellectual Property necessary for the business of the relevant
member of the Group;

 

(b)                                 use reasonable endeavours to prevent any
infringement in any material respect of the Intellectual Property;

 

(c)                                  make registrations and pay all registration
fees and Taxes necessary to maintain the Intellectual Property in full force and
effect and record its interest in that Intellectual Property;

 

(d)                                 not use or permit the Intellectual Property
to be used in a way or take any step or omit to take any step in respect of that
Intellectual Property which may materially and adversely affect the existence or
value of the Intellectual Property or imperil the right of any member of the
Group to use such property; and

 

(e)                                  not discontinue the use of the Intellectual
Property,

 

where failure to do so is reasonably likely to have a Material Adverse Effect.

 

24.30       Transaction Documents

 

(a)           No Obligor shall (and the Parent shall ensure that no member of
the Group will) amend, vary, novate, supplement, supersede, waive or terminate
any term of a Transaction Document or any other document delivered to the Agent
pursuant to clause 4.1 (Initial conditions precedent) or clause 28 (Changes to
the Obligors) or enter into any Agreement with any shareholders of the Parent or
any of their Affiliates which is not a member of the Group except in writing:

 

(i)            in accordance with the provisions of clause 38 (Amendments and
waivers);

 

(ii)           to the extent that that amendment, variation, novation,
supplement, superseding, waiver or termination is permitted by the Intercreditor
Deed;

 

97

--------------------------------------------------------------------------------


 

(iii)          prior to or on the first Utilisation Date with the prior written
consent of the Original Lender; or

 

(iv)          after the first Utilisation Date, in a way which:

 

(A)          could not be reasonably expected materially and adversely to affect
the interests of the Lenders; and

 

(B)           the Agent, having been given at least 14 days prior notice of such
action, is of the opinion that such action is not materially detrimental to the
interests of the Lenders.

 

(b)           The Parent shall promptly supply to the Agent a copy of any
document relating to any of the matters referred to in clause 24.30(a)(i) to
24.30(a)(iv) above.

 

(c)           Each Obligor shall (and the Parent shall ensure that each member
of the Group will) comply with the material terms of all Transaction Documents
to which it is party.

 

24.31       Financial assistance

 

Any Obligor which is incorporated in any jurisdiction other than England and
Wales and Jersey shall comply with any law or regulation on financial assistance
or its equivalent in that jurisdiction.

 

24.32       Group bank accounts

 

Each Obligor shall (and the Parent shall ensure member of the Group will) ensure
that all its bank accounts shall be opened and maintained with a Finance Party
or an Affiliate of a Finance Party and are subject to valid Security under the
Transaction Security Documents.

 

24.33       Treasury transactions

 

No Obligor shall (and the Parent will ensure that no member of the Group will)
enter into any Treasury Transaction, other than the hedging transactions
contemplated by the Hedging Agreements.

 

24.34       Compliance with Hedging Agreements

 

The Parent shall ensure that all exchange rate and interest rate hedging
arrangements under the Hedging Agreements are not terminated, varied or
cancelled without the prior written consent of the Agent, save as permitted by
the Intercreditor Deed.

 

24.35       Management

 

Unless the Original Lender’s Commitments are less than 50% of the Total
Commitments:

 

(a)           no Obligor may appoint a chief executive officer or head of
Sunrise UK, or equivalent officer, in addition or in replacement of any such
officer without the prior written consent of the Original Lender (such consent
not to be unreasonably withheld or delayed); and

 

(b)           upon and after satisfaction of 24.45(a) (Conditions subsequent),
each Obligor shall have a non-executive director (acceptable to the Original
Lender), such director holding only consultation rights.

 

98

--------------------------------------------------------------------------------


 

24.36       Auditors

 

The Parent shall ensure that the auditors of each member of the Group are
Auditors.

 

24.37       Further assurance

 

(a)           Each Obligor shall (and the Parent shall ensure that each member
of the Group will) promptly do all such acts or execute all such documents
(including assignments, transfers, mortgages, charges, notices and instructions)
as the Security Trustee may reasonably specify (and in such form as the Security
Trustee may reasonably require) in favour of the Security Trustee or its
nominee(s):

 

(i)            to create, perfect, protect and maintain the Security created or
intended to be created under or evidenced by the Transaction Security Documents
(which may include the execution of a mortgage, charge, assignment or other
Security over all or any of the assets which are, or are intended to be, the
subject of the Transaction Security) or for the exercise of any rights, powers
and remedies of the Security Trustee or the Finance Parties provided by or
pursuant to the Finance Documents or by law;

 

(ii)           to confer on the Security Trustee or confer on the Finance
Parties Security over any property and assets of that Obligor located in any
jurisdiction equivalent or similar to the Security intended to be conferred by
or pursuant to the Transaction Security Documents; and/or

 

(iii)          (if an Event of Default is continuing) to facilitate the
realisation of the assets which are, or are intended to be, the subject of the
Transaction Security.

 

(b)           Each Obligor shall (and the Parent shall ensure each member of the
Group will) take all such action as is available to it (including making all
filings and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any Security conferred or intended to
be conferred on the Security Trustee or the Finance Parties by or pursuant to
the Finance Documents.

 

24.38       NMS Regulations and Health and Safety

 

Each Obligor will:

 

(a)           comply in full in all material respects with the NMS Regulations
if failure to do so would materially adversely affect the trade or business
carried on in any of the Portfolio Assets;

 

(b)           carry out security checks on new employees in accordance with the
NMS Regulations; and

 

(c)           meet in all material respects the standards required by the NMS
Regulations in relation to policies, procedures and records in relation to the
handling of medicines, staff training and human resources generally if failure
to do so would materially adversely affect the trade or business carried on in
any of the Portfolio Assets.

 

24.39       Essential Standards of Quality and Safety

 

Each Obligor will (and will procure that each Registered Manager will):

 

(a)           comply in full in all material respects with the ESQS if failure
to do so;

 

99

--------------------------------------------------------------------------------


 

(b)           could reasonably be expected to have a Material Adverse Effect;
and

 

(c)           meet the standards required by the ESQS in relation to policies,
procedures and records in relation to the handling of medicines, staff training
and human resources generally if failure to do so could reasonably be expected
to have a Material Adverse Effect.

 

24.40       CQC and CSSIW recommendations and actions

 

(a)           Material recommendations and material requirements raised in the
latest CSSIW Inspection Reports in connection with any Portfolio Asset have been
addressed with the CSSIW in all respects within the prescribed time periods if
failure to do so could reasonably be expected to have a Material Adverse Effect.

 

(b)           Improvement actions, compliance actions or warning notice actions
set by the CQC in connection with any Portfolio Asset have been addressed with
the CQC in all respects and within any prescribed time periods if failure to do
so could reasonably be expected to have a Material Adverse Effect.

 

24.41       Welsh Care Standards

 

Each Obligor shall comply in full with the provisions of the Welsh Care
Standards if failure to do so could reasonably be expected to have a Material
Adverse Effect.

 

24.42       Health and Social Care Standards

 

Each Obligor shall (and shall procure that each Registered Manager shall) comply
in full with the provisions of the Health and Social Care Standards if failure
to do so could reasonably be expected to have a Material Adverse Effect.

 

24.43       Licences and Consents

 

All material Authorisations of governmental, judicial and public bodies and
authorities required to be held by each Member of the Group in connection with
the operation of the Portfolio Assets as care homes and the operation of each
Member of the Group have been and are in full force and effect and there has
been no material default outstanding in the performance of any of the terms or
conditions which would be likely to give rise to termination of such
Authorisations.

 

24.44       Syndication and securitisation

 

The Parent shall on request provide reasonable assistance to the Arranger and
the Agent in any syndication and/or Securitisation of the Facility and in the
preparation of any information memorandum or other investor documentation
(including, without limitation, by making Management available for the purpose
of making presentations to, or meeting, potential lending institutions and
investors) and will comply with all reasonable requests for information from
potential syndicate members, investors, the Arranger and the Agent prior to
completion of syndication and/or Securitisation including, without limitation:

 

(a)           co-operating with any rating agency;

 

(b)           executing amendments to the Transaction Documents as are required
for a Securitisation; and

 

100

--------------------------------------------------------------------------------


 

(c)           complying with any listing or similar rules that may apply as a
result of any Securitisation.

 

24.45       Conditions subsequent

 

(a)           The Parent shall, as soon as a suitable candidate can be found but
in any event by no later than 30 days of the date of the Amendment and
Restatement Agreement, ensure that each member of the Group has appointed a
non-executive director (acceptable to the Original Lender) such director holding
only consultation rights.

 

(b)           The Parent shall procure that Dawn Opco Limited shall, as soon as
practicable but in any event no later than 3 Business Days after the date of the
Amendment and Restatement Agreement and following receipt of the same from the
Hedge Counterparty, execute a confirmation with the Hedge Counterparty to
restructure the swap transaction in relation to the Facility on the terms agreed
between the Parent and the Hedge Counterparty in the period immediately prior to
the date of the Amendment and Restatement Agreement.

 

25           Events of Default

 

Each of the events or circumstances set out in this clause 25 is an Event of
Default.

 

25.1         Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

(a)           its failure to pay is caused by:

 

(i)            an administrative or technical error; or

 

(ii)           a Disruption Event; and

 

(b)           payment is made within 3 Business Days of its due date.

 

25.2         Financial covenants and other obligations

 

(a)           Subject to clause 22.4 (Cure) and clause 25.2(b), any requirement
of clause 22 (Financial covenants) is not satisfied or an Obligor does not
comply with any Material Provision.

 

(b)           No Event of Default under clause 25.2(a) will occur in respect of
failure to satisfy 22.2(b) (Interest Cover), clause 22.2(c) (Net Operating
Income (milestone test)), clause 22.2(d) (Net Operating Income (comparable
quarter test)) or clause 22.2(e) (Average Daily Rate), unless such clause has
also failed to have been satisfied on at least any one of its immediately
preceding three testing dates under clause 22.3 (Financial testing).

 

(c)           An Obligor does not comply with any provision of any Transaction
Security Document.

 

101

--------------------------------------------------------------------------------


 

25.3         Other obligations

 

(a)           An Obligor does not comply with any provision of the Finance
Documents (other than those referred to in clause 25.1 (Non-payment) and clause
25.2 (Financial covenants and other obligations)).

 

(b)           No Event of Default under clause 25.3(a) will occur if the failure
to comply is capable of remedy and is remedied within 15 Business Days of the
earlier of:

 

(i)            the Agent giving notice to the Parent or relevant Obligor; and

 

(ii)           the Parent or the relevant Obligor becoming aware of the failure
to comply.

 

25.4         Misrepresentation

 

(a)           Any representation or statement made or deemed to be made by an
Obligor in the Finance Documents or any other document delivered by or on behalf
of any Obligor under or in connection with any Finance Document is or proves to
have been incorrect or misleading when made or deemed to be made.

 

(b)           No Event of Default under clause 25.4(a) will occur if:

 

(i)            the event or circumstance causing the representation or statement
to be incorrect or misleading is capable of remedy; and

 

(ii)           such Obligor shall have remedied such event or circumstance
within 15 Business Days after the earlier of:

 

(A)          the relevant Obligor becoming aware of such incorrect or misleading
representation or statement; and

 

(B)           receipt by the relevant Obligor of written notice from the Agent
to such Obligor requiring the event or circumstance to be remedied.

 

25.5         Cross default

 

(a)           Any Financial Indebtedness of any member of the Group is not paid
when due nor within any originally applicable grace period.

 

(b)           Any Financial Indebtedness of any member of the Group is declared
to be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described).

 

(c)           Any commitment for any Financial Indebtedness of any member of the
Group is cancelled or suspended by a creditor of any member of the Group as a
result of an event of default (however described).

 

(d)           Any creditor of any member of the Group becomes entitled to
declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).

 

(e)           No Event of Default will occur under this clause 25.5 if in
respect of an Opco only, the aggregate amount of Financial Indebtedness falling
within clause 25.5(a) to 25.5(d) (inclusive) is less than £500,000 (or its
equivalent in any other currency or currencies).

 

102

--------------------------------------------------------------------------------


 

25.6         Insolvency

 

(a)           A member of the Group or Sunrise Senior Living, Inc. is unable or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law (in each case other than in
respect of debts owed by an Opco to a Propco and in each case other than by
reason of the value of its assets being less than the amount of its
liabilities), suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with its creditors (other than the Finance Parties or any of them)
with a view to rescheduling any of its indebtedness.

 

(b)           A moratorium is declared in respect of any indebtedness of any
member of the Group or Sunrise Senior Living, Inc.  If a moratorium occurs, the
ending of the moratorium will not remedy any Event of Default caused by that
moratorium.

 

25.7         Insolvency proceedings

 

(a)           Any corporate action, legal proceedings or other procedure or step
is taken in relation to:

 

(i)            the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any member of the Group or
Sunrise Senior Living, Inc.;

 

(ii)           a composition, compromise, assignment or arrangement with any
creditor of any member of the Group or Sunrise Senior Living, Inc.; or

 

(iii)          the appointment of a liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any member of the Group or Sunrise Senior Living, Inc. or any of its assets;

 

or any analogous procedure or step is taken in any jurisdiction.

 

(b)           Clause 25.7(a) shall not apply to any winding-up petition which is
frivolous or vexatious or is discharged, stayed or dismissed within 14 days of
commencement or a transaction agreed by the Majority Lenders.

 

25.8         Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the Group having an aggregate value of £500,000 and is not discharged within 14
days of the commencement of such process.

 

25.9         Security enforcement

 

Any Security Interest over assets of a member of the Group (provided that for
any security set out in paragraphs (a) and (c) of the definition of Permitted
Security it has an aggregate value for the Group greater than £100,000) becomes
enforceable or is enforced.

 

25.10       Unlawfulness and invalidity

 

(a)           It is or becomes unlawful for an Obligor, or any other member of
the Group that is a party to the Intercreditor Deed, to perform any of its
obligations under the Finance

 

103

--------------------------------------------------------------------------------


 

Documents or any Transaction Security created or expressed to be created or
evidenced by the Transaction Security Documents ceases to be effective or any
subordination created under the Intercreditor Deed is or becomes unlawful.

 

(b)           Any obligation or obligations of any Obligor under any Finance
Documents or any other member of the Group under the Intercreditor Deed are not
(subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

 

(c)           Any Finance Document ceases to be in full force and effect or any
Transaction Security, or any subordination created under the Intercreditor Deed,
ceases to be legal, valid, binding, enforceable or effective or is alleged by a
party to it (other than a Finance Party) to be ineffective.

 

25.11       Intercreditor Deed

 

(a)           Any party to the Intercreditor Deed (other than a Finance Party or
an Obligor) fails to comply with the provisions of, or does not perform its
obligations under, the Intercreditor Deed; or

 

(b)           a representation or warranty given by that party in the
Intercreditor Deed is incorrect in any material respect,

 

and, if the non-compliance or circumstances giving rise to the misrepresentation
or breach of warranty are capable of remedy, it is not remedied within 14 days
of the earlier of the Agent giving notice to that party or that party becoming
aware of the non-compliance,  misrepresentation or breach of warranty.

 

25.12       Management Agreements

 

Any person party to a Management Agreement fails to comply with the material
provisions of, or does not perform its material obligations under, a Management
Agreement.

 

25.13       Cessation of business

 

Any member of the Group suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business except as a result
of a Permitted Disposal.

 

25.14       Change of ownership

 

An Obligor (other than the Parent) ceases to be a wholly-owned Subsidiary of the
Parent.

 

25.15       Audit qualification

 

The Auditors of the Group qualify the Annual Financial Statements of the Parent
in a manner which can be reasonably expected to be materially adverse to the
interests of the Finance Parties.

 

25.16       Repudiation and rescission of agreements

 

(a)           An Obligor (or any other relevant party other than a Finance
Party) rescinds or purports to rescind or repudiates or purports to repudiate a
Finance Document or any of the Transaction Security or evidences an intention to
rescind or repudiate a Finance Document or any Transaction Security.

 

104

--------------------------------------------------------------------------------


 

(b)           Any party to the Intercreditor Deed (other than a Finance Party)
rescinds or purports to rescind or repudiates or purports to repudiate any of
those agreements or instruments in whole or in part where to do so has or is
reasonably likely to have a material adverse effect on the interests of the
Lenders under the Finance Documents.

 

25.17       Expropriation

 

By or under the authority of any agency of any state all or a material part of
the assets of a member of the Group are seized, nationalised, expropriated or
compulsorily acquired and taking into account the amount and timing of any
compensation payable such even has or could reasonably be expected to have a
Material Adverse Effect.

 

25.18       Litigation

 

Any litigation, arbitration or administrative or regulatory proceeding is
commenced by or against a member of the Group which could reasonably be expected
to be adversely determined and, if so determined, could reasonably be expected
to have (whether by itself or together with any related claims) a Material
Adverse Effect.

 

25.19       Judgement Default

 

Any member of the Group fails to comply with a binding, final non-appealable
judgement or order to pay an amount where the aggregate amount for all members
of the Group subject to any such failure exceeds £100,000.

 

25.20       Material adverse change

 

Any event or circumstance occurs which has or could reasonably be expected to
have a material adverse effect on the ability of any Obligor to meet its payment
obligations under the Finance Documents after taking into account the financial
resources available to it and other members of the Group.

 

25.21       Health Care Standards

 

(a)           A Revocation Event has occurred and is continuing at any time
where that event could reasonably be expected to have a Material Adverse Effect.

 

(b)           In this clause:

 

(i)            Revocation Event means:

 

(A)          a notice or order is issued under the Welsh Care Standards
requiring a member of the Group to suspend or terminate the provision of
healthcare or other services at any Portfolio Asset occupied by it;

 

(B)           a notice or order is issued under the Health and Social Care
Standards which requires a member of the Group to suspend or terminate the
provision of healthcare or other services at any Portfolio Asset occupied by it;

 

(C)           any operating licence or registration required by any Health
Authority which is necessary for the operation of any Portfolio Asset is not
maintained;

 

105

--------------------------------------------------------------------------------


 

unless a member of the Group demonstrates to the satisfaction of the Agent that:

 

(A)          the relevant person is not entitled to serve the notice or to order
any such termination or suspension and such member of the Group is contesting
the notice, such suspension or termination in good faith and is diligently
pursuing appropriate proceedings; or

 

(B)           in respect of a notice under clause 25.21(b)(i)(B), a member of
the Group is making representations in good faith under the Health and Safety
Care Standards, and

 

such Revocation Event ends (including, without limitation, any such suspension,
cancellation or termination is rescinded and such licences or registrations are
again in full force and effect) within 60 days of commencement of the Revocation
Event; and

 

(ii)           a Revocation Event is continuing if:

 

(A)          the notice or order that gave rise to the Revocation Event has not
been cancelled or withdrawn or complied with;

 

(B)           any operating licence or registration required by any Health
Authority which is necessary for the operation of any of the Portfolio Assets is
not maintained; or

 

(C)           the provision of healthcare or other services the termination or
suspension of which gave rise to the Revocation Event has not lawfully
recommenced or resumed.

 

25.22       Acceleration

 

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Parent:

 

(a)           cancel the Total Commitments at which time they shall immediately
be cancelled;

 

(b)           declare that all or part of the Utilisations, together with
accrued interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;

 

(c)           declare that all or part of the Utilisations be payable on demand,
at which time they shall immediately become payable on demand by the Agent on
the instructions of the Majority Lenders; and/or

 

(d)           exercise or direct the Security Trustee to exercise any or all of
its rights, remedies, powers or discretions under the Finance Documents.

 

26                                  Changes to the Lenders

 

26.1                           Assignments and transfers by the Lenders

 

Subject to this clause 26 and to clause 27 (Restriction on Debt Purchase
Transactions), a Lender (Existing Lender) may:

 

106

--------------------------------------------------------------------------------


 

(a)           assign any of its rights; or

 

(b)           transfer by novation any of its rights and obligations,

 

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in, or established for
the purpose of making, purchasing or investing in loans, securities or other
financial assets (New Lender).

 

26.2         Conditions of assignment or transfer

 

(a)           An assignment will only be effective on:

 

(i)                                     receipt by the Agent (whether in the
Assignment Agreement or otherwise) of written confirmation from the New Lender
(in form and substance satisfactory to the Agent) that the New Lender will
assume the same obligations to the other Finance Parties and the other Secured
Parties as it would have been under if it was an Original Lender;

 

(ii)                                  the New Lender entering into the
documentation required for it to accede as a party to the Intercreditor Deed;
and

 

(iii)                               the performance by the Agent of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to such assignment to a New Lender, the completion
of which the Agent shall promptly notify to the Existing Lender and the New
Lender.

 

(b)           A transfer will only be effective if the New Lender enters into
the documentation required for it to accede as a party to the Intercreditor Deed
and if the procedure set out in clause 26.5 (Procedure for transfer) is complied
with.

 

(c)           If:

 

(i)            a Lender assigns or transfers any of its rights or obligations
under the Finance Documents or changes its Facility Office; and

 

(ii)           as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under clause 15 
(Increased costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that clause to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred.

 

(d)           Each New Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 

107

--------------------------------------------------------------------------------


 

26.3         Assignment or transfer fee

 

Unless the Agent otherwise agrees and excluding an assignment or transfer:

 

(a)           to an Affiliate of a Lender; or

 

(b)           to a Related Fund,

 

the New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £3,000.

 

26.4         Limitation of responsibility of Existing Lenders

 

(a)           Unless expressly agreed to the contrary, an Existing Lender makes
no representation or warranty and assumes no responsibility to a New Lender for:

 

(i)            the legality, validity, effectiveness, adequacy or enforceability
of the Transaction Documents, the Transaction Security or any other documents;

 

(ii)           the financial condition of any Obligor;

 

(iii)          the performance and observance by any Obligor or any other member
of the Group of its obligations under the Transaction Documents or any other
documents; or

 

(iv)          the accuracy of any statements (whether written or oral) made in
or in connection with any Transaction Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)           Each New Lender confirms to the Existing Lender and the other
Finance Parties that it:

 

(i)            has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of each
Obligor and its related entities in connection with its participation in this
Agreement and has not relied exclusively on any information provided to it by
the Existing Lender or any other Finance Party in connection with any
Transaction Document or the Transaction Security; and

 

(ii)           will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities and of the risks
arising under or in connection with the Finance Documents on the terms set out
in clause 29.15 (Credit appraisal by the Lenders) whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)           Nothing in any Finance Document obliges an Existing Lender to:

 

(i)            accept a re-transfer or re-assignment from a New Lender of any of
the rights and obligations assigned or transferred under this clause 26; or

 

(ii)           guarantee, indemnify or otherwise hold harmless a New Lender in
respect of any cost, loss or liability directly or indirectly incurred by the
New Lender by reason of the non-performance by any Obligor of its obligations
under the Transaction Documents or otherwise.

 

108

--------------------------------------------------------------------------------


 

26.5         Procedure for transfer

 

(a)           Subject to the conditions set out in clause 26, a transfer is
effected in accordance with clause 26.5(c) when the Agent executes an otherwise
duly completed Transfer Certificate delivered to it by the Existing Lender and
the New Lender. The Agent shall, subject to clause 26.5(b), as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.  Each Obligor and each Finance Party (other than the Existing
Lender and the Agent) irrevocably authorises the Agent to execute on its behalf
each duly completed Transfer Certificate delivered to the Agent and acknowledges
that it will be bound by such transfer.

 

(b)           The Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

(c)           Subject to clause 26.10 (Pro rata interest settlement), on the
Transfer Date:

 

(i)            to the extent that in the Transfer Certificate the Existing
Lender seeks to transfer by novation its rights and obligations under the
Finance Documents and in respect of the Transaction Security each of the
Obligors and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and in respect of the
Transaction Security and their respective rights against one another under the
Finance Documents and in respect of the Transaction Security shall be cancelled
(Discharged Rights and Obligations);

 

(ii)           each of the Obligors and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor or other
member of the Group and the New Lender have assumed and/or acquired the same in
place of that Obligor and the Existing Lender;

 

(iii)          the Agent, the Arranger, the Security Trustee, the New Lender and
the other Lenders shall acquire the same rights and assume the same obligations
between themselves and in respect of the Transaction Security as they would have
acquired and assumed had the New Lender been an Original Lender with the rights,
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Agent, the Arranger, the Security Trustee and the Existing
Lender shall each be released from further obligations to each other under the
Finance Documents; and

 

(iv)          the New Lender shall become a Party as a Lender.

 

26.6         Procedure for assignment

 

(a)           Subject to the conditions set out in clause 26.2 (Conditions of
assignment or transfer) an assignment may be effected in accordance with clause
26.6(c) below when the Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender.  The Agent
shall, subject to clause 26.6(b) below, as soon as reasonably practicable after
receipt by it of a duly completed Assignment Agreement appearing on its face to
comply with the terms of

 

109

--------------------------------------------------------------------------------

 


 

this Agreement and delivered in accordance with the terms of this Agreement,
execute that Assignment Agreement.

 

(b)           The Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the assignment to such
New Lender.

 

(c)           Subject to clause 26.10 (Pro rata interest settlement), on the
Transfer Date:

 

(i)            the Existing Lender will assign absolutely to the New Lender its
rights under the Finance Documents and in respect of the Transaction Security
expressed to be the subject of the assignment in the Assignment Agreement;

 

(ii)           the Existing Lender will be released from the obligations
(Relevant Obligations) expressed to be the subject of the release in the
Assignment Agreement (and any corresponding obligations by which it is bound in
respect of the Transaction Security); and

 

(iii)          the New Lender shall become a Party as a “Lender” and will be
bound by obligations equivalent to the Relevant Obligations.

 

(d)           Lenders may utilise procedures other than those set out in this
clause 26.6 to assign their rights under the Finance Documents (but not, without
the consent of the relevant Obligor or unless in accordance with clause 26.5
(Procedure for transfer), to obtain a release by that Obligor from the
obligations owed to that Obligor by the Lenders nor the assumption of equivalent
obligations by a New Lender) provided that they comply with the conditions set
out in clause 26.2 (Conditions of assignment or transfer).

 

26.7         Copy of Transfer Certificate, Assignment Agreement or Increase
Confirmation to Parent

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Parent a copy of that Transfer Certificate, Assignment Agreement or
Increase Confirmation.

 

26.8         Accession of Hedge Counterparties

 

Any person which becomes a party to the Intercreditor Deed as a Hedge
Counterparty shall, at the same time, become a Party to this Agreement as a
Hedge Counterparty in accordance with clause 18.8 (Creditor/Agent Accession
Undertaking) of the Intercreditor Deed.

 

26.9         Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this clause 26, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time create Security in or over (whether by way of collateral or otherwise) all
or any of its rights under any Finance Document to secure obligations of that
Lender including, without limitation:

 

(a)           any Security to secure obligations to a federal reserve or central
bank; and

 

(b)           in the case of any Lender which is a fund any Security granted to
any holders (or trustee or representatives of holders) of obligations owed, or
securities issued, by that Lender as security for those obligations or
securities,

 

110

--------------------------------------------------------------------------------


 

except that no such Security shall:

 

(i)            release a Lender from any of its obligations under the Finance
Documents or substitute the beneficiary of the relevant Security for the Lender
as a party to any of the Finance Documents; or

 

(ii)           require any payments to be made by an Obligor or grant to any
person any more extensive rights than those required to be made or granted to
the relevant Lender under the Finance Documents.

 

26.10       Pro rata interest settlement

 

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to clause 26.5 (Procedure for transfer) or any
assignment pursuant to clause 26.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 

(a)                                  any interest or fees in respect of the
relevant participation which are expressed to accrue by reference to the lapse
of time shall continue to accrue in favour of the Existing Lender up to but
excluding the Transfer Date (Accrued Amounts) and shall become due and payable
to the Existing Lender (without further interest accruing on them) on the last
day of the current Interest Period (or, if the Interest Period is longer than
six Months, on the next of the dates which falls at six Monthly intervals after
the first day of that Interest Period); and

 

(b)                                 the rights assigned or transferred by the
Existing Lender will not include the right to the Accrued Amounts so that, for
the avoidance of doubt:

 

(i)            when the Accrued Amounts become payable, those Accrued Amounts
will be payable for the account of the Existing Lender; and

 

(ii)           the amount payable to the New Lender on that date will be the
amount which would, but for the application of this clause 26.10, have been
payable to it on that date, but after deduction of the Accrued Amounts.

 

27                                  Restriction on Debt Purchase Transactions

 

27.1                           Prohibition on Debt Purchase Transactions by the
Group

 

The Parent shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is and/or be a Lender or a party
to a Debt Purchase Transaction of the type referred to in paragraphs (b) or
(c) of the definition of Debt Purchase Transaction.

 

27.2                           Disenfranchisement on Debt Purchase Transactions
entered into by Sponsor Affiliates

 

(a)           For so long as a Sponsor Affiliate (i) beneficially owns a
Commitment or (ii) has entered into a sub-participation agreement relating to a
Commitment or other agreement or arrangement having a substantially similar
economic effect and such agreement or arrangement has not been terminated:

 

(i)                                     in ascertaining the Majority Lenders or
whether any given percentage (including, for the avoidance of doubt, unanimity)
of the Total Commitments has been obtained to approve any request for a consent,
waiver, amendment

 

111

--------------------------------------------------------------------------------


 

or other vote under the Finance Documents such Commitment shall be deemed to be
zero; and

 

(ii)           for the purposes of clause 38.3 (Exceptions), such Sponsor
Affiliate or the person with whom it has entered into such sub-participation,
other agreement or arrangement shall be deemed not to be a Lender (unless in the
case of a person not being a Sponsor Affiliate it is a Lender by virtue
otherwise than by beneficially owning the relevant Commitment).

 

(b)           Each Lender shall, unless such Debt Purchase Transaction is an
assignment or transfer, promptly notify the Agent in writing if it knowingly
enters into a Debt Purchase Transaction with a Sponsor Affiliate (Notifiable
Debt Purchase Transaction), such notification to be substantially in the form
set out in part 1 (Form of Notice on Entering into Notifiable Debt Purchase
Transaction) of schedule 14.

 

(c)           A Lender shall promptly notify the Agent if a Notifiable Debt
Purchase Transaction to which it is a party:

 

(i)            is terminated; or

 

(ii)           ceases to be with a Sponsor Affiliate,

 

such notification to be substantially in the form set out in part 2 (Form of
Notice on Termination of Notifiable Debt Purchase Transaction / Notifiable Debt
Purchase Transaction ceasing to be with Sponsor Affiliate) of schedule 14.

 

(d)           Each Sponsor Affiliate that is a Lender agrees that:

 

(i)                                     in relation to any meeting or conference
call to which all the Lenders are invited to attend or participate, it shall not
attend or participate in the same if so requested by the Agent or, unless the
Agent otherwise agrees, be entitled to receive the agenda or any minutes of the
same; and

 

(ii)                                  in its capacity as Lender, unless the
Agent otherwise agrees, it shall not be entitled to receive any report or other
document prepared at the behest of, or on the instructions of, the Agent or one
or more of the Lenders.

 

28                                  Changes to the Obligors

 

28.1                           Assignment and transfers by Obligors

 

No Obligor or any other member of the Group may assign any of its rights or
transfer (or enter into any transaction or purported transaction the effect of
which is to give rise to a trust in respect of) any of its rights or obligations
under the Finance Documents.

 

28.2                           Additional Borrowers

 

(a)                                  Subject to compliance with the provisions
of clause 21.11(c) and 21.11(d) (“Know your customer” checks), the Parent may
request that any of its wholly owned Subsidiaries becomes a Borrower.  That
Subsidiary shall become a Borrower upon satisfaction of each of the following
conditions:

 

(i)            it is incorporated in the same jurisdiction as an existing
Borrower and all the Lenders approve the addition of that Subsidiary;

 

112

--------------------------------------------------------------------------------


 

(ii)           the Parent and that Subsidiary deliver to the Agent a duly
completed and executed Accession Deed;

 

(iii)          the Subsidiary is (or becomes) a Guarantor prior to becoming a
Borrower;

 

(iv)          the Parent confirms that no Default is continuing or would occur
as a result of that Subsidiary becoming an Additional Borrower and the Parent
confirms this; and

 

(v)           the Agent has received all of the documents and other evidence
listed in part 3 (Conditions precedent required to be delivered by an Additional
Obligor) of schedule 2 in relation to that Additional Borrower, each in form and
substance satisfactory to the Agent.

 

(b)           The Agent shall notify the Parent and the Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in part 3 (Conditions precedent
required to be delivered by an Additional Obligor) of schedule 2.

 

(c)           Upon becoming an Additional Borrower that Subsidiary shall make
any filings (and provide copies of such filings) as required by clause
14.2(k) (Tax gross-up) and clause 14.6(b) (HMRC DT Treaty Passport scheme
confirmation) in accordance with those clauses.

 

28.3         Resignation of a Borrower

 

(a)           With the prior consent of all the Lenders, the Parent may request
that a Borrower ceases to be a Borrower by delivering to the Agent a Resignation
Letter.

 

(b)           If a Borrower is the subject of a Third Party Disposal, the Parent
may request that such Borrower (other than the Parent) ceases to be a Borrower
by delivering to the Agent a Resignation Letter.

 

(c)           The Agent shall accept a Resignation Letter and notify the Parent
and the other Finance Parties of its acceptance if:

 

(i)                                     the Parent has confirmed that no Default
is continuing or would result from the acceptance of the Resignation Letter;

 

(ii)                                  the Borrower is under no actual or
contingent obligations as a Borrower under any Finance Documents;

 

(iii)                               where the Borrower is also a Guarantor
(unless its resignation has been accepted in accordance with clause 28.5
(Resignation of a Guarantor)), its obligations in its capacity as Guarantor
continue to be legal, valid, binding and enforceable and in full force and
effect (subject to the Legal Reservations) and the amount guaranteed by it as a
Guarantor is not decreased (and the Parent has confirmed this is the case); and

 

(iv)                              the Parent has confirmed that it shall ensure
that any relevant Disposal Proceeds will be applied in accordance with clause 8
(Mandatory prepayment).

 

(d)           Upon notification by the Agent to the Parent of its acceptance of
the resignation of a Borrower, that Party shall cease to be a Borrower and shall
have no further rights or

 

113

--------------------------------------------------------------------------------


 

obligations under the Finance Documents as a Borrower except that the
resignation shall not take effect (and the Borrower will continue to have rights
and obligations under the Finance Documents) until the date on which the Third
Party Disposal takes effect.

 

(e)           The Agent may, at the cost and expense of the Parent, require a
legal opinion from counsel to the Agent confirming the matters set out in clause
28.3(c)(iii) and the Agent shall be under no obligation to accept a Resignation
Letter until it has obtained such opinion in form and substance satisfactory to
it.

 

28.4         Additional Guarantors

 

(a)           Subject to compliance with the provisions of clause
21.11(c) (“Know your customer” checks) and 21.11(d) (“Know your customer”
checks), the Parent may request that any of its wholly owned Subsidiaries become
a Guarantor.

 

(b)           A member of the Group shall become an Additional Guarantor if:

 

(i)            the Parent and the proposed Additional Guarantor deliver to the
Agent a duly completed and executed Accession Deed; and

 

(ii)           the Agent has received all of the documents and other evidence
listed in part 3 (Conditions precedent required to be delivered by an Additional
Obligor) of 2 in relation to that Additional Guarantor, each in form and
substance satisfactory to the Agent.

 

(c)           The Agent shall notify the Parent and the other Finance Parties
promptly upon being satisfied that it has received (in form and substance
satisfactory to it) all the documents and other evidence listed in part 3
(Conditions precedent required to be delivered by an Additional Obligor) of
schedule 2.

 

28.5         Resignation of a Guarantor

 

(a)           The Parent may request that a Guarantor (other than the Parent or
the Company) ceases to be a Guarantor by delivering to the Agent a Resignation
Letter if:

 

(i)            that Guarantor is being disposed of by way of a Third Party
Disposal and the Parent has confirmed this is the case; or

 

(ii)           subject to clause 3.2(b)(ii) (Amendments and waivers: Senior
Lenders) of the Intercreditor Deed, all the Lenders have consented to the
resignation of that Guarantor.

 

(b)           Subject to clause 18.11(a) (Resignation of a Debtor) of the
Intercreditor Deed, the Agent shall accept a Resignation Letter and notify the
Parent and the Lenders of its acceptance upon satisfaction of each of the
following conditions:

 

(i)            the Parent has confirmed that no Default is continuing or would
result from the acceptance of the Resignation Letter;

 

(ii)           no payment is due from the Guarantor under clause 19.1 (Guarantee
and indemnity);

 

114

--------------------------------------------------------------------------------


 

(iii)          where the Guarantor is also a Borrower, it is under no actual or
contingent obligations as a Borrower and has resigned and ceased to be a
Borrower under clause 28.3 (Resignation of a Borrower); and

 

(iv)          the Parent has confirmed that it shall ensure that the relevant
Disposal Proceeds will be applied, in accordance with clause 8 (Mandatory
prepayment).

 

(c)           The resignation of that Guarantor shall not be effective until the
date of the relevant Third Party Disposal at which time that company shall cease
to be a Guarantor and shall have no further rights or obligations under the
Finance Documents as a Guarantor.

 

28.6         Repetition of Representations

 

Delivery of an Accession Deed constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in clause 20.33
(Times when representations made) are true and correct in relation to it as at
the date of delivery as if made by reference to the facts and circumstances then
existing.

 

28.7         Resignation

 

If a Borrower or Guarantor is or is proposed to be the subject of a Third Party
Disposal then:

 

(a)           the resignation of that Borrower or Guarantor shall not become
effective until the date of that disposal; and

 

(b)           if the disposal of that Borrower or Guarantor is not made, the
Resignation Letter of that Borrower or Guarantor shall have no effect and the
obligations of that Borrower or Guarantor and the Transaction Security created
or intended to be created by or over that Borrower or Guarantor shall continue
in such force and effect as if that release had not been effected.

 

29           Role of the Agent, the Arranger and others

 

29.1         Appointment of the Agent

 

(a)           Each of the Arranger and the Lenders appoints the Agent to act as
its agent under and in connection with the Finance Documents.

 

(b)           Each of the Arranger and the Lenders authorises the Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

(c)           The Agent is authorised and regulated by the Financial Services
Authority.  Nothing in this Agreement shall require the Agent to carry on an
activity of the kind specified by any provision of Part II (other than article 5
(accepting deposits)) of the Financial Services and Markets Act 2000 (Regulated
Activities) Order 2001 or to lend money to any Borrower in its capacity as
Agent.

 

(d)           The fees, commissions and expenses payable to the Agent for
services rendered and the performance of its obligations under this Agreement
shall not be abated by any remuneration or other amounts or profits receivable
by the Agent (or by any of its

 

115

--------------------------------------------------------------------------------


 

associates) in connection with any transaction effected by the Agent with or for
the Lenders or the Parent.

 

29.2         Duties of the Agent

 

(a)           Subject to clause 29.2(c), the Agent shall promptly forward to a
Party the original or a copy of any document which is delivered to the Agent for
that Party by any other Party.

 

(b)           Without prejudice to clause 26.7 (Copy of Transfer Certificate,
Assignment Agreement or Increase Confirmation to Parent), clause 29.2(a) above
shall not apply to any Transfer Certificate, any Assignment Agreement or any
Increase Confirmation.

 

(c)           Except where a Finance Document specifically provides otherwise,
the Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

(d)           If the Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties.

 

(e)           If the Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Agent, the Arranger or the Security Trustee) under this Agreement it shall
promptly notify the other Finance Parties.

 

(f)            The Agent shall provide to the Parent within 15 Business Days of
a request by the Parent (but no more frequently than once per calendar month), a
list (which may be in electronic form) setting out the names of the Lenders (and
any sub participant thereof where voting rights under the Finance Documents have
been transferred of which the Agent is aware) as at the date of that request,
their respective Commitments, the address and fax number (and the department or
officer, if any, for whose attention any communication is to be made) of each
Lender for any communication to be made or document to be delivered under or in
connection with the Finance Documents, the electronic mail address and/or any
other information required to enable the sending and receipt of information by
electronic mail or other electronic means to and by each Lender to whom any
communication under or in connection with the Finance Documents may be made by
that means and the account details of each Lender for any payment to be
distributed by the Agent to that Lender under the Finance Documents.

 

(g)           The Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature.

 

29.3         Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

29.4         No fiduciary duties

 

(a)           Nothing in this Agreement constitutes the Agent and/or the
Arranger as a trustee or fiduciary of any other person.

 

116

--------------------------------------------------------------------------------


 

(b)           None of the Agent, the Security Trustee or the Arranger shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

 

29.5         Business with the Group

 

The Agent, the Security Trustee and the Arranger may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

 

29.6         Rights and discretions

 

(a)           The Agent may rely on:

 

(i)            any representation, notice or document (including, without
limitation, any notice given by a Lender pursuant to clause 27.2(b) or
27.2(c) (Disenfranchisement on Debt Purchase Transactions entered into by
Sponsor Affiliates)) believed by it to be genuine, correct and appropriately
authorised; and

 

(ii)           any statement made by a director, authorised signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.

 

(b)           The Agent may assume (unless it has received notice to the
contrary in its capacity as agent for the Lenders) that:

 

(i)            no Default has occurred (unless it has actual knowledge of a
Default arising under clause 25.1 (Non-payment));

 

(ii)           any right, power, authority or discretion vested in any Party or
the Majority Lenders has not been exercised;

 

(iii)          any notice or request made by the Parent (other than a
Utilisation Request or Selection Notice) is made on behalf of and with the
consent and knowledge of all the Obligors; and

 

(iv)          no Notifiable Debt Purchase Transaction:

 

(A)          has been entered into;

 

(B)           has been terminated; or

 

(C)           has ceased to be with a Sponsor Affiliate.

 

(c)           The Agent may engage, pay for and rely on the advice or services
of any lawyers, accountants, surveyors or other experts.

 

(d)           The Agent may act in relation to the Finance Documents through its
personnel and agents.

 

(e)           The Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

 

(f)            Without prejudice to the generality of clause 29.6(e) above, the
Agent may disclose the identity of a Defaulting Lender to the other Finance
Parties and the Parent and

 

117

--------------------------------------------------------------------------------


 

shall disclose the same upon the written request of the Parent or the Majority
Lenders.

 

(g)           Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent or the Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

 

(h)           The Agent is not obliged to disclose to any Finance Party any
details of the rate notified to the Agent by any Lender or the identity of any
such Lender for the purpose of clause 12.2(a)(ii) (Market disruption).

 

(i)            The Agent shall be entitled to deal with money paid to it by any
person for the purposes of this Agreement in the same manner as other money paid
to a banker by its customers except that it shall not be liable to account to
any person for any interest (save in respect of the Mandatory Prepayment
Accounts) or other amounts in respect of the money.

 

29.7         Majority Lenders’ instructions

 

(a)           Unless a contrary indication appears in a Finance Document, the
Agent shall:

 

(i)            exercise any right, power, authority or discretion vested in it
as Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent); and

 

(ii)           not be liable for any act (or omission) if it acts (or refrains
from taking any action) in accordance with an instruction of the Majority
Lenders.

 

(b)           Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties other than the Security Trustee.

 

(c)           The Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) until it
has received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.

 

(d)           In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.

 

(e)           The Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.  This clause 29.7(e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or the Transaction Security Documents.

 

29.8         Responsibility for documentation

 

None of the Agent or the Arranger:

 

118

--------------------------------------------------------------------------------


 

(a)           is responsible for the adequacy, accuracy and/or completeness of
any information (whether oral or written) supplied by the Agent, the Arranger,
an Obligor or any other person given in or in connection with any Finance
Document, the Information Memorandum, the Reports or the transactions
contemplated in the Finance Documents;

 

(b)           is responsible for the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document or the Transaction Security or any
other agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security; or

 

(c)           is responsible for any determination as to whether any information
provided or to be provided to any Finance Party is non-public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.

 

29.9         Exclusion of liability

 

(a)           Without limiting clause 29.9(b) (and without prejudice to the
provisions of clause 32.11(e) (Disruption to Payment Systems etc), none of the
Agent will be liable (including, without limitation, for negligence or any other
category of liability whatsoever) for any action taken by it (or any omission by
it to act) under or in connection with any Finance Document or the Transaction
Security, unless directly caused by its gross negligence or wilful misconduct.

 

(b)           No Party (other than the Agent) may take any proceedings against
any officer, employee or agent of the Agent, in respect of any claim it might
have against the Agent or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document or any
Transaction Document and any officer, employee or agent of the Agent may rely on
this clause subject to clause 1.3 (Third party rights) and the provisions of the
Third Parties Act.

 

(c)           The Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Agent if the Agent has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Agent for
that purpose.

 

(d)           Nothing in this Agreement shall oblige the Agent or the Arranger
to carry out any “know your customer” or other checks in relation to any person
on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.

 

29.10       Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within 3
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) (or, in the case of any cost, loss or liability pursuant
to clause 32.11 (Disruption to Payment Systems etc) notwithstanding the Agent’s
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on

 

119

--------------------------------------------------------------------------------


 

the fraud of the Agent) in acting as Agent under the Finance Documents (unless
the Agent has been reimbursed by an Obligor pursuant to a Finance Document).

 

29.11       Resignation of the Agent

 

(a)           The Agent may resign and appoint one of its Affiliates acting
through an office in the United Kingdom as successor by giving notice to the
Lenders and the Parent.

 

(b)           Alternatively the Agent may resign by giving notice to the Lenders
and the Parent, in which case the Majority Lenders (after consultation with the
Parent) may appoint a successor Agent.

 

(c)           If the Majority Lenders have not appointed a successor Agent in
accordance with clause 29.11(b) within 30 days after notice of resignation was
given, the Agent (after consultation with the Parent) may appoint a successor
Agent.

 

(d)           If the Agent wishes to resign because (acting reasonably) it has
concluded that it is no longer appropriate for it to remain as agent and the
Agent is entitled to appoint a successor Agent under clause 29.11(c) above, the
Agent may (if it concludes (acting reasonably) that it is necessary to do so in
order to persuade the proposed successor Agent to become a party to this
Agreement as Agent) agree with the proposed successor Agent amendments to this
clause 29 and any other term of this Agreement dealing with the rights or
obligations of the Agent consistent with then current market practice for the
appointment and protection of corporate trustees together with any reasonable
amendments to the agency fee payable under this Agreement which are consistent
with the successor Agent’s normal fee rates and those amendments will bind the
Parties.

 

(e)           The retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

 

(f)            The Agent’s resignation notice shall only take effect upon the
appointment of a successor.

 

(g)           Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this clause 29.  Any successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

(h)           After consultation with the Parent, the Majority Lenders may, by
notice to the Agent, require it to resign in accordance with clause 29.11(b). 
In this event, the Agent shall resign in accordance with clause 29.11(b).

 

29.12       Replacement of the Agent

 

(a)           After consultation with the Parent, the Majority Lenders may, by
giving 30 days’ notice to the Agent (or, at any time the Agent is an Impaired
Agent, by giving any shorter notice determined by the Majority Lenders) replace
the Agent by appointing a successor Agent.

 

120

--------------------------------------------------------------------------------

 


 

(b)           The retiring Agent shall (at its own cost if it is an Impaired
Agent and otherwise at the expense of the Lenders) make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

 

(c)           The appointment of the successor Agent shall take effect on the
date specified in the notice from the Majority Lenders to the retiring Agent. As
from this date, the retiring Agent shall be discharged from any further
obligation in respect of the Finance Documents but shall remain entitled to the
benefit of this clause 29.12 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 

(d)           Any successor Agent and each of the other Parties shall have the
same rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 

29.13       Confidentiality

 

(a)           In acting as agent for the Finance Parties, the Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

 

(b)           If information is received by another division or department of
the Agent, it may be treated as confidential to that division or department and
the Agent shall not be deemed to have notice of it.

 

(c)           Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent nor the Arranger are obliged to disclose to any
other person:

 

(i)            any confidential information; or

 

(ii)           any other information if the disclosure would or might in its
reasonable opinion constitute a breach of any law or a breach of a fiduciary
duty.

 

29.14       Relationship with the Lenders

 

(a)           Subject to clause 26.10 (Pro rata interest settlement), the Agent
may treat the person shown in its records as Lender at the opening of business
(in the place of the Agent’s principal office as notified to the Finance Parties
from time to time) as the Lender acting through its Facility Office:

 

(i)            entitled to or liable for any payment due under any Finance
Document on that day; and

 

(ii)           entitled to receive and act upon any notice, request, document or
communication or make any decision or determination under any Finance Document
made or delivered on that day,

 

unless it has received not less than 5 Business Days prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)           Each Lender shall supply the Agent with any information required
by the Agent in order to calculate the Mandatory Cost in accordance with
schedule 6 (Mandatory Cost Formula).

 

121

--------------------------------------------------------------------------------


 

(c)           Any Lender may by notice to the Agent appoint a person to receive
on its behalf all notices, communications, information and documents to be made
or despatched to that Lender under the Finance Documents.  Such notice shall
contain the address, fax number and (where communication by electronic mail or
other electronic means is permitted under clause 34.6 (Electronic communication)
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of clause
34.2 (Addresses) and clause 34.6(a)(iii) (Electronic communication) and the
Agent shall be entitled to treat such person as the person entitled to receive
all such notices, communications, information and documents as though that
person were that Lender.

 

29.15       Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document and each Lender
confirms to the Agent and the Arranger that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(a)                                  the financial condition, status and nature
of each member of the Group;

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and the Transaction Security
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Finance Document or the
Transaction Security;

 

(c)                                  whether that Party has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the Transaction
Security, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

 

(d)                                 the adequacy, accuracy and/or completeness
of the Information Memorandum, the Reports and any other information provided by
the Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

(e)                                  the right or title of any person in or to,
or the value or sufficiency of any part of the Secured Assets, the priority of
any of the Transaction Security or the existence of any Security affecting the
Secured Assets.

 

29.16       Base Reference Banks

 

If a Base Reference Bank (or, if a Base Reference Bank is not a Lender, the
Lender of which it is an Affiliate) ceases to be a Lender, the Agent may (in
consultation with the Parent) appoint another Lender or an Affiliate of a Lender
to replace that Base Reference Bank.

 

122

--------------------------------------------------------------------------------


 

29.17       Agent’s management time

 

(a)           Any amount payable to the Agent under clause 16.3 (Indemnity to
the Agent), clause 18 (Costs and expenses) and clause 29.10 (Lenders’ indemnity
to the Agent) shall include the cost of utilising the Agent’s management time or
other resources and will be calculated on the basis of such reasonable daily or
hourly rates as the Agent may notify to the Parent and the Lenders, and is in
addition to any fee paid or payable to the Agent under clause 13 (Fees).

 

(b)           Any cost of utilising the Agent’s management time or other
resources shall include, without limitation, any such costs in connection with
clause 27.2 (Disenfranchisement on Debt Purchase Transactions entered into by
Sponsor Affiliates).

 

29.18       Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent (in its capacity as such) under the
Finance Documents the Agent may, after giving notice to that Party, deduct an
amount not exceeding that amount from any payment to that Party which the Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed.  For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

29.19       Reliance and engagement letters

 

Each Finance Party confirms that each of the Arranger, the Agent and the
Security Trustee has authority to accept on its behalf (and ratifies the
acceptance on its behalf of any letters or reports already accepted by the
Arranger, Agent or the Security Trustee) the terms of any reliance letter or
engagement letters relating to the Reports or any reports or letters provided in
connection with the Finance Documents or the transactions contemplated in the
Finance Documents and to bind it in respect of those Reports, reports or letters
and to sign such letters on its behalf and further confirms that it accepts the
terms and qualifications set out in such letters.

 

30           Conduct of business by the Finance Parties

 

No provision of this Agreement will:

 

(a)           interfere with the right of any Finance Party to arrange its
affairs (tax or otherwise) in whatever manner it thinks fit;

 

(b)           oblige any Finance Party to investigate or claim any credit,
relief, remission or repayment available to it or the extent, order and manner
of any claim; or

 

(c)           oblige any Finance Party to disclose any information relating to
its affairs (tax or otherwise) or any computations in respect of Tax.

 

31                                  Sharing among the Finance Parties

 

31.1                           Payments to Finance Parties

 

(a)           If a Finance Party (Recovering Finance Party) receives or recovers
any amount from an Obligor other than in accordance with clauses 13.1
(Arrangement fee), 13.2 (Agency fee), 13.3 (Security Trustee fee) and 32
(Payment mechanics) (Recovered Amount), and applies that amount (or exercises
any other right (including any right of

 

123

--------------------------------------------------------------------------------


 

set-off or combination) which it may have, in each case) to or towards the
discharge of a payment due under the Finance Documents then:

 

(i)            the Recovering Finance Party shall, within 3 Business Days,
notify details of the receipt or recovery or discharge to the Agent;

 

(ii)           the Agent shall determine whether the receipt recovery or
discharge is in excess of the amount the Recovering Finance Party would have
been paid had the receipt recovery or discharge been received or made by the
Agent and distributed in accordance with clause 32 (Payment mechanics), without
taking account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(iii)          the Recovering Finance Party shall, within 3 Business Days of
demand by the Agent, pay to the Agent an amount (Sharing Payment) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with clause 32.6 (partial payments).

 

31.2         Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (Sharing Finance Parties) in accordance with clause 32.6 (partial
payments) towards the obligations of that Obligor to the Sharing Finance
Parties.

 

31.3         Recovering Finance Party’s rights

 

On a distribution by the Agent under clause 31.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.

 

31.4         Reversal of redistribution

 

If any part of the Sharing Payment received or recovered (or which is deemed to
have been received or recovered) by a Recovering Finance Party becomes repayable
and is repaid by that Recovering Finance Party, then:

 

(a)           each Sharing Finance Party shall, upon request of the Agent, pay
to the Agent for the account of that Recovering Finance Party an amount equal to
the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (Redistributed Amount); and

 

(b)           as between the relevant Obligor and each relevant Sharing Finance
Party, an amount equal to the relevant Redistributed Amount will be treated as
not having been paid by that Obligor.

 

31.5         Exceptions

 

(a)           This clause 31 shall not apply to the extent that the Recovering
Finance Party would not, after making any payment pursuant to this clause, have
a valid and enforceable claim against the relevant Obligor.

 

124

--------------------------------------------------------------------------------


 

(b)           A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:

 

(i)            it notified the other Finance Party of the legal or arbitration
proceedings; and

 

(ii)           the other Finance Party had an opportunity to participate in
those legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice and did not take separate legal or
arbitration proceedings.

 

32           Payment mechanics

 

32.1         Payments to the Agent

 

(a)           On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

(b)           Payment shall be made to such account in the principal financial
centre of the country of that currency (or, in relation to euro, in a principal
financial centre in a Participating Member State or London) with such bank as
the Agent specifies.

 

32.2         Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to clause 32.3 (Distributions to an Obligor) and clause 32.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than 5 Business Days’ notice
with a bank in the principal financial centre of the country of that currency
(or, in relation to euro, in the principal financial centre of a Participating
Member State or London).

 

32.3         Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with clause 33
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

32.4         Clawback

 

(a)           Where a sum is to be paid to the Agent under the Finance Documents
for another Party, the Agent is not obliged to pay that sum to that other Party
(or to enter into or perform any related exchange contract) until it has been
able to establish to its satisfaction that it has actually received that sum.

 

(b)           If the Agent pays an amount to another Party and it proves to be
the case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the

 

125

--------------------------------------------------------------------------------


 

date of payment to the date of receipt by the Agent, calculated by the Agent to
reflect its cost of funds.

 

32.5         Impaired Agent

 

(a)           If, at any time, the Agent becomes an Impaired Agent, an Obligor
or a Lender which is required to make a payment under the Finance Documents to
the Agent in accordance with clause 32.1 (Payments to the Agent) may instead
either pay that amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of Acceptable Bank and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Obligor or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents.  In each case such payments must be made on the due date for payment
under the Finance Documents.

 

(b)           All interest accrued on the amount standing to the credit of the
trust account shall be for the benefit of the beneficiaries of that trust
account pro rata to their respective entitlements.

 

(c)           A Party which has made a payment in accordance with this clause
32.5 shall be discharged of the relevant payment obligation under the Finance
Documents and shall not take any credit risk with respect to the amounts
standing to the credit of the trust account.

 

(d)           Promptly upon the appointment of a successor Agent in accordance
with clause 29.12 (Replacement of the Agent), each Party which has made a
payment to a trust account in accordance with this clause 32.5 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor Agent
for distribution in accordance with clause 32.2 (Distributions by the Agent).

 

32.6         Partial payments

 

(a)           If the Agent receives a payment for application against amounts
due in respect of any Finance Documents that is insufficient to discharge all
the amounts then due and payable by an Obligor under those Finance Documents to
the Agent, the Arranger, the Security Trustee and the Lenders, the Agent shall
(subject to the terms of the Intercreditor Deed) apply that payment towards the
obligations of that Obligor under those Finance Documents to such parties in the
following order:

 

(i)            first, in or towards payment pro rata of any unpaid fees, costs
and expenses of the Agent, the Arranger and the Security Trustee under those
Finance Documents;

 

(ii)           secondly, in or towards payment pro rata of any accrued interest,
fee or commission due but unpaid under those Finance Documents to such parties;

 

(iii)          thirdly, in or towards payment pro rata of any principal due but
unpaid under those Finance Documents to such parties; and

 

(iv)          fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents to such parties.

 

126

--------------------------------------------------------------------------------


 

(b)           The Agent shall, if so directed by the Majority Lenders, vary the
order set out in clause 32.6(a)(ii) to 32.6(a)(iv).

 

(c)           Clause 32.6(a) and 32.6(b) will override any appropriation made by
an Obligor.

 

32.7         No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

32.8         Business Days

 

(a)           Subject to clause 32.8(b), any payment which is due to be made on
a day that is not a Business Day shall be made on the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)           If a payment under the Finance Documents is due to be paid on a
relevant Termination Date but that day is not a Business Day, that payment shall
be made on the preceding Business Day.

 

(c)           During any extension of the due date for payment of any principal
or Unpaid Sum under this Agreement interest is payable on the principal or
Unpaid Sum at the rate payable on the date on which, but for this clause 32.8,
such principal or Unpaid Sum would otherwise have been due.

 

32.9         Currency of account

 

(a)           Subject to clause 32.9(b) to 32.9(e), the Base Currency is the
currency of account and payment for any sum due from an Obligor under any
Finance Document.

 

(b)           A repayment of a Utilisation or Unpaid Sum or a part of a
Utilisation or Unpaid Sum shall be made in the currency in which that
Utilisation or Unpaid Sum is denominated on its due date.

 

(c)           Each payment of interest shall be made in the currency in which
the sum in respect of which the interest is payable was denominated when that
interest accrued.

 

(d)           Each payment in respect of costs, expenses or Taxes shall be made
in the currency in which the costs, expenses or Taxes are incurred.

 

(e)           Any amount expressed to be payable in a currency other than the
Base Currency shall be paid in that other currency.

 

32.10       Change of currency

 

(a)           Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

 

(i)            any reference in the Finance Documents to, and any obligations
arising under the Finance Documents in, the currency of that country shall be
translated into, or paid in, the currency or currency unit of that country
designated by the Agent (after consultation with the Parent); and

 

127

--------------------------------------------------------------------------------


 

(ii)           any translation from one currency or currency unit to another
shall be at the official rate of exchange recognised by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Agent (acting reasonably).

 

(b)           If a change in any currency of a country occurs, this Agreement
will, to the extent the Agent (acting reasonably and after consultation with the
Parent) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 

32.11       Disruption to Payment Systems etc

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Parent that a Disruption Event has
occurred:

 

(a)           the Agent may, and shall if requested to do so by the Parent,
consult with the Parent with a view to agreeing with the Parent such changes to
the operation or administration of the Facility as the Agent may deem necessary
in the circumstances;

 

(b)           the Agent shall not be obliged to consult with the Parent in
relation to any changes mentioned in clause 32.11(a) if, in its opinion, it is
not practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

(c)           the Agent may consult with the other Finance Parties in relation
to any changes mentioned in clause 32.11(a) but shall not be obliged to do so
if, in its opinion, it is not practicable to do so in the circumstances;

 

(d)           any such changes agreed upon by the Agent and the Parent shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of clause
38 (Amendments and waivers);

 

(e)           the Agent shall not be liable for any damages, costs or losses
whatsoever (including, without limitation for negligence, gross negligence or
any other category of liability whatsoever but not including any claim based on
the fraud of the Agent) arising as a result of its taking, or failing to take,
any actions pursuant to or in connection with this clause 32.11; and

 

(f)            the Agent shall notify the other Finance Parties of all changes
agreed pursuant to clause 32.11(d) above.

 

33           Set-off

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

128

--------------------------------------------------------------------------------


 

34                                  Notices

 

34.1                           Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

34.2         Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)           in the case of the Parent, that identified with its name below;

 

(b)           in the case of the Agent, the Arranger, the Security Trustee and
each Original Lender, that identified with its name below; and

 

(c)           in the case of each other Lender or any other Obligor, that
notified in writing to the Agent on or prior to the date on which it becomes a
Party,

 

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than 5 Business Days’ notice.

 

34.3         Delivery

 

(a)           Any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:

 

(i)            if by way of fax, when received in legible form; or

 

(ii)           if by way of letter, when it has been left at the relevant
address or 3 Business Days after being deposited in the post postage prepaid in
an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under clause 34.2 (Addresses), if addressed to that department
or officer.

 

(b)           Any communication or document to be made or delivered to the Agent
or the Security Trustee will be effective only when actually received by the
Agent or Security Trustee and then only if it is expressly marked for the
attention of the department or officer identified with the Agent’s or Security
Trustee’s signature below (or any substitute department or officer as the Agent
or Security Trustee shall specify for this purpose).

 

(c)           All notices from or to an Obligor shall be sent through the Agent.

 

(d)           Any communication or document made or delivered to the Parent in
accordance with this clause 34.3 will be deemed to have been made or delivered
to each of the Obligors.

 

129

--------------------------------------------------------------------------------

 

 


 

34.4                           Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 34.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

34.5                           Communication when Agent is Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly.  This provision shall not operate after a
replacement Agent has been appointed.

 

34.6                           Electronic communication

 

(a)                                  Any communication to be made between the
Agent or the Security Trustee and a Lender under or in connection with the
Finance Documents may be made by electronic mail or other electronic means, if
the Agent, the Security Trustee and the relevant Lender:

 

(i)                                     agree that, unless and until notified to
the contrary, this is to be an accepted form of communication;

 

(ii)                                  notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                               notify each other of any change to their
address or any other such information supplied by them.

 

(b)                                 Any electronic communication made between
the Agent and a Lender or the Security Trustee will be effective only when
actually received in intelligible form and in the case of any electronic
communication made by a Lender to the Agent or the Security Trustee only if it
is addressed in such a manner as the Agent or Security Trustee shall specify for
this purpose.

 

34.7                           Use of websites

 

(a)                                  The Parent may satisfy its obligation under
this Agreement to deliver any information in relation to those Lenders (Website
Lenders) who accept this method of communication by posting this information
onto an electronic website designated by the Parent and the Agent (Designated
Website) if:

 

(i)                                     the Agent expressly agrees (after
consultation with each of the Lenders) that it will accept communication of the
information by this method;

 

(ii)                                  both the Parent and the Agent are aware of
the address of and any relevant password specifications for the Designated
Website; and

 

(iii)                               the information is in a format previously
agreed between the Parent and the Agent.

 

130

--------------------------------------------------------------------------------


 

If any Lender (Paper Form Lender) does not agree to the delivery of information
electronically then the Agent shall notify the Parent accordingly and the Parent
shall at its own cost supply the information to the Agent (in sufficient copies
for each Paper Form Lender) in paper form.  In any event the Parent shall at its
own cost supply the Agent with at least 1 copy in paper form of any information
required to be provided by it.

 

(b)                                 The Agent shall supply each Website Lender
with the address of and any relevant password specifications for the Designated
Website following designation of that website by the Parent and the Agent.

 

(c)                                  The Parent shall promptly upon becoming
aware of its occurrence notify the Agent if:

 

(i)                                     the Designated Website cannot be
accessed due to technical failure;

 

(ii)                                  the password specifications for the
Designated Website change;

 

(iii)                               any new information which is required to be
provided under this Agreement is posted onto the Designated Website;

 

(iv)                              any existing information which has been
provided under this Agreement and posted onto the Designated Website is amended;
or

 

(v)                                 the Parent becomes aware that the Designated
Website or any information posted onto the Designated Website is or has been
infected by any electronic virus or similar software.

 

If the Parent notifies the Agent under clause 34.7(c)(i) or clause
34.7(c)(v) above, all information to be provided by the Parent under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

(d)                                 Any Website Lender may request, through the
Agent, 1 paper copy of any information required to be provided under this
Agreement which is posted onto the Designated Website.  The Parent shall at its
own cost comply with any such request within 14 days.

 

34.8                          English language

 

(a)                                  Any notice given under or in connection
with any Finance Document must be in English.

 

(b)                                 All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                     in English; or

 

(ii)                                  if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

131

--------------------------------------------------------------------------------


 

35                                  Calculations and certificates

 

35.1                           Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

35.2                           Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

35.3                           Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

36                                  Partial invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

37                                  Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement and the other Finance Documents
are cumulative and not exclusive of any rights or remedies provided by law.

 

38                                  Amendments and waivers

 

38.1                           Intercreditor Deed

 

This clause 38 is subject to the terms of the Intercreditor Deed.

 

38.2                           Required consents

 

(a)                                  Subject to clause 38.3 (Exceptions) any
term of the Finance Documents may be amended or waived only with the prior
written consent of the Majority Lenders and the Parent and any such amendment or
waiver will be binding on all Parties.

 

(b)                                 The Agent may effect, on behalf of any
Finance Party, any amendment or waiver permitted by this clause 38.

 

(c)                                  Each Obligor agrees to any such amendment
or waiver permitted by this clause 38 which is agreed to by the Parent.  This
includes any amendment or waiver which would, but for this clause 38.2(c),
require the consent of all of the Guarantors.

 

132

--------------------------------------------------------------------------------


 

38.3                           Exceptions

 

(a)                                  An amendment or waiver that has the effect
of changing or which relates to:

 

(i)                                     the definition of Majority Lenders in
clause 1.1 (Definitions);

 

(ii)                                  an extension to the date of payment of any
amount under the Finance Documents (other than in relation to clause 8
(Mandatory prepayment) );

 

(iii)                               a reduction in the Margin or a reduction in
the amount of any payment of principal, interest, fees or other amount payable
to a Lender under the Finance Documents;

 

(iv)                              a change in currency of payment of any amount
under the Finance Documents;

 

(v)                                 an increase in or an extension of any
Commitment or the Total Commitments;

 

(vi)                              a change to the Borrowers or Guarantors other
than in accordance with clause 28 (Changes to the Obligors);

 

(vii)                           any provision which expressly requires the
consent of all the Lenders;

 

(viii)                        clause 1.3 (Third party rights), clause 2.3
(Finance Parties’ rights and obligations), clause 26 (Changes to the Lenders),
clause 31 (Sharing among the Finance Parties) or this clause 38;

 

(ix)                                (other than as expressly permitted by the
provisions of any Finance Document) the nature or scope of:

 

(A)                              the guarantee and indemnity granted under
clause 19 (Guarantee and indemnity);

 

(B)                                the Charged Property; or

 

(C)                                the manner in which the proceeds of
enforcement of the Transaction Security are distributed

 

(except in the case of clause 38.3(a)(ix)(B) and clause 38.3(a)(ix)(C) above
insofar as it relates to a sale or disposal of an asset which is the subject of
the Transaction Security where such sale or disposal is expressly permitted
under this Agreement or any other Finance Document);

 

(x)                                   the release of any guarantee and indemnity
granted under clause 19 (Guarantee and indemnity) or of any Transaction Security
unless permitted under this Agreement or any other Finance Document or relating
to a sale or disposal of an asset which is the subject of the Transaction
Security where such sale or disposal is permitted under this Agreement; or

 

(xi)                                any amendment to the order of priority or
subordination under the Intercreditor Deed,

 

shall not be made without the prior consent of all the Lenders.

 

133

--------------------------------------------------------------------------------


 

(b)                                 An amendment or waiver which relates to the
rights or obligations of the Agent, the Arranger, the Security Trustee or any
Hedge Counterparty (each in their capacity as such) may not be effected without
the prior written consent of the Agent, the Arranger, the Security Trustee or,
as the case may be, that Hedge Counterparty.

 

(c)                                  If any Lender fails to respond to a request
for a consent, waiver, amendment of or in relation to any of the terms of any
Finance Document (other than an amendment or waiver referred to in clauses
38.3(a)(ii), 38.3(a)(iii) and 38.3(a)(v) above or other vote of Lenders under
the terms of this Agreement within 15 Business Days (unless the Parent and the
Agent agree to a longer time period in relation to any request) of that request
being made, its Commitment and/or participation shall not be included for the
purpose of calculating the Total Commitments or participations under the
relevant Facility/ies when ascertaining whether any relevant percentage
(including, for the avoidance of doubt, unanimity) of Total Commitments and/or
participations has been obtained to approve that request.

 

38.4                          Replacement of Lender

 

(a)                                  If at any time:

 

(i)                                     any Lender becomes a Non-Consenting
Lender (as defined in clause 38.4(c)); or

 

(ii)                                  an Obligor becomes obliged to repay any
amount in accordance with clause 7.1 (Illegality) or to pay additional amounts
pursuant to clause 15.1 (Increased costs) or clause 14.2 (Tax gross-up) to any
Lender in excess of amounts payable to the other Lenders generally,

 

then the Parent may, on 10 Business Days’ prior written notice to the Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall) transfer pursuant to clause 26 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to a Lender or other
bank, financial institution, trust, fund or other entity (Replacement Lender)
selected by the Parent, and which is acceptable to the Agent (acting reasonably)
which confirms its willingness to assume and does assume all the obligations of
the transferring Lender (including the assumption of the transferring Lender’s
participations on the same basis as the transferring Lender) for a purchase
price in cash payable at the time of transfer equal to the outstanding principal
amount of such Lender’s participation in the outstanding Utilisations and all
accrued interest, Break Costs and other amounts payable in relation thereto
under the Finance Documents.

 

(b)                                 The replacement of a Lender pursuant to this
clause 38.4 shall be subject to the following conditions:

 

(i)                                     the Parent shall have no right to
replace the Agent or Security Trustee;

 

(ii)                                  neither the Agent nor the Lender shall
have any obligation to the Parent to find a Replacement Lender;

 

(iii)                               in the event of a replacement of a
Non-Consenting Lender such replacement must take place no later than 60 days
after the date the Non-Consenting Lender notifies the Parent and the Agent of
its failure or refusal to give a consent in relation to, or agree to any, waiver
or amendment to the Finance Documents requested by the Parent; and

 

134

--------------------------------------------------------------------------------


 

(iv)                              in no event shall the Lender replaced under
this clause 38.4(b) be required to pay or surrender to such Replacement Lender
any of the fees received by such Lender pursuant to the Finance Documents.

 

(c)                                  In the event that:

 

(i)                                     the Parent or the Agent (at the request
of the Parent) has requested the Lenders to give a consent in relation to, or to
agree to, a waiver or amendment of any provisions of the Finance Documents;

 

(ii)                                  the consent, waiver or amendment in
question requires the approval of all the Lenders; and

 

(iii)                               Lenders whose Commitments aggregate more
than 90% of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated more than 90% of the Total Commitments prior to that
reduction) have consented or agreed to such waiver or amendment,

 

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a Non-Consenting Lender.

 

38.5                           Disenfranchisement of Defaulting Lenders

 

(a)                                  For so long as a Defaulting Lender has any
Available Commitment, in ascertaining the Majority Lenders or whether any given
percentage (including, for the avoidance of doubt, unanimity) of the Total
Commitments has been obtained to approve any request for a consent, waiver,
amendment or other vote under the Finance Documents, that Defaulting Lender’s
Commitments will be reduced by the amount of its Available Commitments.

 

(b)                                 For the purposes of this clause 38.5, the
Agent may assume that the following Lenders are Defaulting Lenders:

 

(i)                                     any Lender which has notified the Agent
that it has become a Defaulting Lender;

 

(ii)                                  any Lender in relation to which it is
aware that any of the events or circumstances referred to in paragraphs (a),
(b) or (c) of the definition of Defaulting Lender has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

38.6                          Replacement of a Defaulting Lender

 

(a)                                  The Parent may, at any time a Lender has
become and continues to be a Defaulting Lender, by giving 10 Business Days’
prior written notice to the Agent and such Lender replace such Lender by
requiring such Lender to (and such Lender shall) transfer pursuant to clause 26
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to a Lender or other bank, financial institution, trust,
fund or other entity (Replacement Lender) selected by the Parent, and which
(unless the Agent is an Impaired Agent) is acceptable to the Agent (acting
reasonably) which confirms its willingness to assume and does assume all the
obligations or all the relevant obligations of the transferring Lender
(including the

 

135

--------------------------------------------------------------------------------


 

assumption of the transferring Lender’s participations or unfunded
participations (as the case may be) on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Utilisations and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.

 

(b)                                 Any transfer of rights and obligations of a
Defaulting Lender pursuant to this clause shall be subject to the following
conditions:

 

(i)                                     the Parent shall have no right to
replace the Agent or Security Agent;

 

(ii)                                  neither the Agent nor the Defaulting
Lender shall have any obligation to the Parent to find a Replacement Lender;

 

(iii)                               the transfer must take place no later than
45 days after the notice referred to in clause 38.6(a) above; and

 

(iv)                              in no event shall the Defaulting Lender be
required to pay or surrender to the Replacement Lender any of the fees received
by the Defaulting Lender pursuant to the Finance Documents.

 

39                                  Confidentiality

 

39.1                           Confidential Information

 

(a)                                  Each Finance Party agrees to keep all
Confidential Information confidential and not to disclose it to anyone, save to
the extent permitted by clause 39.2 (Disclosure of Confidential Information) and
to ensure that all Confidential Information is protected with security measures
and a degree of care that would apply to its own confidential information.

 

(b)                                 Notwithstanding the other provisions of this
Agreement (including without limitation this clause 39), the Agent may collect,
use and disclose personal data about the Lenders and/or the other Parties (if
any are an individual) or individuals associated with the Lenders and/or other
Parties, so that the Agent can carry out its obligations to the Lenders and the
other Parties and for other related purposes, including auditing, monitoring and
analysis of its business, fraud and crime prevention, money laundering, legal
and regulatory compliance and the marketing by the Agent or members of the
Agent’s corporate group of other services.  The Agent will keep the personal
data up to date.  The Agent may also transfer the personal data to any country
(including countries outside the European Economic Area where there may be less
stringent data protection laws) to process information on the Agent’s behalf. 
Wherever it is processed, the personal data will be protected by a strict code
of secrecy and security to which all members of the Agent’s corporate group,
their staff and any third parties are subject, and will only be used in
accordance with the Agent’s instructions.

 

39.2                           Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)                                  to any of its Affiliates and Related Funds
and any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives such

 

136

--------------------------------------------------------------------------------


 

Confidential Information as that Finance Party shall consider appropriate if any
person to whom the Confidential Information is to be given pursuant to this
clause 39.2(a) is informed in writing of its confidential nature and that some
or all of such Confidential Information may be price-sensitive information
except that there shall be no such requirement to so inform if the recipient is
subject to professional obligations to maintain the confidentiality of the
information or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information;

 

(b)                                 to any person:

 

(i)                                     to (or through) whom it assigns or
transfers (or may potentially assign or transfer) all or any of its rights
and/or obligations under one or more Finance Documents and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

(ii)                                  with (or through) whom it enters into (or
may potentially enter into), whether directly or indirectly, any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to, one or more Finance Documents
and/or one or more Obligors and to any of that person’s Affiliates; Related
Funds, Representatives and professional advisers;

 

(iii)                               appointed by any Finance Party or by a
person to whom clause 39.2(b)(i) or 39.2(b)(ii) above applies to receive
communications, notices, information or documents delivered pursuant to the
Finance Documents on its behalf (including, without limitation, any person
appointed under clause 29.14(c) (Relationship with the Lenders));

 

(iv)                              who invests in or otherwise finances (or may
potentially invest in or otherwise finance), directly or indirectly, any
transaction referred to in clause 39.2(b)(i) or 39.2(b)(ii);

 

(v)                                 to whom information is required or requested
to be disclosed by any court of competent jurisdiction or any governmental,
banking, taxation or other regulatory authority or similar body, the rules of
any relevant stock exchange or pursuant to any applicable law or regulation;

 

(vi)                              to whom or for whose benefit that Finance
Party charges, assigns or otherwise creates Security (or may do so) pursuant to
clause 26.9 (Security over Lenders’ rights)

 

(vii)                           to whom information is required to be disclosed
in connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes;

 

(viii)                        who is a Party; or

 

(ix)                                with the consent of the Parent;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)                              in relation to clauses 39.2(b)(i),
39.2(b)(ii) and 39.2(b)(iii), the person to whom the Confidential Information is
to be given has entered into

 

137

--------------------------------------------------------------------------------


 

a Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

 

(B)                                in relation to clause 39.2(b)(iv), the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;

 

(C)                                in relation to clauses 39.2(b)(v),
39.2(b)(vi) or 39.2(b)(vii), the person to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no requirement to so inform if, in the opinion of that Finance Party,
it is not practicable so to do in the circumstances;

 

(c)                                  to any person appointed by that Finance
Party or by a person to whom clause 39.2(b)(i) or clause 39.2(b)(ii) above
applies to provide administration or settlement services in respect of one or
more of the Finance Documents including without limitation, in relation to the
trading of participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this clause 39.2(c) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Parent and the relevant Finance Party;

 

(d)                                 to any rating agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such rating agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Obligors if the rating agency to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information;

 

(e)                                  to any monoline insurers, verification
agents and their affiliates and professional advisers; and

 

(f)                                    to any investors in, and other
transaction parties to, a securitisation.

 

39.3                           Entire agreement

 

This clause 39 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

39.4                           Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated

 

138

--------------------------------------------------------------------------------


 

or prohibited by applicable legislation including securities law relating to
insider dealing and market abuse and each of the Finance Parties undertakes not
to use any Confidential Information for any unlawful purpose.

 

39.5                           Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent:

 

(a)                                  of the circumstances of any disclosure of
Confidential Information made pursuant to clause 39.2(b)(v) (Disclosure of
Confidential Information) except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and

 

(b)                                 upon becoming aware that Confidential
Information has been disclosed in breach of this clause 39.

 

39.6                           Continuing obligations

 

The obligations in this clause 39 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 Months from
the earlier of:

 

(a)                                  the date on which all amounts payable by
the Obligors under or in connection with the Finance Documents have been paid in
full and all Commitments have been cancelled or otherwise cease to be available;
and

 

(b)                                 the date on which such Finance Party
otherwise ceases to be a Finance Party.

 

40                                  Counterparts

 

Each Finance Document may be executed in any number of counterparts, and by each
party on separate counterparts. Each counterpart is an original, but all
counterparts shall together constitute one and the same instrument. Delivery of
a counterpart of a Finance Document by e-mail attachment or telecopy shall be an
effective mode of delivery.

 

41                                  Governing law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

42                                  Enforcement

 

42.1                           Jurisdiction of English courts

 

(a)                                  The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute relating to the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (Dispute).

 

(b)                                 The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

(c)                                  This clause 42 is for the benefit of the
Finance Parties.  As a result, no Finance Party shall be prevented from taking
proceedings relating to a Dispute in any other courts

 

139

--------------------------------------------------------------------------------


 

with jurisdiction. To the extent allowed by law, the Finance Parties may take
concurrent proceedings in any number of jurisdictions.

 

42.2                           Service of process

 

(a)                                  Without prejudice to any other mode of
service allowed under any relevant law, each Obligor (other than an Obligor
incorporated in England and Wales):

 

(i)                                     irrevocably appoints the Company as its
agent for service of process in relation to any proceedings before the English
courts in connection with any Finance Document (and the Company by its execution
of this Agreement, accepts that appointment); and

 

(ii)                                  agrees that failure by an agent for
service of process to notify the relevant Obligor of the process will not
invalidate the proceedings concerned.

 

(b)                                 If any person appointed as an agent for
service of process is unable for any reason to act as agent for service of
process, the Parent (on behalf of all the Obligors) must immediately (and in any
event within 5 days of such event taking place) appoint another agent on terms
acceptable to the Agent.  Failing this, the Agent may appoint another agent for
this purpose.

 

(c)                                  The Company expressly agrees and consents
to the provisions of this clause 42 and clause 41 (Governing law).

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

140

--------------------------------------------------------------------------------


 

Schedule 1

 

The Original Parties

 

Part 1 - The Original Obligors

 

Name of Original Borrower

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Dawn Holdco Limited

 

97688

 

Jersey

 

 

 

 

 

Dawn Opco Limited

 

06300259

 

England

 

 

 

 

 

Sunrise of Bassett Limited

 

87652

 

Jersey

 

 

 

 

 

Sunrise of Edgbaston Limited

 

86849

 

Jersey

 

 

 

 

 

Sunrise of Esher Limited

 

88389

 

Jersey

 

 

 

 

 

Sunrise of Fleet Limited

 

85528

 

Jersey

 

 

 

 

 

Sunrise of Guildford Limited

 

86222

 

Jersey

 

 

 

 

 

Sunrise of Westbourne Limited

 

86223

 

Jersey

 

 

 

 

 

Sunrise of Bramhall II Limited

 

94503

 

Jersey

 

 

 

 

 

Sunrise of Cardiff Limited

 

85527

 

Jersey

 

 

 

 

 

Sunrise of Chorleywood Limited

 

89802

 

Jersey

 

 

 

 

 

Sunrise of Eastbourne Limited

 

92224

 

Jersey

 

 

 

 

 

Sunrise of Mobberley Limited

 

88116

 

Jersey

 

 

 

 

 

Sunrise of Solihull Limited

 

89556

 

Jersey

 

 

 

 

 

Sunrise of Southbourne Limited

 

92067

 

Jersey

 

 

 

 

 

Sunrise of Tettenhall Limited

 

86940

 

Jersey

 

 

 

 

 

Sunrise of Weybridge Limited

 

86559

 

Jersey

 

 

 

 

 

Sunrise Operations Bassett Limited

 

05293860

 

England

 

 

 

 

 

Sunrise Operations Edgbaston Limited

 

05210822

 

England

 

 

 

 

 

Sunrise Operations Esher Limited

 

05300871

 

England

 

 

 

 

 

Sunrise Operations Fleet Limited

 

05210816

 

England

 

 

 

 

 

Sunrise Operations Guildford Limited

 

05222846

 

England

 

 

 

 

 

Sunrise Operations Westbourne Limited

 

05210945

 

England

 

 

 

 

 

Sunrise Operations Bramhall II Limited

 

06135748

 

England

 

 

 

 

 

Sunrise Operations Cardiff Limited

 

05550888

 

England

 

141

--------------------------------------------------------------------------------


 

Name of Original Borrower

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Sunrise Operations Chorleywood Limited

 

05551189

 

England

 

 

 

 

 

Sunrise Operations Eastbourne Limited

 

05897077

 

England

 

 

 

 

 

Sunrise Operations Mobberley Limited

 

05401819

 

England

 

 

 

 

 

Sunrise Operations Solihull Limited

 

05550889

 

England

 

 

 

 

 

Sunrise Operations Southbourne Limited

 

05879183

 

England

 

 

 

 

 

Sunrise Operations Tettenhall Limited

 

05663739

 

England

 

 

 

 

 

Sunrise Operations Weybridge Limited

 

05855066

 

England]

 

142

--------------------------------------------------------------------------------


 

Name of Original Guarantor

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Dawn Holdco Limited

 

97688

 

Jersey

 

 

 

 

 

Dawn Opco Limited

 

06300259

 

England

 

 

 

 

 

Sunrise of Bassett Limited

 

87652

 

Jersey

 

 

 

 

 

Sunrise of Edgbaston Limited

 

86849

 

Jersey

 

 

 

 

 

Sunrise of Esher Limited

 

88389

 

Jersey

 

 

 

 

 

Sunrise of Fleet Limited

 

85528

 

Jersey

 

 

 

 

 

Sunrise of Guildford Limited

 

86222

 

Jersey

 

 

 

 

 

Sunrise of Westbourne Limited

 

86223

 

Jersey

 

 

 

 

 

Sunrise of Bramhall II Limited

 

94503

 

Jersey

 

 

 

 

 

Sunrise of Cardiff Limited

 

85527

 

Jersey

 

 

 

 

 

Sunrise of Chorleywood Limited

 

89802

 

Jersey

 

 

 

 

 

Sunrise of Eastbourne Limited

 

92224

 

Jersey

 

 

 

 

 

Sunrise of Mobberley Limited

 

88116

 

Jersey

 

 

 

 

 

Sunrise of Solihull Limited

 

89556

 

Jersey

 

 

 

 

 

Sunrise of Southbourne Limited

 

92067

 

Jersey

 

 

 

 

 

Sunrise of Tettenhall Limited

 

86940

 

Jersey

 

 

 

 

 

Sunrise of Weybridge Limited

 

86559

 

Jersey

 

 

 

 

 

Sunrise Operations Bassett Limited

 

05293860

 

England

 

 

 

 

 

Sunrise Operations Edgbaston Limited

 

05210822

 

England

 

 

 

 

 

Sunrise Operations Esher Limited

 

05300871

 

England

 

 

 

 

 

Sunrise Operations Fleet Limited

 

05210816

 

England

 

 

 

 

 

Sunrise Operations Guildford Limited

 

05222846

 

England

 

 

 

 

 

Sunrise Operations Westbourne Limited

 

05210945

 

England

 

 

 

 

 

Sunrise Operations Bramhall II Limited

 

06135748

 

England

 

 

 

 

 

Sunrise Operations Cardiff Limited

 

05550888

 

England

 

 

 

 

 

Sunrise Operations Chorleywood Limited

 

05551189

 

England

 

 

 

 

 

Sunrise Operations Eastbourne Limited

 

05897077

 

England

 

 

 

 

 

Sunrise Operations Mobberley Limited

 

05401819

 

England

 

143

--------------------------------------------------------------------------------


 

Name of Original Guarantor

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Sunrise Operations Solihull Limited

 

05550889

 

England

 

 

 

 

 

Sunrise Operations Southbourne Limited

 

05879183

 

England

 

 

 

 

 

Sunrise Operations Tettenhall Limited

 

05663739

 

England

 

 

 

 

 

Sunrise Operations Weybridge Limited

 

05855066

 

England

 

144

--------------------------------------------------------------------------------


 

Part 2 - The Original Lender

 

Name of Original Lender

 

Commitment

 

Treaty Passport scheme reference
number and jurisdiction of tax
residence (if applicable)

 

 

 

 

 

Bank of Scotland plc

 

£

401,879,000

 

 

 

145

--------------------------------------------------------------------------------


 

Part 3 - The Original Hedge Counterparty

 

Names of Original Hedge Counterparty

 

Bank of Scotland plc (formerly HBOS Treasury Services plc (registered in England
with number 02692890))

 

146

--------------------------------------------------------------------------------


 

Schedule 2

 

Conditions precedent

 

Part 1 - Conditions precedent to initial Utilisation

 

All conditions precedent to initial Utilisation were satisfied on or after 31
July 2007 and, in each case, prior to the Restatement Date (as such term is
defined in the Amendment and Restatement Agreement).

 

147

--------------------------------------------------------------------------------


 

Part 2 - Conditions precedent required to be delivered by an Additional Obligor

 

1                                          An Accession Deed executed by the
Additional Obligor and the Parent.

 

2                                          A copy of the constitutional
documents of the Additional Obligor.

 

3                                          A copy of a resolution of the board
or, if applicable, a committee of the board of directors of the Additional
Obligor:

 

3.1                                 approving the terms of, and the transactions
contemplated by, the Accession Deed and the Finance Documents and resolving that
it execute, deliver and perform the Accession Deed and any other Finance
Document to which it is party;

 

3.2                                 authorising a specified person or persons to
execute the Accession Deed and other Finance Documents on its behalf;

 

3.3                                 authorising a specified person or persons,
on its behalf, to sign and/or despatch all other documents and notices
(including, in relation to an Additional Borrower, any Utilisation Request or
Selection Notice) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party; and

 

3.4                                 authorising the Parent to act as its agent
in connection with the Finance Documents.

 

4                                          If applicable, a copy of a resolution
of the board of directors of the Additional Obligor, establishing the committee
referred to in paragraph 3.

 

5                                          A specimen of the signature of each
person authorised by the resolution referred to in paragraph 3.

 

6                                          A copy of a resolution signed by all
the holders of the issued shares of the Additional Guarantor, approving the
terms of, and the transactions contemplated by, the Finance Documents to which
the Additional Guarantor is a party.

 

7                                          A copy of a resolution of the board
of directors of each corporate shareholder of each Additional Guarantor
approving the terms of the resolution referred to in paragraph 6.

 

8                                          A certificate from a director of the
Additional Obligor confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
Security or similar limit binding on it to be exceeded.

 

9                                          A certificate from a director of the
Additional Obligor certifying that each copy document listed in this part 3 of
schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of the Accession
Deed.

 

10                                    A copy of any other authorisation,
consent, approval, resolution, licence, exemption, filing, notarisation or
registration or other document, opinion or assurance which the Agent considers
to be necessary or desirable in connection with the entry into and performance
of the transactions contemplated by the Accession Deed or for the validity and
enforceability of any Finance Document.

 

11                                    The latest Annual Financial Statement of
the Additional Obligor.

 

12                                    If the Additional Obligor is incorporated
outside the UK, a certificate of that Additional Obligor (signed by a director)
certifying either that (i) it has not registered one or more establishments (as
that term is defined in Part 1 of the Overseas Companies Regulations 2009) with
the

 

148

--------------------------------------------------------------------------------


 

Registrar of Companies or (ii) it has such an establishment, specifying the name
and registered number under which it is registered with the Registrar of
Companies and certifying that the attached copy of its register of charges is a
correct and complete copy and is up to date as at the date of the Accession
Deed.

 

13                                    The following legal opinions each
addressed to the Agent, the Security Trustee and the Lenders:

 

13.1                           A legal opinion of Addleshaw Goddard, the legal
advisers to the Agent, the Arranger and the Security Trustee as to English law
in the form provided to the Agent, the Arranger and the Security Trustee and/or
distributed to the Lenders prior to signing the Accession Deed.

 

13.2                           If the Additional Obligor is incorporated in or
has its centre of main interest or establishment (as referred to in clause 20.27
(Centre of main interests and establishments) in a jurisdiction other than
England and Wales or is executing a Finance Document which is governed by a law
other than English law, a legal opinion of the legal advisers to the Agent, the
Arranger and Security Trustee in the jurisdiction of its incorporation, centre
of main interest or establishment (as applicable) or, as the case may be, the
jurisdiction of the governing law of that Finance Document (Applicable
Jurisdiction) as to the law of the Applicable Jurisdiction and in the form
provided to the Agent, the Arranger and the Security Trustee and/or distributed
to the Lenders prior to signing the Accession Deed.

 

14                                    If the proposed Additional Obligor is
incorporated in a jurisdiction other than England and Wales, evidence that the
process agent specified in clause 42.2 (Service of process) if not an Obligor,
has accepted its appointment in relation to the proposed Additional Obligor.

 

15                                    Any security documents which are required
by the Agent executed by the proposed Additional Obligor.

 

16                                   Any notices duly executed or documents
required to be given or executed under the terms of those security documents.

 

17

 

17.1                           If the Additional Obligor is incorporated in
England and Wales, copies of the registers of directors and shareholders of the
Additional Obligor and a solvency certificate in respect of the Additional
Obligor executed by the Finance Director of that Additional Obligor.

 

17.2                           If the Additional Obligor is not incorporated in
England and Wales, such documentary evidence as legal counsel to the Agent may
require, that such Additional Obligor has complied with any law in its
jurisdiction relating to financial assistance or analogous process.

 

18                                    An accession memorandum to the Structural
Intra-Group Loan Deed

 

19                                    Tax

 

19.1                           A copy of the VAT registration certificate for
each Propco and each Opco each Obligor that it is registered for VAT.

 

19.2                           Evidence of any Obligor’s membership of any VAT
group.

 

149

--------------------------------------------------------------------------------


 

19.3                           Evidence of any option to tax that any Obligor
has exercised in relation to any Property and evidence that proper notification
of such option has been received by HM Revenue & Customs.

 

19.4                           Evidence that each Propco has obtained the
approval of HM Revenue & Customs under the Non-Resident Landlords Scheme to
receive any rent payable in respect of the Properties without any deduction or
withholding for or on account of United Kingdom income tax.

 

150

--------------------------------------------------------------------------------


 

Schedule 3

 

Properties

 

Fleet: 22-26 Church Street, Fleet, Hampshire GU51 4NB

 

Edgbaston: 5 Church Road, Edgbaston, Birmingham B15 3SH

 

Westbourne: 16-18 Poole Road, Westbourne, Bournemouth, Dorset BH4 9DQ

 

Guildford: Asolat Way, Peasmarsh, Guildford, Surrey GU3 1NE

 

Esher: 42 Copsem Lane, Esher, Surrey KT10 9HJ

 

Bassett: 111 Burgess Road, Southampton, Hampshire SO16 7AG

 

Eastbourne: Willingdon Road, Eastbourne, East Sussex BN20 9JP

 

Weybridge: Ellesmere Road, Weybridge, Surrey KT13 0HY

 

Cardiff: Bryn Awel, 127 Cyncoed Road, Cyncoed, Cardiff CF23 6AF

 

Southbourne: Slavanka Hotel, 42 Belle Vue Road, Southbourne, Bournemouth, Dorset
BH6 3DS

 

Tettenhall: 73 Wergs Road, Tettenhall, Wolverhampton, West Midlands WV6 9BN

 

Chorleywood: 1-6 High View, Rickmansworth Road, Chorleywood, Hertfordshire WD3
5TQ

 

Solihull: The Green, Dog Kennel Lane, off Stratford Road, Solihull, West
Midlands B90 4JG

 

Bramhall: Former Moat House Hotel, Bramhall, Lane South, Bramhall, Stockport,
Greater Manchester SK7 2EB

 

Mobberley: Barclay Park, Hall Lane, Mobberley, Knutsford, Cheshire WA16 7DZ

 

Esher: Copsem Lodge, Copsem Lane, Esher, KT10 9HJ (residential dwelling adjacent
to the Esher home)

 

151

--------------------------------------------------------------------------------


 

Schedule 4

 

Opcos and Propcos

 

Part 1 - Opcos

 

Name of Opco

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Sunrise Operations Bassett Limited

 

05293860

 

England

 

 

 

 

 

Sunrise Operations Edgbaston Limited

 

05210822

 

England

 

 

 

 

 

Sunrise Operations Esher Limited

 

05300871

 

England

 

 

 

 

 

Sunrise Operations Fleet Limited

 

05210816

 

England

 

 

 

 

 

Sunrise Operations Guildford Limited

 

05222846

 

England

 

 

 

 

 

Sunrise Operations Westbourne Limited

 

05210945

 

England

 

 

 

 

 

Sunrise Operations Bramhall II Limited

 

06135748

 

England

 

 

 

 

 

Sunrise Operations Cardiff Limited

 

05550888

 

England

 

 

 

 

 

Sunrise Operations Chorleywood Limited

 

05551189

 

England

 

 

 

 

 

Sunrise Operations Eastbourne Limited

 

05897077

 

England

 

 

 

 

 

Sunrise Operations Mobberley Limited

 

05401819

 

England

 

 

 

 

 

Sunrise Operations Solihull Limited

 

05550889

 

England

 

 

 

 

 

Sunrise Operations Southbourne Limited

 

05879183

 

England

 

 

 

 

 

Sunrise Operations Tettenhall Limited

 

05663739

 

England

 

 

 

 

 

Sunrise Operations Weybridge Limited

 

05855066

 

England

 

152

--------------------------------------------------------------------------------


 

Part 2 - Propcos

 

Name of Propco

 

Registration number (or
equivalent, if any)

 

Jurisdiction of Incorporation

 

 

 

 

 

Sunrise of Bassett Limited

 

87652

 

Jersey

 

 

 

 

 

Sunrise of Edgbaston Limited

 

86849

 

Jersey

 

 

 

 

 

Sunrise of Esher Limited

 

88389

 

Jersey

 

 

 

 

 

Sunrise of Fleet Limited

 

85528

 

Jersey

 

 

 

 

 

Sunrise of Guildford Limited

 

86222

 

Jersey

 

 

 

 

 

Sunrise of Westbourne Limited

 

86223

 

Jersey

 

 

 

 

 

Sunrise of Bramhall II Limited

 

94503

 

Jersey

 

 

 

 

 

Sunrise of Cardiff Limited

 

85527

 

Jersey

 

 

 

 

 

Sunrise of Chorleywood Limited

 

89802

 

Jersey

 

 

 

 

 

Sunrise of Eastbourne Limited

 

92224

 

Jersey

 

 

 

 

 

Sunrise of Mobberley Limited

 

88116

 

Jersey

 

 

 

 

 

Sunrise of Solihull Limited

 

89556

 

Jersey

 

 

 

 

 

Sunrise of Southbourne Limited

 

92067

 

Jersey

 

 

 

 

 

Sunrise of Tettenhall Limited

 

86940

 

Jersey

 

 

 

 

 

Sunrise of Weybridge Limited

 

86559

 

Jersey

 

153

--------------------------------------------------------------------------------


 

Schedule 5

 

Requests and Notices

 

Part 1 - Utilisation Request

 

From:

[Borrower] [Parent](1)

 

 

To:

[Agent]

 

 

Dated:

 

 

Dear Sirs

 

[Parent] — Term facility agreement dated ¨ 2012 (Term Facility Agreement)

 

1                                          We refer to the Term Facility
Agreement.  This is a Utilisation Request.  Terms defined in the Term Facility
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2                                          We wish to borrow a Loan on the
following terms:

 

2.1

 

Borrower:

 

¨

 

 

 

 

 

2.2

 

Proposed Utilisation Date:

 

¨ (or, if that is not a Business Day, the next Business Day)

 

 

 

 

 

2.3

 

Currency of Loan:

 

¨

 

 

 

 

 

2.4

 

Amount:

 

¨ or, if less, the Available Facility

 

 

 

 

 

2.5

 

Interest Period:

 

¨

 

3                                          We confirm that each condition
specified in clause 4.2 (Further conditions precedent) is satisfied on the date
of this Utilisation Request.

 

4                                          [We irrevocably instruct you to
deduct from the amount of the Loan the legal fees, VAT and disbursements of
Addleshaw Goddard in the amount of £¨ and to pay such amount to Addleshaw
Goddard on the Utilisation Date.]

 

5                                          [The [net] proceeds of this Loan
should be credited to [account]].

 

6                                          This Utilisation Request is
irrevocable.

 

Yours faithfully

 

 

 

 

authorised signatory for

 

[the Parent on behalf of [insert name of relevant Borrower]] [insert name of
Borrower](2)

 

--------------------------------------------------------------------------------

(1)                                                          Amend as
appropriate.

 

154

--------------------------------------------------------------------------------


 

Part 2 - Selection Notice

 

Applicable to a Loan

 

From:

[Company][Parent]

 

 

To:

[Agent]

 

 

Dated:

 

 

Dear Sirs

 

[Parent] -  Term facility agreement dated ¨ 2012 (Term Facility Agreement)

 

1                                          We refer to the Term Facility
Agreement.  This is a Selection Notice.  Terms defined in the Term Facility
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

 

2                                          [We refer to the following Loan[s]
with an Interest Period ending on ¨(3)].

 

3                                          We request that the next Interest
Period for the [Loan[s] is ¨.

 

4                                          This Selection Notice is irrevocable.

 

Yours faithfully

 

 

 

 

authorised signatory for

 

[the Company] [the Parent on behalf of [the Company]]

 

--------------------------------------------------------------------------------

(2)                                  Amend as appropriate.

 

(3)                                  Insert details of all Facility A Loans
which have an Interest Period ending on the same date.

 

155

--------------------------------------------------------------------------------


 

Schedule 6

 

Mandatory Cost Formula

 

1                                          The Mandatory Cost is an addition to
the interest rate to compensate Lenders for the cost of compliance with (a) the
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case, any other authority which replaces all or any of its functions)
or (b) the requirements of the European Central Bank.

 

2                                          On the first day of each Interest
Period (or as soon as possible thereafter) the Agent shall calculate, as a
percentage rate, a rate (Additional Cost Rate) for each Lender, in accordance
with the paragraphs set out below.  The Mandatory Cost will be calculated by the
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3                                          The Additional Cost Rate for any
Lender lending from the Facility Office in a Participating Member State will be
the percentage notified by that Lender to the Agent.  This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from the Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from the Facility Office.

 

4                                          The Additional Cost Rate for any
Lender lending from the Facility Office in the United Kingdom will be calculated
by the Agent as follows:

 

4.1                                 in relation to a sterling Loan:

 

[g198111ko43i001.gif]

 

4.2                                 in relation to a Loan in any currency other
than sterling:

 

[g198111ko43i002.gif]

 

Where:

 

A                                      is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

B                                        is the percentage rate of interest
(excluding the Margin and the Mandatory Cost and, if the Loan is an Unpaid Sum,
the additional rate of interest specified in clause 10.5(a) (Default interest))
payable for the relevant Interest Period on the Loan.

 

C                                        is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

D                                       is the percentage rate per annum payable
by the Bank of England to the Agent on interest bearing Special Deposits.

 

156

--------------------------------------------------------------------------------


 

E                                         is designed to compensate the Lenders
for amounts payable under the Fees Rules and is calculated by the Agent as being
the average of the most recent rates of charge supplied by the Base Reference
Banks to the Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 

5                                          For the purposes of this schedule:

 

Eligible Liabilities and Special Deposits have the meanings given to them from
time to time under or pursuant to the Bank of England Act 1998 or (as may be
appropriate) by the Bank of England

 

Fees Rules means the rules on periodic fees contained in the Financial Services
Authority Fees Manual or such other law or regulation as may be in force from
time to time in respect of the payment of fees for the acceptance of deposits

 

Fee Tariffs means the fee tariffs specified in the Fees Rules under the activity
group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee required
pursuant to the Fees Rules but taking into account any applicable discount rate)
and

 

Tariff Base has the meaning given to it in, and will be calculated in accordance
with, the Fees Rules

 

6                                          In application of the above formulae
in paragraph 2, A, B, C and D will be included in the formulae as percentages
(i.e. 5 % will be included in the formula as 5 and not as 0.05).  A negative
result obtained by subtracting D from B shall be taken as zero.  The resulting
figures shall be rounded to four decimal places.

 

7                                          If requested by the Agent, each Base
Reference Bank shall, as soon as practicable after publication by the Financial
Services Authority, supply to the Agent, the rate of charge payable by that Base
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Base Reference Bank as being the average of
the Fee Tariffs applicable to that Base Reference Bank for that financial year)
and expressed in pounds per £1,000,000 of the Tariff Base of that Base Reference
Bank.

 

8                                          Each Lender shall supply any
information required by the Agent for the purpose of calculating its Additional
Cost Rate.  In particular, but without limitation, each Lender shall supply the
following information on or prior to the date on which it becomes a Lender:

 

8.1                                 the jurisdiction of its Facility Office; and

 

8.2                                 any other information that the Agent may
reasonably require for such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9                                          The percentages of each Lender for
the purpose of A and C above and the rates of charge of each Base Reference Bank
for the purpose of E above shall be determined by the Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
the Facility Office in the same jurisdiction as its Facility Office.

 

157

--------------------------------------------------------------------------------


 

10                                    The Agent shall have no liability to any
person if such determination results in an Additional Cost Rate which over or
under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Base Reference Bank pursuant to paragraphs
3, 7 and 8 above is true and correct in all respects.

 

11                                    The Agent shall distribute the additional
amounts received as a result of the Mandatory Cost to the Lenders on the basis
of the Additional Cost Rate for each Lender based on the information provided by
each Lender and each Base Reference Bank pursuant to paragraphs 3, 7 and 8
above.

 

12                                    Any determination by the Agent pursuant to
this schedule in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to a Lender shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 

13                                    The Agent may from time to time, after
consultation with the Parent and the Lenders, determine and notify to all
Parties any amendments which are required to be made to this schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

 

158

--------------------------------------------------------------------------------


 

Schedule 7

 

Form of Transfer Certificate

 

To:                             · as Agent and · as Security Trustee

 

From:               [The Existing Lender] (Existing Lender) and [The New Lender]
(New Lender)

 

Dated:

 

[Parent] — Term facility agreement dated · 2012 (Term Facility Agreement)

 

1                                         We refer to the Term Facility
Agreement and to the Intercreditor Deed (as defined in the Term Facility
Agreement).  This Agreement (Agreement) shall take effect as a Transfer
Certificate for the purpose of the Term Facility Agreement and as a
Creditor/Agent Accession Undertaking for the purposes of the Intercreditor Deed
(and as defined in the Intercreditor Deed).  Terms defined in the Term Facility
Agreement have the same meaning in this Agreement unless given a different
meaning in this Agreement.

 

2                                         We refer to clause 26.5 (Procedure for
transfer) of the Term Facility Agreement:

 

2.1                               The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
schedule in accordance with clause 26.5 (Procedure for transfer).

 

2.2                               The proposed Transfer Date is ·.

 

2.3                               The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of clause
34.2 (Addresses) are set out in the schedule.

 

3                                         The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in clause 26.4(c)
(Limitation of responsibility of Existing Lenders).

 

4                                         The New Lender confirms, for the
benefit of the Agent and without liability to any Obligor, that it is:

 

4.1                               [a Qualifying Lender falling within paragraph
(i)(A) [or paragraph (ii)] of the definition of Qualifying Lender);]

 

4.2                               [a Treaty Lender;]

 

4.3                               [not a Qualifying Lender].

 

5                                         [The New Lender confirms that the
person beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

5.1                               a company resident in the United Kingdom for
United Kingdom tax purposes;

 

5.2                               a partnership each member of which is:

 

(a)                                 a company so resident in the United Kingdom;
or

 

(b)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings

 

159

--------------------------------------------------------------------------------


 

into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

 

5.3                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.]

 

6                                         [The New Lender confirms (for the
benefit of the Agent and without liability to any Obligor)  that it is a Treaty
Lender that holds a passport under the HMRC DT Treaty Passport scheme (reference
number ·) and is tax resident in ·(4), so that interest payable to it by
borrowers is generally subject to full exemption from UK withholding tax and
notifies the Parent that:

 

6.1                               each Borrower which is a Party as a Borrower
as at the Transfer Date must, to the extent that the New Lender becomes a Lender
under the Facility which is made available to that Borrower pursuant to clause
2.1 (The Facility) of the Term Facility Agreement, make an application to HM
Revenue & Customs under form DTTP2 within 30 days of the Transfer Date; and

 

6.2                               each Additional Borrower which becomes an
Additional Borrower after the Transfer Date must, to the extent that the New
Lender is a Lender under the Facility which is made available to that Additional
Borrower pursuant to clause 2.1 (The Facility) of the Term Facility Agreement,
make an application to HM Revenue & Customs under form DTTP2 within 30 days of
becoming an Additional Borrower(5).]

 

[6/7]                      The New Lender confirms that it [is]/[is not] a
Sponsor Affiliate.

 

[7/8]                      We refer to [clause · (Change of Senior Lender) of
the Intercreditor Deed.]

 

In consideration of the New Lender being accepted as a Senior Lender for the
purposes of the Intercreditor Deed (and as defined therein), the New Lender
confirms that, as from the Transfer Date, it intends to be party to the
Intercreditor Deed as a Senior Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Deed to be assumed by a Senior Lender
and agrees that it shall be bound by all the provisions of the Intercreditor
Deed, as if it had been an original party to the Intercreditor Deed.

 

[8/9]                      This Agreement may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.

 

[9/10]               This Agreement [and any non-contractual obligations arising
out of or in connection with it] [is/are] governed by English law.

 

[10/11]        This Agreement has been entered into on the date stated at the
beginning of this Agreement.

 

Note:                  The execution of this Transfer Certificate may not
transfer a proportionate share of the Existing Lender’s interest in the
Transaction Security in all jurisdictions.  It is the responsibility of the New
Lender to ascertain whether any other documents or other formalities are
required to perfect a transfer of such a share in the Existing Lender’s

 

--------------------------------------------------------------------------------

(4)                                 Insert jurisdiction of tax residence

 

(5)                                 This confirmation must be included if the
New Lender holds a passport under the HMRC DT Treaty Passport scheme and wishes
that scheme to apply to the Term Facility Deed.

 

160

--------------------------------------------------------------------------------


 

Transaction Security in any jurisdiction and, if so, to arrange for execution of
those documents and completion of those formalities.

 

161

--------------------------------------------------------------------------------


 

The Schedule

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

New Lender]

 

 

By:

By:

 

This Agreement is accepted as a Transfer Certificate for the purposes of the
Term Facility Agreement by the Agent, and as a Creditor/Agent Accession
Undertaking for the purposes of the Intercreditor Deed by the Security Trustee,
and the Transfer Date is confirmed as ·.

 

[Agent]

 

By:

 

[Security Trustee]

 

By:

 

162

--------------------------------------------------------------------------------


 

Schedule 8

 

Form of Assignment Agreement

 

To:                             · as Agent · as Security Trustee ·  as [Parent],
for and on behalf of each Obligor

 

From:               [the Existing Lender] (Existing Lender) and [the New Lender]
(New Lender)

 

Dated:

 

[Parent] - Term Facility Agreement dated  ·  2012 (Term Facility Agreement)

 

1                                         We refer to the Term Facility
Agreement and to the Intercreditor Agreement (as defined in the Term Facility
Agreement).  This is an Assignment Agreement.  This Agreement (Agreement) shall
take effect as an Assignment Agreement for the purpose of the Term Facility
Agreement and as a Creditor/Agent Accession Undertaking for the purposes of the
Intercreditor Deed (and as defined in the Intercreditor Deed).  Terms defined in
the Term Facility Agreement have the same meaning in this Agreement unless given
a different meaning in this Agreement.

 

2                                         We refer to clause 26.6 (Procedure for
assignment) of the Term Facility Agreement:

 

2.1                               The Existing Lender assigns absolutely to the
New Lender all the rights of the Existing Lender under the Term Facility
Agreement, the other Finance Documents and in respect of the Transaction
Security which correspond to that portion of the Existing Lender’s Commitments
under the Term Facility Agreement as specified in the schedule.

 

2.2                               The Existing Lender is released from all the
obligations of the Existing Lender which correspond to that portion of the
Existing Lender’s Commitments under the Term Facility Agreement specified in the
schedule.

 

2.3                               The New Lender becomes a Party as a Lender and
is bound by obligations equivalent to those from which the Existing Lender is
released under paragraph 2.2 above.

 

3                                         The proposed Transfer Date is ·.

 

4                                         On the Transfer Date the New Lender
becomes:

 

4.1                               Party to the relevant Finance Documents (other
than the Intercreditor Deed) as a Lender; and

 

4.2                               Party to the Intercreditor Deed as a Senior
Lender.

 

5                                         The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
clause 34.2 (Addresses) are set out in the Schedule.

 

6                                         The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in clause 26.4(c)
(Limitation of responsibility of Existing Lenders)).

 

7                                         The New Lender confirms, for the
benefit of the Agent and without liability to any Obligor, that it is:

 

163

--------------------------------------------------------------------------------


 

7.1                               [a Qualifying Lender falling within paragraph
(i)(A) [or paragraph (ii)] of the definition of Qualifying Lender;]

 

7.2                               [a Treaty Lender;]

 

7.3                               [not a Qualifying Lender].

 

8                                         [The New Lender confirms that the
person beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

8.1                               a company resident in the United Kingdom for
United Kingdom tax purposes; or

 

8.2                               a partnership each member of which is:

 

(a)                                 a company so resident in the United Kingdom;
or

 

(b)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

8.3                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.]

 

9                                         [The New Lender confirms (for the
benefit of the Agent and without liability to any Obligor) that it is a Treaty
Lender that holds a passport under the HMRC DT Treaty Passport scheme (reference
number ·) and is tax resident in ·(6), so that interest payable to it by
borrowers is generally subject to full exemption from UK withholding tax and
notifies the Parent that:

 

9.1                               each Borrower which is a Party as a Borrower
as at the Transfer Date must, to the extent that the New Lender becomes a Lender
under the Facility which is made available to that Borrower pursuant to clause
2.1 (The Facility) of the Term Facility Agreement, make an application to HM
Revenue & Customs under form DTTP2 within 30 days of the Transfer Date; and

 

9.2                               each Additional Borrower which becomes an
Additional Borrower after the Transfer Date must, to the extent that the New
Lender is a Lender under the Facility which is made available to that Additional
Borrower pursuant to clause 2.1 (The Facility) of the Term Facility Agreement,
make an application to HM Revenue & Customs under form DTTP2 within 30 days of
becoming an Additional Borrower(7).]

 

[9/10]               The New Lender confirms that it [is]/[is not](8) a Sponsor
Affiliate.

 

[10/11]        We refer to clause · (Change of Senior Lender) of the
Intercreditor Deed:

 

--------------------------------------------------------------------------------

(6)                                 Insert jurisdiction of tax residence

 

(7)                                 This confirmation must be included if the
New Lender holds a passport under the HMRC DT Treaty Passport scheme and wishes
that scheme to apply to the Facility Deed.

 

(8)                                 Delete as applicable.

 

164

--------------------------------------------------------------------------------


 

In consideration of the New Lender being accepted as a Senior Lender for the
purposes of the Intercreditor Deed (and as defined in the Intercreditor Deed),
the New Lender confirms that, as from the Transfer Date, it intends to be party
to the Intercreditor Deed as a Senior Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Deed to be assumed by a Senior Lender
and agrees that it shall be bound by all the provisions of the Intercreditor
Deed, as if it had been an original party to the Intercreditor Deed.

 

[11/12]        This Agreement acts as notice to the Agent (on behalf of each
Finance Party) and, upon delivery in accordance with clause 26.7 (Copy of
Transfer Certificate, Assignment Agreement or Increase Confirmation to Parent),
to the [Parent] (on behalf of each Obligor) of the assignment referred to in
this Agreement.

 

[12/13]        This Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.

 

[13/14]        This Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law.

 

[14/15]        This Agreement has been entered into on the date stated at the
beginning of this Agreement.

 

Note:                  The execution of this Assignment Agreement may not
transfer a proportionate share of the Existing Lender’s interest in the
Transaction Security in all jurisdictions.  It is the responsibility of the New
Lender to ascertain whether any other documents or other formalities are
required to perfect a transfer of such a share in the Existing Lender’s
Transaction Security in any jurisdiction and, if so, to arrange for execution of
those documents and completion of those formalities.

 

165

--------------------------------------------------------------------------------

 

 


 

The Schedule

 

Commitment/rights and obligations to be transferred by assignment, release and
accession

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

[New Lender]

 

 

By:

By:

 

This Agreement is accepted as an Assignment Agreement for the purposes of the
Term Facility Agreement by the Agent, and as a Creditor/Agent Accession
Undertaking for the purposes of the Intercreditor Deed by the Security Trustee,
and the Transfer Date is confirmed as ·.

 

Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 

By:

 

[Security Trustee]

 

By:

 

166

--------------------------------------------------------------------------------


 

Schedule 9

 

Form of Accession Deed

 

To:                             · as Agent and · as Security Trustee for itself
and each of the other parties to the Intercreditor Deed referred to below

 

From:               [Subsidiary] and [[Parent]]

 

Dated:

 

Dear Sirs

 

[Parent] —  Term Facility Agreement dated · 2012 (Term Facility Agreement)

 

1                                         We refer to the Term Facility
Agreement and to the Intercreditor Deed.  This Agreement (Accession Deed) shall
take effect as an Accession Deed for the purposes of the Term Facility Agreement
and as a Debtor Accession Deed for the purposes of the Intercreditor Deed (and
as defined in the Intercreditor Deed).  Terms defined in the Term Facility
Agreement have the same meaning in paragraphs 1 to 3 of this Accession Deed
unless given a different meaning in this Accession Deed.

 

2                                         [Subsidiary] agrees to become an
Additional [Borrower]/[Guarantor] and to be bound by the terms of the Term
Facility Agreement and the other Finance Documents (other than the Intercreditor
Deed) as an Additional [Borrower]/[Guarantor] pursuant to [clause 28.2
(Additional Borrowers)]/[clause 28.4 (Additional Guarantors)] of the Term
Facility Agreement.  [Subsidiary] is a company duly incorporated under the laws
of [name of relevant jurisdiction] and is a limited liability company and
registered number ·.

 

3                                         [Subsidiary’s] administrative details
for the purposes of the Term Facility Agreement and the Intercreditor Deed are
as follows:

 

Address:

 

Fax No.:

 

Attention:

 

4                                         [Subsidiary] (for the purposes of this
paragraph 4, the Acceding Debtor) intends to [incur Liabilities under the
following documents]/[give a guarantee, indemnity or other assurance against
loss in respect of Liabilities under the following documents]:

 

5                                         [Insert details (date, parties and
description) of relevant documents]

 

the Relevant Documents.

 

It is agreed as follows:

 

5.1                               Terms defined in the Intercreditor Deed shall,
unless otherwise defined in this Accession Deed, bear the same meaning when used
in this paragraph 4.

 

5.2                               The Acceding Debtor and the Security Trustee
agree that the Security Trustee shall hold:

 

167

--------------------------------------------------------------------------------


 

(a)                                 [any Security in respect of Liabilities
created or expressed to be created pursuant to the Relevant Documents;

 

(b)                                 all proceeds of that Security; and]

 

(c)                                  all obligations expressed to be undertaken
by the Acceding Debtor to pay amounts in respect of the Liabilities to the
Security Trustee as trustee for the Secured Parties (in the Relevant Documents
or otherwise) and secured by the Transaction Security together with all
representations and warranties expressed to be given by the Acceding Debtor (in
the Relevant Documents or otherwise) in favour of the Security Trustee as
trustee for the Secured Parties,

 

on trust for the Secured Parties on the terms and conditions contained in the
Intercreditor Deed.

 

5.3                               The Acceding Debtor confirms that it intends
to be party to the Intercreditor Deed as a Debtor, undertakes to perform all the
obligations expressed to be assumed by a Debtor under the Intercreditor Deed and
agrees that it shall be bound by all the provisions of the Intercreditor Deed as
if it had been an original party to the Intercreditor Deed.

 

5.4                               [In consideration of the Acceding Debtor being
accepted as an Intra Group Lender for the purposes of the Intercreditor Deed,
the Acceding Debtor also confirms that it intends to be party to the
Intercreditor Deed as an Intra Group Lender, and undertakes to perform all the
obligations expressed in the Intercreditor Deed to be assumed by an Intra Group
Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Deed, as if it had been an original party to the Intercreditor
Deed].

 

[4]/[5]              This Accession Deed and any non-contractual obligations
arising out of or in connection with are governed by English law.

 

168

--------------------------------------------------------------------------------


 

This Accession Deed has been signed on behalf of the Security Trustee (for the
purposes of paragraph 4 above only), signed on behalf of the [Parent] and
executed as a deed by [Subsidiary] and is delivered on the date stated above.

 

[Subsidiary]

 

 

 

 

 

[EXECUTED AS A DEED

 

 

 

 

 

By:  [Subsidiary]

 

 

 

 

 

 

 

Director

 

 

 

 

 

Director/Secretary

 

 

 

 

 

 

OR

 

 

 

 

 

[EXECUTED AS A DEED

 

 

 

 

 

By:  [Subsidiary]

 

 

 

 

 

 

 

Signature of Director

 

 

 

 

 

Name of Director

 

 

 

in the presence of

 

 

 

 

 

 

 

Signature of witness

 

 

 

 

 

Name of witness

 

 

 

 

 

Address of witness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupation of witness]

 

 

 

 

 

 

The Parent

 

 

 

 

 

 

 

[Parent]

 

 

 

By:

 

 

 

 

 

The Security Trustee

 

 

 

 

 

[Full Name of Current Security Trustee]

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

 

169

--------------------------------------------------------------------------------


 

Schedule 10

 

Form of Resignation Letter

 

To:                             · as Agent

 

From:               [resigning Obligor] and [Parent]

 

Dated:

 

Dear Sirs

 

[Parent] - Term Facility Agreement dated · 2012 (Term Facility Agreement)

 

1                                         We refer to the Term Facility
Agreement.  This is a Resignation Letter.  Terms defined in the Term Facility
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2                                         Pursuant to [clause 28.3 (Resignation
of a Borrower)] [clause 28.5 (Resignation of a Guarantor)], we request that
[resigning Obligor] be released from its obligations as a [Borrower] [Guarantor]
under the Term Facility Agreement and the Finance Documents (other than the
Intercreditor Deed).

 

3                                         We confirm that:

 

3.1                               no Default is continuing or would result from
the acceptance of this request; and

 

3.2                               [this request is given in relation to a Third
Party Disposal of [resigning Obligor;

 

3.3                               [the Disposal Proceeds have been or will be
applied in accordance with clause 8 (Mandatory prepayment):

 

3.4                               [·]

 

4                                         This Resignation Letter (and any
non-contractual obligations arising out of or in connection with it) are
governed by English law.

 

[Parent]

[resigning Obligor]

 

 

By:

By:

 

170

--------------------------------------------------------------------------------


 

Schedule 11

 

Form of Compliance Certificate

 

To:                             · as Agent

 

From:               [Parent]

 

Dated:

 

Dear Sirs

 

[Parent] - Term Facility Agreement dated · 2012 (Term Facility Agreement)

 

1                                         We refer to the Term Facility
Agreement.  This is a Compliance Certificate.  Terms defined in the Term
Facility Agreement have the same meaning when used in this Compliance
Certificate unless given a different meaning in this Compliance Certificate.

 

2                                         With reference to the [Annual
Financial Statements] [Quarterly Financial Statements] for the [Financial Year
ended ·] [Financial Quarter ended ·] we confirm that:

 

Covenant

 

Relevant
Period

 

Target

 

Actual

 

Compliant/Non
compliant

LTV

 

· to ·

 

At least ·%

 

·%

 

]

Interest Cover

 

· to ·

 

At least ·:·

 

·:·

 

]

Net Operating Income (milestone test)

 

· to ·

 

At least £·

 

£·

 

]

Net Operating Income (comparable quarter test)

 

· to ·

 

At least £·

 

£·

 

]

Average Daily Rate

 

· to ·

 

At least £·

 

£·

 

]

Capital expenditure

 

· to ·

 

Not exceeding £·

 

£·

 

]

 

3                                         [We confirm that no Default is
continuing.](9)

 

Signed

 

 

 

 

 

 

 

 

Finance Director

 

Director

 

 

 

 

 

of

 

of

 

 

 

 

 

[Parent]

[Parent]

 

[insert applicable certification language]

 

--------------------------------------------------------------------------------

(9)                                 If this statement cannot be made, the
certificate should identify any Default that is continuing and the steps, if
any, being taken to remedy it.

 

171

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

for and on behalf of

 

 

 

 

 

 

 

name of Auditors of the Parent(10)

 

 

--------------------------------------------------------------------------------

(10)                          Only applicable if the Compliance Certificate
accompanies the Audited Financial Statements and is to be signed by the
Auditors.  To be agreed with the Company’s Auditors prior to signing of the
Deed.

 

172

--------------------------------------------------------------------------------


 

Schedule 12

 

Timetables

 

 

 

Loans in sterling

Delivery of a duly completed Utilisation Request (clause 5.1 (Delivery of a
Utilisation Request)) or a Selection Notice (clause 11.1 (Selection of Interest
Periods and terms))

 

U-1

 

9.30am

 

 

 

Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under clause 5.4 (Lenders’ participation) and notifies the
Lenders of the Loan in accordance with clause 5.4 (Lenders’ participation) 

 

U-1

 

Noon

 

 

 

LIBOR is fixed

 

Quotation Day as of 11:00 a.m.

 

“U”

=

date of utilisation or, if applicable, in the case of a Loan that has already
been borrowed, the first day of the relevant Interest Period for that Loan.

 

 

 

“U - X”

=

X Business Days prior to date of utilisation

 

173

--------------------------------------------------------------------------------

 

 


 

Schedule 13

 

Form of Increase Confirmation

 

To:                             · as Agent, · as Security Trustee and · as
[Parent], for and on behalf of each Obligor

 

From:               [the Increase Lender] (Increase Lender)

 

Dated:

 

[Parent] - Term Facility Agreement dated · 2012 (Term Facility Agreement)

 

1                                         We refer to the Term Facility
Agreement and to the Intercreditor Deed (as defined in the Term Facility
Agreement).  This Agreement (Agreement) shall take effect as an Increase
Confirmation for the purpose of the Term Facility Agreement and as a
Creditor/Agent Accession Undertaking for the purposes of the Intercreditor Deed
(and as defined in the Intercreditor Deed). Terms defined in the Term Facility
Agreement have the same meaning in this Agreement unless given a different
meaning in this Agreement.

 

2                                         We refer to clause 2.2 (Increase) of
the Term Facility Agreement.

 

3                                         The Increase Lender agrees to assume
and will assume all of the obligations corresponding to the Commitment specified
in the Schedule (Relevant Commitment) as if it was an Original Lender under the
Term Facility Agreement.

 

4                                         The proposed date on which the
increase in relation to the Increase Lender and the Relevant Commitment is to
take effect (Increase Date) is ·.

 

5                                         On the Increase Date, the Increase
Lender becomes:

 

5.1                               party to the relevant Finance Documents (other
than the Intercreditor Deed) as a Lender; and

 

5.2                               party to the Intercreditor Deed as a Senior
Lender.

 

6                                         The Facility Office and address, fax
number and attention details for notices to the Increase Lender for the purposes
of clause 34.2 (Addresses) are set out in the schedule.

 

7                                         The Increase Lender expressly
acknowledges the limitations on the Lenders’ obligations referred to in clause
2.2(f) (Increase).

 

8                                         The Increase Lender confirms, for the
benefit of the Agent and without liability to any Obligor, that it is:

 

8.1                               [a Qualifying Lender (other than a Treaty
Lender);]

 

8.2                               [a Treaty Lender;]

 

8.3                               [not a Qualifying Lender].

 

9                                         [The Increase Lender confirms that the
person beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

9.1                               a company resident in the United Kingdom for
United Kingdom tax purposes; or

 

174

--------------------------------------------------------------------------------


 

9.2                               a partnership each member of which is:

 

(a)                                 a company so resident in the United Kingdom;
or

 

(b)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

9.3                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.]

 

10                                  [The Increase Lender confirms (for the
benefit of the Agent and without liability to any Obligor) that it is a Treaty
Lender that holds a passport under the HMRC DT Treaty Passport scheme (reference
number ·) and is tax resident in ·(11), so that interest payable to it by
borrowers is generally subject to full exemption from UK withholding tax and
notifies the Parent that:

 

10.1                        each Borrower which is a Party as a Borrower as at
the Increase Date must, to the extent that the Increase Lender becomes a Lender
under the Facility which is made available to that Borrower pursuant to clause
2.1 (The Facility) of the Term Facility Agreement, make an application to HM
Revenue & Customs under form DTTP2 within 30 days of the Increase Date; and

 

10.2                        each Additional Borrower which becomes an Additional
Borrower after the Increase Date must, to the extent that the Increase Lender is
a Lender under the Facility which is made available to that Additional Borrower
pursuant to clause 2.1 (The Facility) of the Term Facility Agreement, make an
application to HM Revenue & Customs under form DTTP2 within 30 days of becoming
an Additional Borrower(12).]

 

[10/11]        The Increase Lender confirms that it is not a Sponsor Affiliate.

 

[11/12]        We refer to clause · (Creditor/Agent Accession Undertaking) of
the Intercreditor Deed:

 

In consideration of the Increase Lender being accepted as a Senior Lender for
the purposes of the Intercreditor Deed (and as defined in the Intercreditor
Deed), the Increase Lender confirms that, as from the Increase Date, it intends
to be party to the Intercreditor Deed as a Senior Lender, and undertakes to
perform all the obligations expressed in the Intercreditor Deed to be assumed by
a Senior Lender and agrees that it shall be bound by all the provisions of the
Intercreditor Deed, as if it had been an original party to the Intercreditor
Deed.

 

[12/13]        This Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.

 

[13/14]        This Agreement and any non-contractual obligations arising out of
or in connection with it are governed by English law.

 

--------------------------------------------------------------------------------

(11)                          Insert jurisdiction of tax residence.

 

(12)                          This confirmation must be included if the Increase
Lender holds a passport under the HMRC DT Treaty Passport scheme and wishes that
scheme to apply to the Term Facility Deed.

 

175

--------------------------------------------------------------------------------


 

 

[14/15]        This Agreement has been entered into on the date stated at the
beginning of this Agreement.

 

Note:                  The execution of this Increase Confirmation may not be
sufficient for the Increase Lender to obtain the benefit of the Transaction
Security in all jurisdictions.  It is the responsibility of the Increase Lender
to ascertain whether any other documents or other formalities are required to
obtain the benefit of the Transaction Security in any jurisdiction and, if so,
to arrange for execution of those documents and completion of those formalities.

 

176

--------------------------------------------------------------------------------


 

The Schedule

 

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Increase Lender]

 

By:

 

 

This Agreement is accepted as an Increase Confirmation for the purposes of the
Term Facility Agreement by the Agent and as a Creditor/Agent Accession
Undertaking for the purposes of the Intercreditor Deed by the Security Trustee
and the Increase Date is confirmed as ·.

 

Agent

 

By:

 

Security Trustee

 

By:

 

177

--------------------------------------------------------------------------------


 

Schedule 14

 

Forms of Notifiable Debt Purchase Transaction Notice

 

Part 1 - Form of Notice on Entering into Notifiable Debt Purchase Transaction

 

To:                             · as Agent

 

From:               [The Lender]

 

Dated:

 

[Parent] — Term Facility Agreement dated · 2012 (Term Facility Agreement)

 

1                                         We refer to clause 27.2(b)
(Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates) of the Term Facility Agreement.  Terms defined in the Term Facility
Agreement have the same meaning in this notice unless given a different meaning
in this notice.

 

2                                         We have entered into a Notifiable Debt
Purchase Transaction.

 

3                                         The Notifiable Debt Purchase
Transaction referred to in paragraph 2 above relates to the amount of our
Commitment(s) as set out below.

 

Commitment

 

 

Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)

 

 

 

Commitment

 

[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies](13)

 

 

[Lender]

 

By:

 

--------------------------------------------------------------------------------

(13)                          Delete as applicable

 

178

--------------------------------------------------------------------------------


 

Part 2 - Form of Notice on Termination of Notifiable Debt Purchase Transaction /
Notifiable Debt Purchase Transaction ceasing to be with Sponsor Affiliate

 

To:                             · as Agent

 

From:               [The Lender]

 

Dated:

 

[Parent] — Term Facility Agreement dated · 2012 (Term Facility Agreement)

 

1                                         We refer to clause 27.2(c)
(Disenfranchisement on Debt Purchase Transactions entered into by Sponsor
Affiliates) of the Term Facility Agreement.  Terms defined in the Term Facility
Agreement have the same meaning in this notice unless given a different meaning
in this notice.

 

2                                         A Notifiable Debt Purchase Transaction
which we entered into and which we notified you of in a notice dated · has
[terminated]/[ceased to be with a Sponsor Affiliate]. (14)

 

3                                         The Notifiable Debt Purchase
Transaction referred to in paragraph 2 above relates to the amount of our
Commitment(s) as set out below.

 

Commitment

Amount of our Commitment to which Notifiable Debt Purchase Transaction relates
(Base Currency)

 

 

Commitment

[insert amount (of that Commitment) to which the relevant Debt Purchase
Transaction applies] (15)

 

 

[Lender]

 

By:

 

--------------------------------------------------------------------------------

(14)                          Delete as applicable

 

(15)                          Delete as applicable

 

179

--------------------------------------------------------------------------------

 


 

Schedule 15

 

Management Agreements

 

Management Agreement dated as of July 31, 2007 among Sunrise Operations Bassett
Limited, Sunrise Home Help Bassett Limited, Sunrise of Bassett Limited and the
Managing Agent;

 

Management Agreement dated as of July 31, 2007 among Sunrise Operations
Edgbaston Limited, Sunrise Home Help Edgbaston Limited, Sunrise of Edgbaston
Limited and the Managing Agent;

 

Management Agreement dated as of July 31, 2007 among Sunrise Operations Esher
Limited, Sunrise Home Help Esher Limited, Sunrise of Esher Limited and the
Managing Agent;

 

Management Agreement dated as of July 31, 2007 among Sunrise Operations Fleet
Limited, Sunrise Home Help Fleet Limited, Sunrise of Fleet Limited and the
Managing Agent;

 

Management Agreement dated as of July 31, 2007 among Sunrise Operations
Guildford Limited, Sunrise Home Help Guildford Limited, Sunrise of Guildford
Limited and the Managing Agent;

 

Management Agreement dated as of July 31, 2007 among Sunrise Operations
Westbourne Limited, Sunrise Home Help Westbourne Limited, Sunrise of Westbourne
Limited and the Managing Agent;

 

Management Agreement dated as of November 13, 2009 among Sunrise Operations
Bramhall Limited, Sunrise Home Help Bramhall Limited, Sunrise of Bramhall
Limited and the Managing Agent;

 

Management Agreement dated as of May 30, 2008 among Sunrise Operations Cardiff
Limited, Sunrise Home Help Cardiff Limited, Sunrise of Cardiff Limited and the
Managing Agent;

 

Management Agreement dated as of May 30, 2008 among Sunrise Operations
Chorleywood Limited, Sunrise Home Help Chorleywood Limited, Sunrise of
Chorleywood Limited and the Managing Agent;

 

Management Agreement dated as of March 31, 2009 among Sunrise Operations
Eastbourne Limited, Sunrise Home Help Eastbourne Limited, Sunrise of Eastbourne
Limited and the Managing Agent;

 

Management Agreement dated as of December 31, 2007 among Sunrise Operations
Mobberley Limited, Sunrise Home Help Mobberley Limited, Sunrise of Mobberley
Limited and the Managing Agent;

 

Management Agreement dated as of April 30, 2008 among Sunrise Operations
Solihull Limited, Sunrise Home Help Solihull Limited, Sunrise of Solihull
Limited and the Managing Agent;

 

Management Agreement dated as of January 2, 2009 among Sunrise Operations
Southbourne Limited, Sunrise Home Help Southbourne Limited, Sunrise of
Southbourne Limited and the Managing Agent;

 

Management Agreement dated as of October 31, 2008] among Sunrise Operations
Tettenhall Limited, Sunrise Home Help Tettenhall Limited, Sunrise of Tettenhall
Limited and the Managing Agent; and

 

Management Agreement dated as of May 31, 2009 among Sunrise Operations Weybridge
Limited, Sunrise Home Help Weybridge Limited, Sunrise of Weybridge Limited and
the Managing Agent.

 

180

--------------------------------------------------------------------------------


 

For the purpose of clause 34 (Notices) only

 

The Obligors

 

 

 

Parent

 

 

 

Dawn Holdco Limited

 

 

 

 

Address:

22 Grenville Street, St. Helier, Jersey, JE4 8PX

 

 

 

 

Fax:

01543 609 333

 

 

 

 

Attention of:

Philip Turpin

 

 

 

 

 

 

 

Dawn Opco Limited

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

The Arranger

 

 

 

Bank of Scotland plc

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

 

Fax:

020 7489 3039

 

 

 

 

Tel:

020 7489 3220

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce - Corporate Real Estate Support, London

 

 

181

--------------------------------------------------------------------------------


 

The Original Lender

 

 

 

Bank of Scotland plc

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

 

Fax:

020 7489 3039

 

 

 

 

Tel:

020 7489 3220

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce - Corporate Real Estate Support, London

 

 

 

 

 

 

 

The Agent

 

 

 

 

 

Bank of Scotland plc

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

 

Fax:

020 7489 3039

 

 

 

 

Tel:

020 7489 3220

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce - Corporate Real Estate Support, London

 

 

 

 

 

 

 

The Security Trustee

 

 

 

 

Bank of Scotland plc

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

 

Fax:

020 7489 3039

 

 

 

 

Tel:

020 7489 3220

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce - Corporate Real Estate Support, London

 

 

182

--------------------------------------------------------------------------------


 

The Original Hedging Counterparty

 

 

 

 

Bank of Scotland plc

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

 

Fax:

020 7489 3039

 

 

 

 

Tel:

020 7489 3220

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce - Corporate Real Estate Support, London

 

 

183

--------------------------------------------------------------------------------


 

SIGNATURES

 

The Parent

 

 

 

 

Dawn Holdco Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

The Company

 

 

 

 

Dawn Opco Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

For the sole purpose of making the confirmations under clause 2.4 (Security
confirmation):

 

 

 

Topco

 

 

 

 

 

 

 

 

Dawn General Partner Limited

 

acting in its capacity as general partner of

 

Dawn Limited Partnership

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

15

--------------------------------------------------------------------------------


 

The Borrowers

 

 

 

 

Dawn Holdco Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Dawn Opco Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Of Bassett Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Edgbaston Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

16

--------------------------------------------------------------------------------


 

Sunrise of Esher Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Fleet Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Guildford Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Westbourne Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Bramhall II Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

17

--------------------------------------------------------------------------------


 

Sunrise of Cardiff Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Chorleywood Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Eastbourne Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Mobberley Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

18

--------------------------------------------------------------------------------


 

Sunrise of Solihull Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Southbourne Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Tettenhall Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Weybridge Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise Operations Bassett Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

19

--------------------------------------------------------------------------------


 

Sunrise Operations Edgbaston Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Esher Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Fleet Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Guildford Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

20

--------------------------------------------------------------------------------


 

Sunrise Operations Westbourne Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Bramhall Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Cardiff Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Chorleywood Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

21

--------------------------------------------------------------------------------


 

Sunrise Operations Eastbourne Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Mobberley Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Solihull Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Southbourne Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

22

--------------------------------------------------------------------------------


 

Sunrise Operations Tettenhall Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Weybridge Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

The Guarantors

 

 

 

 

Dawn Holdco Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Dawn Opco Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

23

--------------------------------------------------------------------------------


 

Sunrise Of Bassett Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Edgbaston Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Esher Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Fleet Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

24

--------------------------------------------------------------------------------


 

Sunrise of Guildford Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Westbourne Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Bramhall II Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Cardiff Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

25

--------------------------------------------------------------------------------


 

Sunrise of Chorleywood Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Eastbourne Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Mobberley Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Solihull Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

26

--------------------------------------------------------------------------------


 

Sunrise of Southbourne Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Tettenhall Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise of Weybridge Limited

 

 

 

 

By:

/s/ Phil Turpin

 

 

 

 

Address:

22 Grenville Street, St Helier, Jersey JE4 8PX

 

 

 

 

Fax:

01534 609 333

 

 

 

 

Attention:

Phil Turpin

 

 

 

 

 

 

 

Sunrise Operations Bassett Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

27

--------------------------------------------------------------------------------


 

Sunrise Operations Edgbaston Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Esher Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Fleet Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Guildford Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

28

--------------------------------------------------------------------------------


 

Sunrise Operations Westbourne Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Bramhall Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Cardiff Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Chorleywood Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

29

--------------------------------------------------------------------------------


 

Sunrise Operations Eastbourne Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Mobberley Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Solihull Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Southbourne Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

30

--------------------------------------------------------------------------------


 

Sunrise Operations Tettenhall Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

Sunrise Operations Weybridge Limited

 

 

 

 

By:

/s/ Steven Scally

 

 

 

 

Address:

20 Churchill Place, Canary Wharf, London E14 5HJ

 

 

 

 

Fax:

020 3395 8198

 

 

 

 

Attention:

Steven Scally

 

 

 

 

 

 

 

The Arranger

 

 

 

 

Bank of Scotland plc

 

 

 

 

By:

/s/ Richard Lovell

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

Fax:

020 7489 3039

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce — Corporate Real Estate Support, London

 

 

 

 

 

 

The Lender

 

 

 

 

Bank of Scotland plc

 

 

 

 

By:

/s/ Richard Lovell

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

Fax:

020 7489 3039

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce — Corporate Real Estate Support, London

 

31

--------------------------------------------------------------------------------


 

The Hedge Counterparty

 

 

 

 

Bank of Scotland plc

 

 

 

 

By:

/s/ Richard Lovell

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

Fax:

020 7489 3039

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce — Corporate Real Estate Support, London

 

 

 

 

 

 

The Agent

 

 

 

 

 

Bank of Scotland plc

 

 

 

 

By:

/s/ Richard Lovell

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

Fax:

020 7489 3039

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce — Corporate Real Estate Support, London

 

 

 

 

 

 

The Security Trustee

 

 

 

 

Bank of Scotland plc

 

 

 

 

By:

/s/ Richard Lovell

 

 

 

 

Address:

Level 9, Princess House, 1 Suffolk Lane, London EC4R 0AX

 

 

 

Fax:

020 7489 3039

 

 

 

 

Attention:

Richard Lovell / Stephen Bruce — Corporate Real Estate Support, London

 

32

--------------------------------------------------------------------------------